Exhibit 10.51

 

EXECUTION COPY

 

 

Published CUSIP Number: 91068LAD3

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 30, 2004

 

among

 

UNITED INDUSTRIES CORPORATION,

 

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

and

 

CITIGROUP GLOBAL MARKETS INC., as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, as Documentation Agent

 

and

 

BANC OF AMERICA SECURITIES LLC

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

 

as

 

Joint Lead Arrangers

 

and

 

BANC OF AMERICA SECURITIES LLC

 

and

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

J.P. MORGAN SECURITIES INC.

 

as

 

Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

 

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

1.01

 

Defined Terms

 

1.02

 

Other Interpretive Provisions

 

1.03

 

Accounting Terms

 

1.04

 

Rounding

 

1.05

 

References to Agreements and Laws

 

1.06

 

Times of Day

 

1.07

 

Currency Equivalents Generally

 

1.08

 

Timing of Performance

 

 

 

 

 

 

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

2.01

 

The Loans

 

2.02

 

Borrowings, Conversions and Continuations of Loans

 

2.03

 

Letters of Credit

 

2.04

 

Swing Line Loans

 

2.05

 

Prepayments

 

2.06

 

Termination or Reduction of Commitments

 

2.07

 

Repayment of Loans

 

2.08

 

Interest

 

2.09

 

Fees

 

2.10

 

Computation of Interest and Fees

 

2.11

 

Evidence of Indebtedness

 

2.12

 

Payments Generally

 

2.13

 

Sharing of Payments

 

2.14

 

Increase in Commitments

 

2.15

 

Use of Proceeds

 

 

 

 

 

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

3.01

 

Taxes

 

3.02

 

Illegality

 

3.03

 

Inability to Determine Rates

 

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

 

3.05

 

Compensation for Losses

 

3.06

 

Matters Applicable to all Requests for Compensation

 

3.07

 

Replacement of Lenders under Certain Circumstances

 

3.08

 

Survival

 

 

i

--------------------------------------------------------------------------------


 

 

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

4.02

 

Conditions to all Credit Extensions

 

 

 

 

 

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

5.02

 

Capitalization

 

5.03

 

Authorization; No Contravention

 

5.04

 

Governmental Authorization; Other Consents

 

5.05

 

Enforceability

 

5.06

 

Financial Statements; No Material Adverse Effect

 

5.07

 

Projections

 

5.08

 

Accuracy of Information

 

5.09

 

Litigation

 

5.10

 

Collateral; Liens

 

5.11

 

Intellectual Property

 

5.12

 

Margin Stock

 

5.13

 

Investment Company Act, Etc

 

5.14

 

Solvency

 

5.15

 

Labor Matters

 

5.16

 

ERISA Matters

 

5.17

 

Environmental Compliance

 

5.18

 

Taxes

 

5.19

 

Real Estate

 

 

 

 

 

 

 

ARTICLE VI
AFFIRMATIVE, REPORTING AND FINANCIAL COVENANTS

 

 

 

 

 

6.01

 

Compliance with Laws, Maintenance of Governmental Authorizations, Etc

 

6.02

 

Payment of Taxes, Etc

 

6.03

 

Compliance with Environmental Laws

 

6.04

 

Maintenance of Insurance

 

6.05

 

Preservation of Corporate Existence, Etc

 

6.06

 

Visitation Rights

 

6.07

 

Keeping of Books

 

6.08

 

Maintenance of Properties, Etc

 

6.09

 

Compliance with Terms of Leaseholds

 

6.10

 

Transactions with Affiliates

 

6.11

 

Covenant to Give Security

 

6.12

 

Further Assurances

 

6.13

 

Reporting Requirements

 

6.14

 

Financial Covenants

 

6.15

 

Post-Closing Matters

 

 

ii

--------------------------------------------------------------------------------


 

 

 

ARTICLE VII
NEGATIVE COVENANTS

 

 

 

 

 

7.01

 

Liens, Etc

 

7.02

 

Indebtedness

 

7.03

 

Mergers, Etc

 

7.04

 

Dispositions

 

7.05

 

Investments in Other Persons

 

7.06

 

Restricted Payments

 

7.07

 

Capital Expenditures

 

7.08

 

Prepayments, Etc. of Indebtedness

 

7.09

 

Negative Pledge

 

7.10

 

Dividends and Other Payment Restrictions Affecting Subsidiaries

 

7.11

 

Change in Nature of Business

 

7.12

 

Amendments to Constitutive Documents

 

7.13

 

Accounting Changes, Etc

 

7.14

 

Amendments, Etc. of UPG Acquisiton Documents

 

7.15

 

Holdings

 

 

 

 

 

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

8.01

 

Events of Default.

 

8.02

 

Acceleration; Remedies

 

8.03

 

Actions in Respect of the Letters of Credit upon Default

 

8.04

 

Application of Funds

 

 

 

 

 

 

 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

 

9.01

 

Appointment and Authorization of Agents

 

9.02

 

Delegation of Duties

 

9.03

 

Liability of Agents

 

9.04

 

Reliance by Agents

 

9.05

 

Notice of Default

 

9.06

 

Credit Decision; Disclosure of Information by Agents

 

9.07

 

Indemnification of Agents

 

9.08

 

Agents in their Individual Capacities

 

9.09

 

Successor Agents

 

9.10

 

Administrative Agent May File Proofs of Claim

 

9.11

 

Collateral and Guaranty Matters

 

9.12

 

Other Agents; Arrangers and Managers

 

 

 

 

 

 

 

ARTICLE X
MISCELLANEOUS

 

 

 

 

 

10.01

 

Amendments, Etc

 

 

iii

--------------------------------------------------------------------------------


 

10.02

 

Certain Rights of Second Lien Lenders

 

10.03

 

Notices and Other Communications; Facsimile Copies

 

10.04

 

No Waiver; Cumulative Remedies

 

10.05

 

Attorney Costs, Expenses and Taxes

 

10.06

 

Indemnification by the Borrower

 

10.07

 

Payments Set Aside

 

10.08

 

Successors and Assigns

 

10.09

 

Confidentiality

 

10.10

 

Setoff

 

10.11

 

Interest Rate Limitation

 

10.12

 

Counterparts

 

10.13

 

Integration

 

10.14

 

Survival of Representations and Warranties

 

10.15

 

Severability

 

10.16

 

Tax Forms

 

10.17

 

Governing Law

 

10.18

 

Waiver of Right to Trial by Jury

 

10.19

 

Binding Effect

 

10.20

 

USA PATRIOT Act Notice

 

10.21

 

Judgment Currency

 

10.22

 

Consent to Amendment of Certain Loan Documents

 

 

 

 

 

SIGNATURES

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

1.01(a)

Existing Letters of Credit

 

 

1.01(c)

Certain Adjustments to Financial Covenants

 

 

1.01(d)

Applicable Basket Amounts/Applicable Ratios

 

 

2.01

Commitments and Pro Rata Shares

 

 

5.02

Subsidiaries

 

 

5.17

Environmental Matters

 

 

5.18

Open Years

 

 

5.19

Owned and Leased Real Property

 

 

6.15

Certain Post-Closing Matters

 

 

7.01

Existing Liens

 

 

7.02

Existing Indebtedness

 

 

7.04

Dispositions

 

 

7.05

Investments

 

 

10.03

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

Term Note

 

 

C-2

Revolving Credit Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

F

Existing Guaranty Supplement

 

 

G-1

Amendment and Supplement to the Existing Security Agreement

 

 

G-2

Second Lien Security Agreement

 

 

H-1

Amendment to the Existing Mortgage

 

 

H-2

First Lien Mortgage

 

 

H-3

Second Lien Mortgage

 

 

I-1

Amendment and Supplement to the Existing Intellectual Property Security

 

 

 

Agreement

 

 

I-2

Second Lien Intellectual Property Security Agreement

 

 

J-1

Opinion Matters – Counsel to Loan Parties

 

 

J-2

Opinion Matters – Local Counsel to Loan Parties in Ohio

 

 

K

Holdings Joinder Agreement and Guaranty

 

 

L

Subordination Provisions

 

 

M

Intercreditor Agreement

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 30, 2004, among UNITED INDUSTRIES CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent, JPMORGAN CHASE BANK, as Documentation Agent, BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders, Collateral Agent for the First
Lien Lenders, Swing Line Lender and L/C Issuer, and BANK OF AMERICA, N.A., as
Collateral Agent for the Second Lien Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower has entered into a Credit
Agreement dated as of April 30, 2004 (as supplemented or otherwise modified from
time to time in accordance with the terms hereof, the “Existing Credit
Agreement”) with certain banks, financial institutions and other institutional
lenders party thereto, and Bank of America, as administrative agent for the
lenders thereunder.

 

(2)                                  Pursuant to the Merger Agreement dated
June 14, 2004 (as amended, supplemented or otherwise modified to the date
hereof, the “UPG Merger Agreement”) among the Borrower, Saturn MergerCo., Inc.
and the sellers party thereto, the Borrower has agreed to acquire (the “UPG
Acquisition”) all of the outstanding equity interests of United Pet Group, Inc.,
a Delaware corporation (“UPG”).

 

(3)                                  The Borrower has requested that the Lenders
provide a revolving credit facility and a term loan facility, in order to, among
other things, (i) provide the Borrower with a portion of the funds necessary to
consummate the UPG Acquisition, (ii) pay fees and expenses incurred in
connection with the UPG Acquisition and (iii) provide for the Borrower’s and its
Subsidiaries’ ongoing working capital needs and other general corporate
purposes.  The Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                           Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptance” means a draft drawn by a beneficiary under a Letter of Credit,
which (a) provides for payment by the L/C Issuer on a date later than (but not
more than 180 days later than) the date on which such beneficiary presents the
documents called for under such Letter of Credit and (b) has been stamped
“accepted” by the L/C Issuer.

 

“Actual Rate” has the meaning specified in Section 3.01(e).

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.03, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Notwithstanding the foregoing,
neither any Agent nor any Lender shall be deemed to be an Affiliate of any Loan
Party or any Subsidiary or Affiliate of any Loan Party.

 

“Agent-Related Persons” means the Administrative Agent, each Collateral Agent,
each Arranger, each Bookrunner and the Documentation Agent, together with their
respective Affiliates (including, in the case of Bank of America in its capacity
as the Administrative Agent, BAS), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent, the First Lien Collateral Agent, the Second Lien
Collateral Agent and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.02.

 

“Agreement Currency” has the meanings specified in Section 10.21.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Revolving Credit Commitment then in effect, (ii) the unused
portion of each Term Commitment then in effect and (iii) the Total Outstandings
at such time.

 

“Agreement” means this Credit Agreement.

 

“Agreement Value” means, with respect to each Swap Contract on any date of
determination, an amount equal to the greater of:

 

(A)                                  (I) IN THE CASE OF ANY SWAP CONTRACT
DOCUMENTED PURSUANT TO AN ISDA MASTER AGREEMENT, THE AMOUNT, IF ANY, THAT WOULD
BE PAYABLE BY ANY OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES TO ITS
COUNTERPARTY TO SUCH SWAP CONTRACT, AS IF (A) SUCH SWAP CONTRACT WAS BEING
TERMINATED EARLY ON SUCH DATE OF DETERMINATION, (B) SUCH LOAN PARTY OR SUCH
SUBSIDIARY, AS THE CASE MAY BE, WAS THE SOLE AFFECTED PARTY (AS DEFINED IN

 

2

--------------------------------------------------------------------------------


 

THE APPLICABLE ISDA MASTER AGREEMENT) AND (C) THE ADMINISTRATIVE AGENT WAS THE
SOLE PARTY DETERMINING SUCH PAYMENT AMOUNT (WITH THE ADMINISTRATIVE AGENT MAKING
SUCH DETERMINATION PURSUANT TO THE PROVISIONS OF THE FORM OF ISDA MASTER
AGREEMENT); OR (II) IN THE CASE OF A SWAP CONTRACT TRADED ON AN EXCHANGE, THE
MARK-TO-MARKET VALUE OF SUCH SWAP CONTRACT, WHICH WILL BE THE UNREALIZED LOSS ON
SUCH SWAP CONTRACT TO THE LOAN PARTY OR THE SUBSIDIARY OF A LOAN PARTY TO SUCH
SWAP CONTRACT (DETERMINED BY THE ADMINISTRATIVE AGENT BASED ON THE SETTLEMENT
PRICE OF SUCH SWAP CONTRACT ON SUCH DATE); OR

 

(B)                                 IN ALL OTHER CASES, THE MARK-TO-MARKET VALUE
OF SUCH SWAP CONTRACT, WHICH WILL BE THE UNREALIZED LOSS ON SUCH SWAP CONTRACT
TO THE LOAN PARTY OR THE SUBSIDIARY OF A LOAN PARTY PARTY TO SUCH SWAP CONTRACT
(DETERMINED BY THE ADMINISTRATIVE AGENT BASED ON THE AMOUNT, IF ANY, BY WHICH
(I) THE PRESENT VALUE OF THE FUTURE CASH FLOWS TO BE PAID BY SUCH LOAN PARTY OR
SUCH SUBSIDIARY OF A LOAN PARTY, AS THE CASE MAY BE, EXCEEDS (II) THE PRESENT
VALUE OF THE FUTURE CASH FLOWS TO BE RECEIVED BY SUCH LOAN PARTY OR SUCH
SUBSIDIARY OF A LOAN PARTY PURSUANT TO SUCH SWAP CONTRACT).

 

“Alternate Date” means (a) in the case of the First Lien Loans, December 31,
2008 and (b) in the case of the Second Lien Loans, January 31, 2009, in each
case, if the Senior Subordinated Notes have not by November 30, 2008 been
refinanced with replacement senior subordinated notes having a maturity date of
no sooner than the date which is 7½ years after the Initial Closing Date, and
otherwise in compliance with Section 7.02(b)(x).

 

“Amendment and Restatement Closing Date” means the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.

 

“Applicable Basket Amount” means, with respect to any specific provision of this
Agreement, the amount set forth on Part I of Schedule 1.01(d) opposite the
reference to such provision.

 

“Applicable Collateral Agent” means (a) the First Lien Collateral Agent prior to
the Termination Date for the First Lien Facility and (b) thereafter, the Second
Lien Collateral Agent.

 

“Applicable Rate” means (a) with respect to First Lien Term Loans, (i) 2.50% in
the case of Eurodollar Rate Loans and Screen Rate Loans and (ii) 1.50% in the
case of Base Rate Loans, (b) with respect to Second Lien Loans, (i) 4.5% in the
case of Eurodollar Rate Loans and (ii) 3.5% in the case of Base Rate Loans and
(c) with respect to Revolving Credit Loans, (i) for the period from the Initial
Closing Date through the date which is six months after the Initial Closing
Date, (A) with respect to Eurodollar Rate Loans, 2.50% and (B) with respect to
Base Rate Loans, 1.50% and (ii) from and after the date which is six months
after the Initial Closing Date, the following percentages per annum, based upon
the Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.13(d):

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Total Leverage
Ratio

 

Eurodollar
Rate +
Letters of
Credit

 

Base Rate
+

1

 

<3.25:1

 

1.75

 

0.75

2

 

>3.25:1 but <3.75:1

 

2.00

 

1.00

3

 

>3.75:1 but <4.25:1

 

2.25

 

1.25

4

 

>4.25:1

 

2.50

 

1.50

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.13(d); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following the date on which such Compliance Certificate is
delivered.

 

“Applicable Ratio” means, with respect to any specific provision of this
Agreement, the ratio set forth on Part II of Schedule 1.01(d) opposite the
reference to such provision.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” has the meaning specified in Section 10.08(g).

 

“Arrangers” means BAS and CGMI, in their capacities as joint lead arrangers.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2003, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Amendment and
Restatement Closing Date to (a) in the case of the Revolving Credit Facility,
the earliest of (i) the Maturity Date for such Facility, (ii) the date of
termination of the Revolving Credit

 

4

--------------------------------------------------------------------------------


 

Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02, and (b) in the case of any Term Facility, the earliest of (i) the
Maturity Date for such Facility, (ii) the date of termination of the Term
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Term Lender to make Term Loans pursuant to Section 8.02.

 

“Backstop L/C” has the meaning specified in Section 2.03(g).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC and its successors.

 

“Base Rate” means, for any day, with respect to any Loan other than a Canadian
Term Loan, a fluctuating rate per annum equal to the higher of (a) the Federal
Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” 
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bookrunners” means BAS, CGMI and JPMorgan, in their capacities as joint book
managers.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Canadian Term Borrowing, a Dollar Term Borrowing or a Second Lien Borrowing, as
the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any (a) Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market and (b) Screen Rate Loan, means any day on which
dealings in deposits in Canadian Dollars are conducted by and between banks in
the London interbank market for Canadian Dollars.

 

“Canadian Dollar” and “CD” mean lawful money of Canada.

 

“Canadian GAAP “ means generally accepted accounting principles in effect from
time to time in Canada and applied on a consistent basis, subject, however, to
the terms of Section 1.03.

 

5

--------------------------------------------------------------------------------


 

“Canadian Term Borrowing” means a borrowing consisting of simultaneous Canadian
Term Loans of the same Type and, in the case of Screen Rate Loans, having the
same Interest Period, made by the Canadian Term Lenders pursuant to
Section 2.01(a).

 

“Canadian Term Commitment “ means, as to each Canadian Term Lender, its
obligation to make a Canadian Term Loan to the Borrower pursuant to
Section 2.01(a) in a principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Canadian Term
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Canadian Term Facility” means, at any time, the aggregate Canadian Term
Commitments or Canadian Term Loans, as applicable, of all Canadian Term Lenders
at such time.

 

“Canadian Term Lender” means each of the Term Lenders with a Canadian  Term
Commitment, as set forth on Schedule 2.01 hereto.

 

“Canadian Term Loan” has the meaning specified in Section 2.01(a).

 

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made by such Person during such period for capital assets in
accordance with GAAP; provided however, that Capital Expenditures shall not
include (a) any expenditures by the Borrower or any of its Subsidiaries in
connection with the Nu-Gro Acquisition, the UPG Acquisition or a Permitted
Acquisition or capital assets acquired in connection with the Nu-Gro
Acquisition, the UPG Acquisition or a Permitted Acquisition or (b) any
expenditures made with the proceeds of condemnation or eminent domain
proceedings affecting real property or with insurance proceeds; provided,
further that any expenditure that is purchased with the trade-in or exchange of
existing assets or the cash proceeds of the sale or other disposition of
existing assets permitted pursuant to Section 7.04(d) or with insurance proceeds
shall be included in Capital Expenditures only to the extent of the gross amount
by which such purchase price exceeds the credit granted by the seller of such
assets for the assets being traded in, the amount of the cash proceeds of any
such sale or disposition or the amount of such insurance proceeds, as the case
may be.

 

“Capitalized Lease” means any lease with respect to which the lessee is required
to recognize concurrently the acquisition of property or an asset and the
incurrence of a liability in accordance with GAAP.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Bank of America in the name of the Applicable Collateral Agent and under the
sole dominion and control of the Applicable Collateral Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

6

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

 

(A)                                  READILY MARKETABLE OBLIGATIONS ISSUED OR
DIRECTLY AND FULLY GUARANTEED OR INSURED BY THE UNITED STATES OF AMERICA OR ANY
AGENCY OR INSTRUMENTALITY THEREOF HAVING MATURITIES OF NOT MORE THAN 360 DAYS
FROM THE DATE OF ACQUISITION THEREOF; PROVIDED THAT THE FULL FAITH AND CREDIT OF
THE UNITED STATES OF AMERICA IS PLEDGED IN SUPPORT THEREOF;

 

(B)                                 TIME DEPOSITS WITH, OR INSURED CERTIFICATES
OF DEPOSIT OR BANKERS’ ACCEPTANCES OF, ANY COMMERCIAL BANK THAT (I) (A) IS A
LENDER OR (B) IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY
STATE THEREOF OR THE DISTRICT OF COLUMBIA, OR IS THE PRINCIPAL BANKING
SUBSIDIARY OF A BANK HOLDING COMPANY ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA, AND IS A
MEMBER OF THE FEDERAL RESERVE SYSTEM, (II) ISSUES (OR THE PARENT OF WHICH
ISSUES) COMMERCIAL PAPER RATED AS DESCRIBED BELOW IN CLAUSE (C) OF THIS
DEFINITION AND (III) HAS COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000,
IN EACH CASE WITH A MATURITY OF NOT MORE THAN ONE YEAR FROM THE DATE OF
ACQUISITION THEREOF;

 

(C)                                  COMMERCIAL PAPER ISSUED BY ANY PERSON
ORGANIZED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA AND RATED
AT LEAST “PRIME-1” (OR THE THEN EQUIVALENT GRADE) BY MOODY’S INVESTORS SERVICE,
INC. OR AT LEAST “A-1” (OR THE THEN EQUIVALENT GRADE) BY STANDARD & POOR’S
RATINGS GROUP, IN EACH CASE WITH A MATURITY OF NOT MORE THAN 180 DAYS FROM THE
DATE OF ACQUISITION THEREOF;

 

(D)                                 SOLELY WITH RESPECT TO ANY FOREIGN
SUBSIDIARY, NON-DOLLAR DENOMINATED (I) CERTIFICATES OF DEPOSIT OF, BANKERS
ACCEPTANCES OF, OR TIME DEPOSITS WITH ANY COMMERCIAL BANK WHICH IS ORGANIZED AND
EXISTING UNDER THE LAWS OF THE COUNTRY IN WHICH SUCH FOREIGN SUBSIDIARY
MAINTAINS ITS CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS PROVIDED
SUCH COUNTRY IS A MEMBER OF THE ORGANIZATION FOR ECONOMIC COOPERATION AND
DEVELOPMENT, AND WHOSE SHORT-TERM COMMERCIAL PAPER RATING IS AT LEAST “PRIME-1”
(OR THE THEN EQUIVALENT GRADE) BY MOODY’S INVESTORS SERVICE, INC. OR AT LEAST
“A-1” (OR THE THEN EQUIVALENT GRADE) BY STANDARD & POOR’S RATINGS GROUP (ANY
SUCH BANK BEING AN “APPROVED FOREIGN BANK”) AND MATURING WITHIN TWELVE (12)
MONTHS OF THE DATE OF ACQUISITION AND (II) EQUIVALENTS OF DEMAND DEPOSIT
ACCOUNTS WHICH ARE MAINTAINED WITH AN APPROVED FOREIGN BANK;

 

(E)                                  REPURCHASE AGREEMENTS ENTERED INTO BY ANY
PERSON WITH A BANK OR TRUST COMPANY (INCLUDING ANY OF THE LENDERS) OR RECOGNIZED
SECURITIES DEALER HAVING CAPITAL AND SURPLUS IN EXCESS OF $500,000,000 FOR
DIRECT OBLIGATIONS ISSUED BY OR FULLY GUARANTEED BY THE UNITED STATES IN WHICH
SUCH PERSON SHALL HAVE A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO
NO OTHER LIENS) AND HAVING, ON THE DATE OF PURCHASE THEREOF, A FAIR MARKET VALUE
OF AT LEAST 100% OF THE AMOUNT OF THE REPURCHASE OBLIGATIONS;

 

(F)                                    SECURITIES WITH MATURITIES OF ONE YEAR OR
LESS FROM THE DATE OF ACQUISITION ISSUED OR FULLY GUARANTEED BY ANY STATE,
COMMONWEALTH OR TERRITORY OF THE UNITED STATES, BY ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY OF ANY SUCH STATE, COMMONWEALTH OR

 

7

--------------------------------------------------------------------------------


 

TERRITORY OR BY ANY FOREIGN GOVERNMENT, THE SECURITIES OR WHICH STATE,
COMMONWEALTH, TERRITORY, POLITICAL SUBDIVISION, TAXING AUTHORITY OR FOREIGN
GOVERNMENT (AS THE CASE MAY BE) ARE RATED AT LEAST “A” (OR THE THEN EQUIVALENT
GRADE) BY MOODY’S INVESTORS SERVICE, INC. OR AT LEAST “A” (OR THE THEN
EQUIVALENT GRADE) BY STANDARD & POOR’S RATINGS GROUP; AND

 

(G)                                 INVESTMENTS, CLASSIFIED AS CURRENT ASSETS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN MONEY MARKET INVESTMENT PROGRAMS
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, WHICH ARE
ADMINISTERED BY FINANCIAL INSTITUTIONS THAT HAVE CAPITAL OF AT LEAST
$500,000,000 AND THE PORTFOLIOS OF WHICH ARE LIMITED SUCH THAT 95% OF SUCH
INVESTMENTS ARE OF THE CHARACTER AND QUALITY DESCRIBED IN CLAUSES (A), (B), (C),
(D), (E) AND (F) OF THIS DEFINITION, IN EACH CASE WITH A MATURITY OF NOT MORE
THAN ONE YEAR FROM THE DATE OF SUCH INVESTMENT.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change of Control” means the earliest to occur of:

 

(A)                                  AT ANY TIME PRIOR TO THE CONSUMMATION OF A
QUALIFYING IPO, AND PRIOR TO THE HOLDING COMPANY EVENT, AND FOR ANY REASON
WHATSOEVER, (A) THE EQUITY INVESTORS DO NOT HAVE THE RIGHT TO DESIGNATE (OR DO
NOT SO DESIGNATE) A MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER OR
(B)(1) THE EQUITY INVESTORS DO NOT OWN OF RECORD OR BENEFICIALLY, DIRECTLY OR
INDIRECTLY, AN AMOUNT OF COMMON STOCK OF THE BORROWER EQUAL TO AN AMOUNT MORE
THAN FIFTY PERCENT (50%) OF THE AMOUNT OF COMMON STOCK OF THE BORROWER OWNED BY
THE EQUITY INVESTORS OF RECORD OR BENEFICIALLY, DIRECTLY OR INDIRECTLY, AS OF
THE INITIAL CLOSING DATE OR (2) THE EQUITY INVESTORS DO OWN THE PERCENTAGE OF
COMMON STOCK REQUIRED BY THE FOREGOING SUBCLAUSE (1), BUT SUCH OWNERSHIP BY THE
EQUITY INVESTORS DOES NOT REPRESENT THE LARGEST SINGLE BLOCK OF VOTING
SECURITIES OF THE BORROWER HELD BY ANY PERSON OR RELATED GROUP FOR PURPOSES OF
SECTION 13(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, OR

 

(B)                                 AT ANY TIME PRIOR TO THE CONSUMMATION OF A
QUALIFYING IPO, AND AFTER THE OCCURRENCE OF THE HOLDING COMPANY EVENT, AND FOR
ANY REASON WHATSOEVER, (A) THE EQUITY INVESTORS DO NOT HAVE THE RIGHT TO
DESIGNATE (OR DO NOT SO DESIGNATE) A MAJORITY OF THE BOARD OF DIRECTORS OF
HOLDINGS OR (B)(1) THE EQUITY INVESTORS DO NOT OWN OF RECORD OR BENEFICIALLY,
DIRECTLY OR INDIRECTLY, AN AMOUNT OF COMMON STOCK OF HOLDINGS EQUAL TO AN AMOUNT
MORE THAN FIFTY PERCENT (50%) OF THE AMOUNT OF COMMON STOCK OF HOLDINGS OWNED BY
THE EQUITY INVESTORS OF RECORD OR BENEFICIALLY, DIRECTLY OR INDIRECTLY, AS OF
THE DATE OF THE HOLDING COMPANY EVENT OR (2) THE EQUITY INVESTORS DO OWN THE
PERCENTAGE OF COMMON STOCK REQUIRED BY THE FOREGOING SUBCLAUSE (1), BUT SUCH
OWNERSHIP BY THE EQUITY

 

8

--------------------------------------------------------------------------------


 

INVESTORS DOES NOT REPRESENT THE LARGEST SINGLE BLOCK OF VOTING SECURITIES OF
HOLDINGS HELD BY ANY PERSON OR RELATED GROUP FOR PURPOSES OF SECTION 13(D) OF
THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED OR (C) THE BORROWER SHALL
CEASE TO BE A WHOLLY OWNED SUBSIDIARY OF HOLDINGS; OR

 

(C)                                  AT ANY TIME AFTER THE CONSUMMATION OF A
QUALIFYING IPO, AND FOR ANY REASON WHATSOEVER, (A) ANY “PERSON” OR “GROUP” (AS
SUCH TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED, BUT EXCLUDING ANY EMPLOYEE BENEFIT PLAN OF SUCH PERSON AND
ITS SUBSIDIARIES, AND ANY PERSON OR ENTITY ACTING IN ITS CAPACITY AS TRUSTEE,
AGENT OR OTHER FIDUCIARY OR ADMINISTRATOR OF ANY SUCH PLAN), EXCLUDING THE
EQUITY INVESTORS, SHALL BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULES
13(D)-3 AND 13(D)-5 UNDER SUCH ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN THE
GREATER OF (X) THIRTY-FIVE PERCENT (35%) OF THE SHARES OUTSTANDING OR (Y) THE
PERCENTAGE OF THE THEN OUTSTANDING VOTING STOCK OF, IN EACH CASE, THE BORROWER
(OR AFTER THE HOLDING COMPANY EVENT, HOLDINGS), OWNED BENEFICIALLY BY THE EQUITY
INVESTORS OR (B) DURING ANY PERIOD OF TWELVE (12) CONSECUTIVE MONTHS, THE BOARD
OF DIRECTORS OF THE BORROWER (OR AFTER THE HOLDING COMPANY EVENT, HOLDINGS)
SHALL NOT CONSIST OF A MAJORITY OF THE CONTINUING DIRECTORS; OR

 

(D)                                 A “CHANGE OF CONTROL” OR ANY COMPARABLE TERM
UNDER, AND AS DEFINED IN, THE SENIOR SUBORDINATED NOTES DOCUMENTS OR OTHER
INDEBTEDNESS OF HOLDINGS, THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES
WITH AMOUNTS OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST
$15,000,000 SHALL HAVE OCCURRED.

 

“Citigroup” means Citigroup Global Markets, Inc. and its successors.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Agent” means the First Lien Collateral Agent or the Second Lien
Collateral Agent, as applicable, and “Collateral Agents” means both of them,
together.

 

“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to Section 6.11
and 6.15, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

9

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” has the meaning specified in Section 6.13(d).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the interest expense paid or payable in cash on all Indebtedness of such
Person and its Subsidiaries (net of all interest income of such Person and its
Subsidiaries) for such period, determined on a Consolidated basis and in
accordance with GAAP, including, without limitation, (a) in the case of the
Borrower all fees paid or payable pursuant to Section 2.09(a), (b) the interest
component of all obligations in respect of Capitalized Leases, (c) commissions,
discounts and other fees and charges paid or payable in connection with letters
of credit (including, without limitation, the Letters of Credit) and (d) the net
payment, if any, paid or payable in connection with Swap Contracts pertaining to
interest payable in respect of Indebtedness for borrowed money less the net
credit, if any, received in connection with Swap Contracts, but excluding
(A) any amortization of original issue discount, (B) the interest portion of any
deferred payment obligation, (C) any other interest not payable in cash during
such period, (D) fees and expenses associated with any Investment permitted
under Section 7.05, issuance of Equity Interests or issuance or incurrence of
Indebtedness permitted under Section 7.02 (whether or not consummated), as
determined in accordance with GAAP, to the extent the same are payable in cash
with respect to such period, (E) fees and expenses associated with the
consummation of the Nu-Gro Transaction and the UPG Acquisition, (F) annual
agency fees paid to the Administrative Agent and (G) costs associated with
obtaining Swap Contracts.

 

“Consolidated EBITDA” means, with respect to any Person for any period,

 

(A)                                  THE CONSOLIDATED NET INCOME OF SUCH PERSON
AND ITS SUBSIDIARIES FOR SUCH PERIOD (EXCLUDING, IN EACH CASE, EXTRAORDINARY
GAINS AND EXTRAORDINARY LOSSES) PLUS

 

(B)                                 THE SUM OF EACH OF THE FOLLOWING EXPENSES
THAT HAVE BEEN DEDUCTED FROM THE DETERMINATION OF THE CONSOLIDATED NET INCOME OF
SUCH PERSON AND ITS SUBSIDIARIES FOR SUCH PERIOD:

 

(I)                                     ALL INTEREST EXPENSE OF SUCH PERSON AND
ITS SUBSIDIARIES (NET OF (A) ALL INTEREST INCOME OF SUCH PERSON AND ITS
SUBSIDIARIES FOR SUCH PERIOD AND (B) SOLELY TO THE EXTENT OTHERWISE EXCLUDED
FROM THE DETERMINATION OF THE CONSOLIDATED INTEREST EXPENSE OF SUCH PERSON AND
ITS SUBSIDIARIES FOR SUCH PERIOD IN ACCORDANCE WITH GAAP, ANY UNREALIZED GAINS
OR LOSSES ON ANY SWAP CONTRACTS PERTAINING TO INTEREST PAYABLE IN RESPECT OF
INDEBTEDNESS FOR BORROWED MONEY OF SUCH PERSON AND ITS SUBSIDIARIES RESULTING
FROM THE MARK-TO-MARKET VALUE THEREOF AS OF THE LAST DAY OF SUCH PERIOD),

 

10

--------------------------------------------------------------------------------


 

(II)                                  ALL INCOME, FRANCHISE OR SIMILAR TAX
EXPENSE (WHETHER FEDERAL, STATE, LOCAL, FOREIGN OR OTHERWISE) OF SUCH PERSON AND
ITS SUBSIDIARIES FOR SUCH PERIOD,

 

(III)                               ALL DEPRECIATION EXPENSE OF SUCH PERSON AND
ITS SUBSIDIARIES FOR SUCH PERIOD,

 

(IV)                              ALL AMORTIZATION EXPENSE OF SUCH PERSON AND
ITS SUBSIDIARIES FOR SUCH PERIOD,

 

(V)                                 (A) ALL NONCASH LOSSES AND NONCASH CHARGES
OTHERWISE DEDUCTED FROM THE DETERMINATION OF THE CONSOLIDATED NET INCOME OF SUCH
PERSON AND ITS SUBSIDIARIES FOR SUCH PERIOD (OTHER THAN ANY SUCH NONCASH LOSSES
OR NONCASH CHARGES THAT REQUIRE AN ACCRUAL OR RESERVE FOR CASH CHARGES OR CASH
EXPENSES PAID OR PAYABLE (OR TO BE PAID OR PAYABLE) AT ANY TIME DURING SUCH
PERIOD AND ANY WRITE-DOWNS OR WRITE-OFFS OF ACCOUNTS RECEIVABLES) LESS (B) ALL
NONCASH GAINS AND NONCASH CREDITS OTHERWISE ADDED IN THE DETERMINATION OF THE
CONSOLIDATED NET INCOME OF SUCH PERSON AND ITS SUBSIDIARIES FOR SUCH PERIOD, IN
EACH CASE DETERMINED ON A CONSOLIDATED BASIS AND IN ACCORDANCE WITH GAAP FOR
SUCH PERIOD,

 

(VI)                              CASH EXPENSES OR CHARGES INCURRED IN
CONNECTION WITH OR IN CONTEMPLATION OF THE NU-GRO TRANSACTION AND THE UPG
ACQUISITION OR, TO THE EXTENT PERMITTED HEREUNDER, ANY INVESTMENT PERMITTED
UNDER SECTION 7.05, ISSUANCE OF EQUITY INTERESTS OR ISSUANCE OR INCURRENCE OF
INDEBTEDNESS PERMITTED UNDER SECTION 7.02 (IN EACH CASE, WHETHER OR NOT
CONSUMMATED),

 

(VII)                           ANY LOSSES (OR MINUS ANY GAINS) REALIZED UPON
THE DISPOSITION OF PROPERTY OUTSIDE OF THE ORDINARY COURSE OF BUSINESS,

 

(VIII)                        TO THE EXTENT ACTUALLY REIMBURSED, EXPENSES
INCURRED TO THE EXTENT COVERED BY INDEMNIFICATION PROVISIONS IN ANY AGREEMENT IN
CONNECTION WITH THE NU-GRO ACQUISITION, THE UPG ACQUISITION OR A PERMITTED
ACQUISITION,

 

(IX)                                TO THE EXTENT COVERED BY INSURANCE, EXPENSES
WITH RESPECT TO LIABILITY OR CASUALTY EVENTS, BUSINESS INTERRUPTION OR PRODUCT
RECALLS,

 

(X)                                   MANAGEMENT FEES PERMITTED UNDER
SECTION 6.10,

 

(XI)                                FEES AND EXPENSES (INCLUDING ANY APPLICABLE
PREMIUM) IN CONNECTION WITH THE EXCHANGE OF THE SENIOR SUBORDINATED NOTES FOR
REGISTERED NOTES WITH IDENTICAL TERMS AS CONTEMPLATED BY THE SENIOR SUBORDINATED
NOTES DOCUMENTS OR EXCHANGES, REDEMPTIONS OR REFINANCINGS PERMITTED BY THIS
AGREEMENT,

 

(XII)                             WITH RESPECT TO ANY PERMITTED EQUITY ISSUANCE
TO THE EQUITY INVESTORS MADE TO CURE A PROSPECTIVE EVENT OF DEFAULT IN RESPECT
OF ANY COVENANT SET FORTH IN SECTION 6.14, THE NET CASH PROCEEDS OF SUCH
PERMITTED EQUITY ISSUANCE SOLELY TO THE EXTENT THAT SUCH NET CASH PROCEEDS (A)
ARE ACTUALLY

 

11

--------------------------------------------------------------------------------


 

RECEIVED BY THE BORROWER (INCLUDING THROUGH CAPITAL CONTRIBUTION OF SUCH NET
CASH PROCEEDS BY THE EQUITY INVESTORS TO THE BORROWER) NO LATER THAN FIFTEEN
BUSINESS DAYS AFTER THE DELIVERY OF A NOTICE OF INTENT TO CURE, (B) HAVE NOT
BEEN APPLIED TO MAKE ANY PAYMENT OF THE TYPE DESCRIBED IN SECTION 7.06 OR ANY
INVESTMENT OR ANY PREPAYMENT OF INDEBTEDNESS (OTHER THAN A PREPAYMENT OF THE
LOANS) AND (C) DO NOT EXCEED THE AGGREGATE AMOUNT NECESSARY TO CURE SUCH EVENT
OF DEFAULT UNDER SECTION 6.14 FOR ANY APPLICABLE PERIOD, PROVIDED THAT THE
PROVISIONS OF THIS SUBCLAUSE (B)(XII) MAY BE RELIED ON FOR PURPOSES OF
DETERMINING CONSOLIDATED EBITDA NO MORE THAN TWO TIMES IN ANY TWELVE-MONTH
PERIOD, IT BEING UNDERSTOOD THAT THIS SUBCLAUSE (B)(XII) MAY NOT BE RELIED ON
FOR PURPOSES OF CALCULATING ANY FINANCIAL RATIOS OTHER THAN AS APPLICABLE TO
SECTION 6.14; AND

 

(XIII)                          ALL NON-RECURRING CASH RESTRUCTURING CHARGES
TAKEN WITHIN 36 MONTHS AFTER THE INITIAL CLOSING DATE NOT TO EXCEED $10,000,000
IN THE AGGREGATE;

 

provided, that to the extent the receipt of any Net Cash Proceeds of any
Permitted Equity Issuance are an effective addition to Consolidated EBITDA as
contemplated by, and in accordance with, the provisions of subclause (b)(xii)
above and, as a result thereof, any Event of Default in respect of the covenants
set forth in Section 6.14 shall have been cured for any applicable period, such
cure shall be deemed to be effective as of the last day of such applicable
period; provided, further, that with respect to any Specified Transaction, for
purposes of determining (1) compliance with the covenants set forth in
Section 6.14 (but excluding for purposes of the definition of “Applicable
Rate”), Consolidated EBITDA shall be calculated on a Pro Forma Basis for such
Specified Transaction and (2) the calculation of the “Applicable Rate,”
Consolidated EBITDA shall be calculated on a Pro Forma Basis for such Specified
Transaction, but without giving effect to estimated cost savings reduction
referred to in the definition of “Pro Forma Basis,” in each case, subject to the
adjustments set forth in Schedule 1.01(c).

 

“Consolidated Net Income” means, for any period, the net income (or net loss) of
any Person and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP, but excluding for each such period (without
duplication), the income (or loss) of any other Person (other than a Subsidiary
of such Person) in which a Person other than such Person or any of its
Subsidiaries owns or otherwise holds an Equity Interest, except to the extent
such income (or loss) shall have been received in the form of cash dividends or
other distributions actually paid to such Person or any of its Subsidiaries by
such other Person during such period; provided that Consolidated Net Income for
any such period shall not include (A) the cumulative effect of a change in
accounting principles during such period, (B) any net after-tax income or loss
(less all fees and expenses or charges relating thereto) attributable to the
early extinguishment of Indebtedness, (C) any non-cash charges resulting from
mark-to-market accounting relating to warrants and (D) any non-cash impairment
charges resulting from the application of Statement of Financial Accounting
Standards No. 142 – Goodwill and Other Intangibles and No. 144 – Accounting for
the Impairment or Disposal of Long-Lived Assets and the amortization of
intangibles including arising pursuant to Statement of Financial Accounting
Standards No. 141 – Business Combinations.

 

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation, formation or registration (including, if applicable, certificate
of change of name),

 

12

--------------------------------------------------------------------------------


 

articles of incorporation or association, memorandum of association, charter,
bylaws, partnership agreement, trust agreement, limited liability company
operating or members agreement, joint venture agreement or one or more similar
agreements, instruments or documents constituting the organization or formation
of such Person.

 

“Contingent Obligation” means, with respect to any Person, without duplication,
any obligation of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (b) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital, equity capital, net worth or any other balance
sheet condition or any income statement condition of the primary obligor or
otherwise to maintain the solvency of the primary obligor, (iii) to purchase,
lease or otherwise acquire property, assets, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the agreement, instrument or other document
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined by
such Person in good faith.

 

“Continuing Directors” shall mean (a) in the case of the Borrower, the directors
of the Borrower on the Initial Closing Date, after giving effect to the Nu-Gro
Acquisition, and each other director, if, in each case, such other directors’
nomination for election to the board of directors is recommended by a majority
of the then Continuing Directors or such other director receives the vote of the
Equity Investors in his or her election by the stockholders of the Borrower and
(b) in the case of Holdings, upon and after the occurrence of the Holding
Company Event, the directors of Holdings on the date of the occurrence of the
Holdings Company Event and each other director, if, in each case, such other
directors’ nomination for election to the board of directors is recommended by a
majority of the then Continuing Directors or such other director receives the
vote of the Equity Investors in his or her election by the stockholders of
Holdings.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

13

--------------------------------------------------------------------------------


 

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow for each Fiscal
Year commencing with the Fiscal Year ended December 31, 2004 and ending with the
Borrower’s most recently ended Fiscal Year.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a Person conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
accordance with GAAP.

 

“Current Liabilities” means, with respect to any Person, as of any date of
determination, (a) all Indebtedness of such Person that by its terms is payable
on demand or matures within one year after the date of determination (excluding
any Indebtedness renewable or extendible, at the option of such Person, to a
date more than one year from such date or arising under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date), (b) all amounts of Funded
Indebtedness of such Person required to be paid or prepaid within one year after
such date and (c) all other items (including, without limitation, taxes accrued
as estimated and trade payables otherwise excluded from Indebtedness under
clause (b) of the definition thereof set forth below in this Section 1.01) that,
in accordance with GAAP, would be classified on the balance sheet of such Person
as current liabilities of such Person, but excluding for all purposes the
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Credit Extensions.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to the First Lien Obligations or
the Second Lien Obligations, as the case may be, other than as set forth in
clause (b) below, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.0% per
annum; provided, however, that with respect to a Eurodollar Rate Loan or a
Screen Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.0% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum, in all cases to the fullest
extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

14

--------------------------------------------------------------------------------


 

“Deferred Payment Obligation” means the obligation of the L/C Issuer to make
payment to a beneficiary arising under a Letter of Credit a fixed number of
calendar days after such beneficiary presents the documents called for in such
Letter of Credit and with respect to which a draft is not drawn by the
beneficiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (it being understood that the abandonment of any IP Right
which abandonment is otherwise not prohibited by the terms of the Loan Documents
shall not be deemed a Disposition).

 

“Documentation Agent” means JPMCB in its capacity as documentation agent
hereunder.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, on any date of determination, in relation to an
amount denominated in a currency other than Dollars, the amount of Dollars which
could be purchased with such amount at the Spot Rate on such date.

 

“Dollar Term Borrowing” means a borrowing consisting of simultaneous Dollar Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by the Dollar Term Lenders pursuant to
Section 2.01(a).

 

“Dollar Term Commitment” means, as to each Dollar Term Lender, its obligation to
make a Dollar Term Loan to the Borrower pursuant to Section 2.01(a) in a
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Dollar Term Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Dollar Term Facility” means, at any time, the aggregate Dollar Term Commitments
or Dollar Term Loans, as applicable, of all Dollar Term Lenders at such time.

 

“Dollar Term Lenders” means each of the Term Lenders (other than the Second Lien
Lenders) whose Term Commitment is denominated in Dollars, as set forth on
Schedule 2.01 hereto.

 

“Dollar Term Loan” has the meaning specified in Section 2.01(a).

 

“Domestic Subsidiary” means, at any time, each of the direct and indirect
Subsidiaries of the Borrower that is incorporated under the laws of any state of
the United States of America or the District of Columbia.

 

“Eligible Assignee” has the meaning specified in Section 10.08(g).

 

15

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing; provided, however that Environmental Liability shall not include the
routine costs of complying with Environmental Laws and obtaining and complying
with Environmental Permits that are incurred in the ordinary course of business
and for which financial reserves are not accrued and Capital Expenditures are
not budgeted.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“Equity Investors” means, at any time, the Sponsor and the Management
Shareholders.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Loan Parties or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in

 

16

--------------------------------------------------------------------------------


 

Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any of the Loan Parties or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of an amendment to a Pension Plan or to a Multiemployer Plan as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any of the Loan Parties or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate  =

 

LIBO Rate

 

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“LIBO Rate” means, for such Interest Period:

 

(A)                                  THE RATE PER ANNUM EQUAL TO THE RATE
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT APPEARS ON
THE PAGE OF THE TELERATE SCREEN (OR ANY SUCCESSOR THERETO) THAT DISPLAYS AN
AVERAGE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN
DOLLARS (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM
EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M.
(LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD,
OR

 

(B)                                 IF THE RATE REFERENCED IN THE PRECEDING
CLAUSE (A) DOES NOT APPEAR ON SUCH PAGE OR SERVICE OR SUCH PAGE OR SERVICE SHALL
NOT BE AVAILABLE, THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE THE OFFERED RATE ON SUCH OTHER PAGE OR OTHER SERVICE
THAT DISPLAYS AN AVERAGE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE
FOR DEPOSITS IN DOLLARS (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD)
WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY
11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH
INTEREST PERIOD, OR

 

(C)                                  IF THE RATES REFERENCED IN THE PRECEDING
CLAUSES (A) AND (B) ARE NOT AVAILABLE, THE RATE PER ANNUM DETERMINED BY THE
ADMINISTRATIVE AGENT AS THE RATE OF INTEREST AT WHICH DEPOSITS IN DOLLARS FOR
DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD IN SAME DAY FUNDS IN THE
APPROXIMATE AMOUNT OF THE EURODOLLAR RATE LOAN BEING MADE, CONTINUED OR
CONVERTED BY BANK OF AMERICA AND WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD
WOULD BE OFFERED BY BANK OF AMERICA’S LONDON BRANCH TO MAJOR BANKS IN THE LONDON
INTERBANK EURODOLLAR MARKET AT THEIR REQUEST AT APPROXIMATELY 4:00 P.M. (LONDON
TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, with respect to any Fiscal Year of the Borrower and
its Subsidiaries on a Consolidated basis, an amount equal to (a) Consolidated
EBITDA minus (b) without duplication,

 

(I)                                     THE AGGREGATE AMOUNT OF ALL CAPITAL
EXPENDITURES MADE IN CASH BY THE BORROWER AND ITS SUBSIDIARIES DURING SUCH
PERIOD,

 

(II)                                  THE AGGREGATE AMOUNT OF ALL CONSOLIDATED
CASH INTEREST EXPENSES MADE BY THE BORROWER AND ITS SUBSIDIARIES DURING SUCH
PERIOD,

 

(III)                               THE AGGREGATE AMOUNT OF ALL TAXES, INCLUDING
CASH PAYMENTS FOR FEDERAL, STATE AND OTHER INCOME AND FRANCHISE TAX LIABILITIES
PAID BY THE BORROWER AND ITS SUBSIDIARIES DURING SUCH PERIOD,

 

(IV)                              THE AGGREGATE AMOUNT OF ALL SCHEDULED
PRINCIPAL PAYMENTS MADE BY THE BORROWER AND ITS SUBSIDIARIES DURING SUCH PERIOD,

 

(V)                                 THE AGGREGATE AMOUNT OF ALL RESTRICTED
PAYMENTS MADE IN CASH BY THE BORROWER DURING SUCH PERIOD TO THE EXTENT THAT SUCH
RESTRICTED PAYMENTS ARE PERMITTED TO BE MADE UNDER SECTION 7.06,

 

(VI)                              THE AGGREGATE AMOUNT OF ALL (A) VOLUNTARY
PREPAYMENTS OF ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) AND (B) MANDATORY
PAYMENTS MADE PURSUANT TO SECTION 2.05(B)(I), IN EACH CASE, MADE IN CASH BY THE
BORROWER AND ITS SUBSIDIARIES DURING SUCH PERIOD; PROVIDED, THAT (1) SUCH
PREPAYMENTS WERE NOT OTHERWISE PROHIBITED HEREUNDER AND (2) IN THE CASE OF
CLAUSE (A), IF SUCH INDEBTEDNESS CONSISTS OF A REVOLVING LINE OF CREDIT, THE
COMMITMENTS UNDER SUCH LINE OF CREDIT ARE PERMANENTLY REDUCED BY THE AMOUNT OF
SUCH PREPAYMENT,

 

(VII)                           NON-RECURRING CASH CHARGES TO THE EXTENT
INCLUDED IN DETERMINING CONSOLIDATED EBITDA,

 

(VIII)                        MANAGEMENT FEES PERMITTED TO BE PAID PURSUANT TO
SECTION 6.10;

 

18

--------------------------------------------------------------------------------


 

(IX)                                PROCEEDS RECEIVED BY OR ON BEHALF OF THE
BORROWER AND ITS SUBSIDIARIES FROM INSURANCE CLAIMS WITH RESPECT TO CASUALTY
EVENTS, BUSINESS INTERRUPTION OR PRODUCT RECALLS WHICH REIMBURSE PRIOR BUSINESS
EXPENSES,

 

(X)                                   CASH EXPENSES OR CHARGES INCURRED IN
CONNECTION WITH OR IN CONTEMPLATION OF THE NU-GRO TRANSACTION AND THE UPG
ACQUISITION OR, TO THE EXTENT PERMITTED HEREUNDER, ANY INVESTMENT PERMITTED
UNDER SECTION 7.05, ISSUANCE OF EQUITY INTERESTS OR ISSUANCE OR INCURRENCE OF
INDEBTEDNESS PERMITTED BY SECTION 7.02 (WHETHER OR NOT CONSUMMATED),

 

(XI)                                FEES AND EXPENSES (INCLUDING ANY APPLICABLE
PREMIUM) IN CONNECTION WITH THE EXCHANGE OF THE SENIOR SUBORDINATED NOTES FOR
REGISTERED NOTES WITH IDENTICAL TERMS AS CONTEMPLATED BY THE SENIOR SUBORDINATED
NOTES DOCUMENTS OR EXCHANGES, REDEMPTIONS OR REFINANCINGS PERMITTED BY THIS
AGREEMENT,

 

(XII)                             CASH INDEMNITY PAYMENTS RECEIVED PURSUANT TO
INDEMNIFICATION PROVISIONS IN ANY AGREEMENT IN CONNECTION WITH THE NU-GRO
ACQUISITION, THE UPG ACQUISITION OR A PERMITTED ACQUISITION (OR IN ANY SIMILAR
AGREEMENT RELATED TO ANY OTHER ACQUISITION CONSUMMATED PRIOR TO THE INITIAL
CLOSING DATE),

 

(XIII)                          EXPENSES INCURRED IN CONNECTION WITH DEFERRED
COMPENSATION ARRANGEMENTS IN CONNECTION WITH THE NU-GRO TRANSACTION AND THE UPG
ACQUISITION,

 

(XIV)                         CASH FROM OPERATIONS USED TO CONSUMMATE A
PERMITTED ACQUISITION AND THE UPG ACQUISITION,

 

(XV)                            TO THE EXTENT ADDED TO CONSOLIDATED NET INCOME
IN DETERMINING CONSOLIDATED EBITDA, NET CASH PROCEEDS OF PERMITTED EQUITY
ISSUANCES,

 

(XVI)                         CASH EXPENDITURES MADE IN RESPECT OF SWAP
CONTRACTS DURING SUCH PERIOD TO THE EXTENT NOT REFLECTED IN THE COMPUTATION OF
CONSOLIDATED EBITDA OR CONSOLIDATED CASH INTEREST EXPENSE,

 

(XVII)                      TO THE EXTENT NOT DEDUCTED IN THE COMPUTATION OF NET
CASH PROCEEDS IN RESPECT OF ANY DISPOSITION OR CONDEMNATION GIVING RISE THERETO,
THE AMOUNT OF ANY MANDATORY PREPAYMENT OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT), TOGETHER WITH ANY INTEREST, PREMIUM
OR PENALTIES REQUIRED TO BE PAID (AND ACTUALLY PAID) IN CONNECTION THEREWITH,

 

(XVIII)                   NET CASH PROCEEDS PENDING REINVESTMENT IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 2.05(B),

 

(XIX)                           CASH PAYMENTS MADE IN SATISFACTION OF
NON-CURRENT LIABILITIES, AND

 

(XX)                              THE AGGREGATE AMOUNT OF ALL EXTRAORDINARY CASH
CHARGES MADE BY THE BORROWER AND ITS SUBSIDIARIES DURING SUCH PERIOD,

 

19

--------------------------------------------------------------------------------


 

plus (c) the aggregate amount of all extraordinary cash gains received by the
Borrower and its Subsidiaries during such period plus/minus (d) changes in
Working Capital.

 

“Excess IPO Proceeds” means the Net Cash Proceeds from a Qualifying IPO
consummated prior to the Maturity Date for the First Lien Term Facility that are
not required to prepay the First Lien Term Loans and Revolving Credit Loans
pursuant to Section 2.05(b)(iii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and the rulings issued thereunder.

 

“Existing Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

 

“Existing Guaranty” means the Subsidiary Guaranty, dated as of April 30, 2004,
from the guarantors named therein in favor of the Secured Parties (defined
therein).

 

“Existing Guaranty Supplement” has the meaning specified in the definition of
“Guaranty”.

 

“Existing Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement dated April 30, 2004, by the grantors named therein
in favor of Bank of America, as collateral agent for the Secured Parties
(defined therein).

 

“Existing IPSA Supplement” has the meaning specified in the definition of “First
Lien Intellectual Property Security Agreement”.

 

“Existing Letters of Credit” means the Letters of Credit specified on
Schedule 1.01(a).

 

“Existing Mortgage” means the Open-End Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (Ohio), dated as of April 30, 2004, by
and from Sylorr Plant Corp. to Bank of America, in its capacity as
administrative agent under the Existing Credit Agreement.

 

“Existing Mortgage Supplement” has the meaning specified in the definition of
“First Lien Mortgages”.

 

“Existing Security Agreement” means the Security Agreement, dated April 30,
2004, from the grantors referred to therein to Bank of America, as collateral
agent for the Secured Parties (defined therein).

 

“Existing Security Agreement Supplement” has the meaning specified in the
definition of “First Lien Security Agreement”.

 

“Facility” means any Term Facility, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

 

20

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to any property or assets (including,
without limitation, any of the Equity Interests) of any Person on any date of
determination, the value of the consideration obtainable in a sale of such
property or asset in the open market on such date assuming an arm’s-length sale
that has been arranged without duress or compulsion between a willing seller and
a willing and knowledgeable purchaser in a commercially reasonable manner over a
reasonable period of time under all conditions necessary or desirable for a fair
sale (taking into account the nature and characteristics of such property or
asset); provided that the Fair Market Value of any of the property or assets of
any of the Loan Parties or any of their respective Subsidiaries shall be
determined in good faith by the board of directors (or the persons performing
similar functions) of such Loan Party or such Subsidiary, as the case may be.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated July 9, 2004, among the Borrower,
the Administrative Agent, BAS, Bank of America, CGMI, Citicorp North America,
Inc., JPMCB and JPMorgan.

 

“First Lien Collateral Agent” has the meaning specified in Section 9.01(c).

 

“First Lien Event of Default” has the meaning specified in Section 8.02(b).

 

“First Lien Facility” means the First Lien Term Facility and the Revolving
Credit Facility.

 

“First Lien Intellectual Property Security Agreement” means the Existing
Intellectual Property Security Agreement, as modified by the amendment and
supplement in substantially the form of Exhibit I-1 hereto (the “Existing IPSA
Supplement”), together with each other intellectual property security agreement
and intellectual property security agreement supplement delivered pursuant to
Sections 6.11 and 6.15 and evidencing a first priority lien on and security
interest in the Collateral thereunder, in each case as amended.

 

“First Lien Lender” means a Canadian Term Lender, a Dollar Term Lender or a
Revolving Credit Lender.

 

“First Lien Loans” means the Dollar Term Loans, the Canadian Term Loans and the
Revolving Credit Loans.

 

21

--------------------------------------------------------------------------------


 

“First Lien Mortgages” means, collectively, the Existing Mortgage, as modified
by the amendment in substantially the form of Exhibit H-1 hereto (with such
changes as may be reasonably satisfactory to the Administrative Agent and its
counsel to account for local law matters) and covering the Borrower’s Orrville,
Ohio fertilizer plant (the “Existing Mortgage Supplement”), (ii) the mortgage in
substantially the form of Exhibit H-2 hereto (with such changes as may be
reasonably satisfactory to the Administrative Agent and its counsel to account
for local law matters) and covering the Borrower’s Noblesville, Indiana plant
(the “New Mortgage”) and (iii) each other mortgage delivered pursuant to
Section 6.11, in each case as amended.

 

“First Lien Notes” means the Notes issued to the First Lien Lenders in respect
of the First Lien Loans.

 

“First Lien Obligations” means all Obligations owing to the First Lien Lenders
under the Loan Documents.

 

“First Lien Security Agreement” means the Existing Security Agreement, as
modified by the amendment and supplement in substantially the form of Exhibit
G-1 hereto (the “Existing Security Agreement Supplement”), together with each
other security agreement and security agreement supplement delivered pursuant to
Sections 6.11 and 6.15 and evidencing a first priority lien on and security
interest in the Collateral thereunder, in each case as amended.

 

“First Lien Term Commitment” means the Canadian Term Commitment and the Dollar
Term Commitment.

 

“First Lien Term Facility” means the Canadian Term Facility and the Dollar Term
Facility.

 

“First Lien Term Loan” means a Canadian Term Loan or a Dollar Term Loan.

 

“Fiscal Quarter” means, with respect to Holdings, the Borrower or any of their
respective Subsidiaries, the period commencing January 1 in any Fiscal Year and
ending on or about the next succeeding March 31, the period commencing on or
about April 1 in any Fiscal Year and ending on or about the next succeeding
June 30, the period commencing on or about July 1 in any Fiscal Year and ending
on or about the next succeeding September 30 or the period commencing on or
about October 1 (such period, in each case, determined in a manner consistent
with prior practice) in any Fiscal Year and ending on the next succeeding
December 31, as the context may require, or, if any such Subsidiary was not in
existence on the first day of any such period, the period commencing on the date
on which such Subsidiary is incorporated, organized, formed or otherwise created
and ending on the last day of such period.

 

“Fiscal Year” means, with respect to Borrower or any of its Subsidiaries, the
period commencing on January 1 in any calendar year and ending on the next
succeeding December 31 or, if any such Subsidiary was not in existence on
January 1 in any calendar year, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the next succeeding December 31; provided that with respect to Nu-Gro and its
Subsidiaries, for any period occurring prior to the Initial Closing Date,
“Fiscal

 

22

--------------------------------------------------------------------------------


 

Year” shall mean each period commencing on October 1 in any calendar year and
ending on the next succeeding September 30.

 

“Foreign Corporation” means each Foreign Subsidiary that constitutes a
“controlled foreign corporation” under Section 957 of the Internal Revenue Code.

 

“Foreign Lender” has the meaning specified in Section 10.16(a)(i).

 

“Foreign Subsidiary” means, at any time, each of the direct or indirect
Subsidiaries of the Borrower that is not a Domestic Subsidiary at such time.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.08(g).

 

“Funded Indebtedness” means, with respect to any Person (a) Indebtedness in
respect of the Credit Extensions, in the case of the Borrower, and (b) all other
Indebtedness of the types described in clauses (a), (c), (e) and (i) of the
definition of “Indebtedness” of such Person that by its terms matures more than
one year after the date of its creation or matures within one year from such
date but is renewable or extendible, at the option of such Person, to a date
more than one year after such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year after such date.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis or
Canadian GAAP, as the context may require or as otherwise applicable, subject,
however, to the terms of Section 1.03.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.08(h).

 

“Guarantee Supplement” has the meaning specified in Section 8(b) of the
Guaranty.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or

 

23

--------------------------------------------------------------------------------


 

indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (i) the Domestic Subsidiaries of the Borrower
listed on Schedule 5.02, (ii) each other Subsidiary of Holdings or the Borrower,
as the case may be, that shall be required to execute and deliver a Guaranty or
Guarantee Supplement pursuant to Section 6.11 and (iii) upon delivery of the
Holdings Joinder Agreement and Guaranty pursuant to Section 6.15, Holdings.

 

“Guaranty” means, collectively, (i) the Existing Guaranty, as modified by the
affirmation, consent and supplement in substantially the form of Exhibit G-1
hereto (the “Existing Guaranty Supplement”), (ii) each other Guaranty and
Guarantee Supplement delivered pursuant to Section 6.11 and (iii) the Holdings
Joinder Agreement and Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all toxic substances, wastes or other pollutants regulated or characterized
as “hazardous” or “toxic” pursuant to Environmental Law or which would form the
basis for liability under Environmental Law due to their toxicity, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

 

“Holding Company Event” means the transactions occurring on or after the
Amendment and Restatement Closing Date pursuant to which Holdings becomes the
direct parent company of the Borrower.

 

“Holdings “ means a corporation or limited liability company organized under the
laws of a jurisdiction located within the United States that directly owns 100%
of the Equity Interests in the Borrower.

 

24

--------------------------------------------------------------------------------


 

“Holdings Joinder Agreement and Guaranty” has the meaning specified in
Section 6.15.

 

“Holdings Total Leverage Ratio” means, at any date of determination, the ratio
of (a) (i) all Funded Indebtedness of Holdings and its Subsidiaries (other than
the aggregate principal amount of all Revolving Credit Loans, Swing Line Loans
and L/C Advances outstanding on such date) outstanding on such date plus (ii)
the average daily aggregate principal amount of all Revolving Credit Loans,
Swing Line Loans and L/C Advances outstanding on the last day of each month
during the most recently completed Measurement Period divided by 12 less (iii)
the aggregate amount of all cash on the Consolidated balance sheet of Holdings
on the last day of each month during the most recent Measurement Period divided
by 12 to (b) Consolidated EBITDA of Holdings and its Subsidiaries for the period
of the four prior Fiscal Quarters ending on such date.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Effective Date” has the meaning specified in Section 2.14(b).

 

“Indebtedness” means, with respect to any Person (without duplication):

 

(A)                                  ALL INDEBTEDNESS OF SUCH PERSON FOR
BORROWED MONEY;

 

(B)                                 ALL OBLIGATIONS OF SUCH PERSON FOR THE
DEFERRED PURCHASE PRICE OF PROPERTY AND ASSETS OR SERVICES (OTHER THAN TRADE
PAYABLES OR OTHER ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF SUCH
PERSON’S BUSINESS AND NOT PAST DUE, BY THEIR RESPECTIVE TERMS, FOR MORE THAN 90
DAYS);

 

(C)                                  ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY
NOTES, BONDS, DEBENTURES OR OTHER SIMILAR INSTRUMENTS;

 

(D)                                 ALL OBLIGATIONS OF SUCH PERSON CREATED OR
ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT WITH
RESPECT TO PROPERTY OR ASSETS ACQUIRED BY SUCH PERSON (EVEN THOUGH THE RIGHTS
AND REMEDIES OF THE SELLER OR THE LENDER UNDER SUCH AGREEMENT IN THE EVENT OF
DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY OR ASSETS);

 

(E)                                  ALL OBLIGATIONS OF SUCH PERSON AS LESSEE
UNDER CAPITALIZED LEASES;

 

(F)                                    ALL OBLIGATIONS, CONTINGENT OR OTHERWISE,
OF SUCH PERSON UNDER ACCEPTANCE, LETTER OF CREDIT OR SIMILAR FACILITIES;

 

(G)                                 ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE,
REDEEM, RETIRE, DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY
REDEEMABLE EQUITY INTERESTS IN SUCH PERSON OR ANY OTHER PERSON, VALUED, IN THE
CASE OF REDEEMABLE PREFERRED INTERESTS, AT THE GREATER OF ITS VOLUNTARY OR
INVOLUNTARY LIQUIDATION PREFERENCE PLUS ACCRUED AND UNPAID DIVIDENDS;

 

25

--------------------------------------------------------------------------------


 

(H)                                 ALL OBLIGATIONS, CONTINGENT OR OTHERWISE, OF
SUCH PERSON IN RESPECT OF SWAP CONTRACTS, IN EACH CASE VALUED AT THE AGREEMENT
VALUE THEREOF;

 

(I)                                     ALL OBLIGATIONS OF SUCH PERSON UNDER ANY
SYNTHETIC LEASE, TAX RETENTION OPERATING LEASE, OFF-BALANCE SHEET LOAN OR
SIMILAR OFF-BALANCE SHEET FINANCING, IF THE TRANSACTION GIVING RISE TO SUCH
OBLIGATION IS CONSIDERED INDEBTEDNESS FOR BORROWED MONEY FOR TAX PURPOSES BUT IS
CLASSIFIED AS AN OPERATING LEASE IN ACCORDANCE WITH GAAP;

 

(J)                                     ALL CONTINGENT OBLIGATIONS OF SUCH
PERSON IN RESPECT OF OBLIGATIONS OF A TYPE DESCRIBED IN CLAUSES (A) THROUGH (I)
ABOVE; AND

 

(K)                                  ALL INDEBTEDNESS REFERRED TO IN CLAUSES (A)
THROUGH (J) ABOVE SECURED BY (OR FOR WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS
AN EXISTING RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY LIEN ON
PROPERTY OR ASSETS (INCLUDING, WITHOUT LIMITATION, ACCOUNTS AND CONTRACT RIGHTS)
OWNED BY SUCH PERSON, EVEN THOUGH SUCH PERSON HAS NOT ASSUMED OR BECOME LIABLE
FOR THE PAYMENT OF SUCH INDEBTEDNESS, VALUED AT THE LESSER OF (I) THE AGGREGATE
UNPAID AMOUNT OF SUCH INDEBTEDNESS OR, IF NOT STATED OR DETERMINABLE, THE
MAXIMUM REASONABLY ANTICIPATED LIABILITY IN RESPECT THEREOF AND (II) THE FAIR
MARKET VALUE OF SUCH PROPERTY OR ASSETS.

 

The Indebtedness of any Person shall include all obligations of the types
described in clauses (a) through (k) above of any partnership in which such
Person is a general partner or joint venture (other than a joint venture that is
itself a corporation or limited liability company) of which such Person is a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

 

“Indemnified Liabilities” has the meaning specified in Section 10.06.

 

“Indemnitees” has the meaning specified in Section 10.06.

 

“Information” has the meaning specified in Section 10.09.

 

“Information Memorandum” means the information memorandum dated July, 2004 used
by the Arrangers in connection with the syndication of the Commitments.

 

“Initial Closing Date” means April 30, 2004.

 

“Intellectual Property Security Agreement” means, collectively, the First Lien
Intellectual Property Agreement and the Second Lien Intellectual Property
Security Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement in substantially the
form of Exhibit M hereto, dated as of the date hereof among the Administrative
Agent, the First Lien Collateral Agent, the Second Lien Collateral Agent and the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 10.01 and 10.02 hereof.

 

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of (a)
Consolidated EBITDA of the Borrower and its Subsidiaries for the period of the
four prior Fiscal

 

26

--------------------------------------------------------------------------------


 

Quarters ending on such date to (b) Consolidated Cash Interest Expense of the
Borrower and its Subsidiaries for such period; provided that, solely for the
purposes of determining the Interest Coverage Ratio for the first three
Measurement Periods ending after the Initial Closing Date, the Consolidated Cash
Interest Expense of the Borrower and its Subsidiaries for such Measurement
Period shall be equal to (A) the Consolidated Cash Interest Expense for the
completed Fiscal Quarters since the Initial Closing Date multiplied by (B) a
fraction the numerator of which is four and the denominator of which is equal to
the number of completed Fiscal Quarters since the Initial Closing Date, subject
in each case to the adjustments set forth on Schedule 1.01(c).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan or Screen Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan and Screen Rate Loan,
the period commencing on the date such Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan or Screen Rate Loan and ending on the date
one, two, three or six months thereafter, as selected by the Borrower in its
Committed Loan Notice, or to the extent available to all applicable Lenders,
nine or twelve months thereafter; provided that:

 

(I)                                     ANY INTEREST PERIOD THAT WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

 

(II)                                  ANY INTEREST PERIOD THAT BEGINS ON THE
LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF
SUCH INTEREST PERIOD; AND

 

(III)                               NO INTEREST PERIOD SHALL EXTEND BEYOND THE
MATURITY DATE OF THE FACILITY UNDER WHICH SUCH LOAN WAS MADE.

 

“Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Indebtedness of any other Person, (b) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of all or substantially all of the property and
assets of any other Person or of any division, branch or other unit of operation
of any other Person and (c) the making of any direct or indirect loan, advance,
other extension of credit or capital contribution by such Person to, or any
other investment by such Person in, any other Person (including, without
limitation, any arrangement pursuant to which the investor incurs Indebtedness
of the types referred to in clause (j) or (k) of the definition of
“Indebtedness” set

 

27

--------------------------------------------------------------------------------


 

forth above in this Section 1.01 in respect of such other Person).  The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“IP Rights” has the meaning specified in Section 5.11.

 

“IP Security Agreement Supplement” has the meaning specified in Section 1 of
each Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any of its Subsidiaries) or in favor
the L/C Issuer and relating to any such Letter of Credit.

 

“JPMCB” means JPMorgan Chase Bank and its successors.

 

“JPMorgan” means J.P. Morgan Securities Inc. and its successors.

 

“Judgment Currency” has the meaning specified in Section 10.21.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and settlement agreements with, any Governmental Authority, in each
case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed as provided in Section 2.03(c) or
refinanced as a Revolving Credit Borrowing.

 

28

--------------------------------------------------------------------------------


 

“L/C Cash Collateral Account” means a blocked, non-interest bearing deposit
account at Bank of America in the name of the First Lien Collateral Agent and
under the sole dominion and control of the First Lien Collateral Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings plus, without duplication,
the aggregate amount of all Acceptances and Deferred Payment Obligations.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBO Rate” has the meaning set forth in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

29

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Issuer Document and
(vii) the Intercreditor Agreement and (b) for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) each Issuer Document, (vi) the Fee Letter,
(vii) each Secured Hedge Agreement and (viii) the Intercreditor Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Management Shareholders” means Robert Caulk, Daniel Johnston, Steven Schultz
and David Jones.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, liabilities (actual or
contingent), or properties of the Borrower and its Subsidiaries, taken as a
whole, (b) the rights and remedies of the Administrative Agent or the Lenders
under any of the Loan Documents or (c) the ability of any of the Loan Parties to
perform its Obligations under any of the Loan Documents to which it is or is to
be a party.

 

“Maturity Date” means, with respect to the (a) Revolving Credit Facility, the
earliest of (i) April 30, 2010, (ii) the date of termination in whole of the
Revolving Credit Commitments pursuant to Section 2.06 or 8.02, and (iii) the
Alternate Date, (b) First Lien Term Facility, the earlier of (i) April 30, 2011,
(ii) the date of termination in whole of the First Lien Term Commitments
pursuant to Section 2.06 or 8.02 and (iii) the Alternate Date, and (c) Second
Lien Facility, the earlier of (i) October 31, 2011, (ii) the date of termination
in whole of the Second Lien Commitments pursuant to Section 2.06 or 8.02 and
(iii) the Alternate Date.

 

“Maximum Rate” has the meaning specified in Section 10.11.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters on or immediately prior to such date.

 

“Mortgages” means, collectively, the First Lien Mortgages and the Second Lien
Mortgages.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any of the Loan Parties or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

30

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, with respect to any Disposition of any property or
assets, or the incurrence or issuance of any Indebtedness, or the sale or
issuance of any Equity Interests in any Person, or any condemnation or casualty
insurance proceeds received by or paid to or for the account of any Person, as
the case may be, the aggregate amount of cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration, but only as and when received) by or on behalf of such Person for
its own account in connection with any such transaction, after deducting
therefrom only:

 

(A)                                  REASONABLE BROKERAGE COMMISSIONS,
UNDERWRITING FEES AND DISCOUNTS, LEGAL FEES, FINDER’S FEES AND OTHER SIMILAR
FEES, COSTS AND COMMISSIONS AND REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
CONNECTION THEREWITH;

 

(B)                                 THE AMOUNT OF TAXES PAYABLE IN CONNECTION
WITH OR AS A RESULT OF SUCH TRANSACTION (INCLUDING INCOME TAXES REASONABLY
ESTIMATED TO BE ACTUALLY PAYABLE WITHIN TWO (2) YEARS OF THE DATE OF SUCH
TRANSACTION AS A RESULT OF ANY GAIN RECOGNIZED IN CONNECTION THEREWITH);

 

(C)                                  IN THE CASE OF ANY DISPOSITION OF ANY
PROPERTY OR ASSET (INCLUDING ANY CASUALTY OR CONDEMNATION OF SUCH ASSET), THE
OUTSTANDING PRINCIPAL AMOUNT OF, THE PREMIUM OR PENALTY, IF ANY, ON, AND ANY
ACCRUED AND UNPAID INTEREST ON, ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS UNDER
OR IN RESPECT OF THE LOAN DOCUMENTS) THAT IS SECURED BY A LIEN ON THE PROPERTY
AND ASSETS SUBJECT TO SUCH DISPOSITION AND IS REPAID AS A RESULT OF DISPOSITION;
AND

 

(D)                                 IN THE CASE OF THE DISPOSITION OF ANY
PROPERTY AND ASSETS (INCLUDING ANY CASUALTY OR CONDEMNATION OF SUCH ASSET) OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES , ANY RESERVE FOR ADJUSTMENT IN RESPECT
OF (X) THE SALE PRICE OF SUCH ASSET OR ASSETS ESTABLISHED IN ACCORDANCE WITH
GAAP AND (Y) ANY LIABILITIES ASSOCIATED WITH SUCH ASSET OR ASSETS AND RETAINED
BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES AFTER SUCH
SALE OR OTHER DISPOSITION THEREOF, INCLUDING, WITHOUT LIMITATION, PENSION AND
OTHER POST-EMPLOYMENT BENEFIT LIABILITIES AND LIABILITIES RELATED TO
ENVIRONMENTAL MATTERS OR AGAINST ANY INDEMNIFICATION OBLIGATIONS ASSOCIATED WITH
SUCH TRANSACTION;

 

in each case to the extent, but only to the extent, that the amounts so deducted
are properly attributable to such transaction or to the property or asset that
is the subject thereof and (i) in the case of clauses (a) and (c) of this
definition, are actually paid at the time of receipt of such cash or within 60
days thereafter to a Person that is not a Loan Party or Subsidiary of a Loan
Party, (ii) in the case of clause (b) of this definition, are actually paid at
the time of receipt of such cash or within 60 days thereafter to a Person that
is not a Loan Party or Subsidiary of a Loan Party or, so long as such Person is
not otherwise indemnified therefor, are reserved for in accordance with GAAP, as
in effect at the time of receipt of such cash (based upon such Person’s
reasonable estimate of such taxes), and paid to the applicable taxation
authority or other Governmental Authority on or before when due and (iii) in the
case of clause (d) of this definition, are actually paid to the purchaser of the
related property and assets within the period specified for payment thereof in
the applicable purchase agreement to a Person that is not a Loan Party or
Subsidiary of a Loan Party; provided, however, that if, at the time any such
taxes or post-closing purchase price adjustments are actually paid or otherwise
satisfied, the reserve therefor or the amount

 

31

--------------------------------------------------------------------------------


 

otherwise retained by such Person or its applicable Subsidiary for the payment
thereof exceeds the amount paid or otherwise satisfied, then the amount of such
excess reserve or retained amount, as the case may be, shall constitute “Net
Cash Proceeds” on and as of the date of such payment or other satisfaction for
all purposes of this Agreement and, to the extent required under Sections
2.05(b) and 2.06(b), the Borrower shall reduce the Commitments on such date in
accordance with the terms of Section 2.06(b), and shall prepay the Loans and
cash collateralize the Letters of Credit outstanding on such date in accordance
with the terms of Section 2.05(b), in an amount equal to the amount of such
excess reserve or retained amount.

 

“New Mortgage” has the meaning specified in the definition of “First Lien
Mortgages”.

 

“Nonextension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.13(d)(ii).

 

“NPL” means the National Priorities List under CERCLA.

 

“Nu-Gro” means The Nu-Gro Corporation, an Ontario corporation.

 

“Nu-Gro Acquisition” means the acquisition by the Borrower of all of the equity
interests of Nu-Gro, as consummated on April 30, 2004.

 

“Nu-Gro Acquisition Documents” means, collectively, the Nu-Gro Arrangement
Agreement and the Nu-Gro Shareholders Agreement.

 

“Nu-Gro Arrangement Agreement” means the Arrangement Agreement dated March 1,
2004 (as amended, supplemented or otherwise modified from time to time) among
the Borrower, Jupiter Acquisition Corporation and Nu-Gro.

 

“Nu-Gro Shareholders Agreement” means the letter agreement dated March 1, 2004
(as amended, supplemented or otherwise modified from time to time) among the
Borrower, Jupiter Acquisition Corporation, Austin Beutel, Robert Beutel and
Oakwest Corporation Limited.

 

“Nu-Gro Transaction” means the Nu-Gro Acquisition and each of the related
transactions entered into on April 30, 2004, as permitted under and specified in
the Existing Credit Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding,

 

32

--------------------------------------------------------------------------------


 

regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that the Administrative Agent, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party upon
the failure of such Loan Party to pay such amount.

 

“Open Year” means, with respect to any Person, any year for which United States
federal income tax returns have been filed by or on behalf of such Person and
for which the expiration of the applicable statute of limitations for
assessment, reassessment or collection has not occurred (whether by reason of
extension or otherwise).

 

“Operating Lease” means, with respect to any Person, any lease (including,
without limitation, leases that may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) that is not a Capitalized Lease
or a lease under which such Person is the lessor.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

“Parent” means a corporation or limited liability company organized under the
laws of a jurisdiction located within the United States that, upon consummation
of the Holding Company Event, directly owns 100% of the Equity Interests of
Holdings.

 

“Participant” has the meaning specified in Section 10.08(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any of the Loan
Parties or any ERISA Affiliate or to which any of the Loan Parties or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning specified in Section 7.05(h).

 

33

--------------------------------------------------------------------------------


 

“Permitted Affiliate Investment” means (a) any capital contributions to the
Borrower (or upon consummation of the Holding Company Event, Holdings) made
directly or indirectly by one or more of the Equity Investors (and, upon
consummation of the Holding Company Event, contributed by Holdings to the
Borrower) or (b) the Net Cash Proceeds received by the Borrower or Holdings, as
the case may be, from the issuance and sale of Equity Interests to one or more
of the Equity Investors (and, upon consummation of the Holding Company Event,
contributed by Holdings to the Borrower); provided that on the date on which any
such Permitted Affiliate Investment is made, the Borrower shall deliver to the
Administrative Agent, on behalf of the Lenders, a certificate of a Responsible
Officer of the Borrower certifying that such capital contributions or the Net
Cash Proceeds received by the Borrower from such issuance and sale are intended
to constitute, and are to be used for, one or more Investments to be made in
accordance with the terms of Section 7.05(h), or one or more Restricted Payments
to be made in accordance with the terms of Section 7.06.

 

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Redeemable Equity Interests) of Holdings to the extent (a) Holdings
contributes the Net Cash Proceeds thereof to the Borrower and (b) such Net Cash
Proceeds are not required to be applied to the prepayment of the Loans pursuant
to Section 2.05(b).

 

“Permitted Holdco Debt” has the meaning specified in Section 7.02(c)(ii).

 

“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA or any such Lien relating to or imposed in connection with any
Environmental Action):

 

(A)                                  LIENS FOR TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES TO THE EXTENT NOT OTHERWISE REQUIRED TO BE PAID
UNDER SECTION 6.02;

 

(B)                                 LIENS IMPOSED BY LAW, SUCH AS MATERIALMEN’S,
MECHANICS’, CARRIERS’, WORKMEN’S, STORAGE AND REPAIRMEN’S LIENS AND OTHER
SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS AND SECURING
OBLIGATIONS (OTHER THAN INDEBTEDNESS FOR BORROWED MONEY) TO THE EXTENT NOT
OTHERWISE REQUIRED TO BE PAID UNDER SECTION 6.02;

 

(C)                                  LIENS INCURRED OR PLEDGES OR DEPOSITS MADE
TO SECURE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS UNDER WORKERS’
COMPENSATION LAWS, UNEMPLOYMENT INSURANCE OR OTHER SIMILAR SOCIAL SECURITY
LEGISLATION (OTHER THAN IN RESPECT OF EMPLOYEE BENEFIT PLANS SUBJECT TO ERISA)
OR TO SECURE PUBLIC OR STATUTORY OBLIGATIONS;

 

(D)                                 LIENS SECURING THE PERFORMANCE OF, OR
PAYMENT IN RESPECT OF, BIDS, INSURANCE PREMIUMS, DEDUCTIBLES OR CO-INSURED
AMOUNTS, TENDERS, GOVERNMENT OR UTILITY CONTRACTS (OTHER THAN FOR THE REPAYMENT
OF BORROWED MONEY), SURETY, STAY, CUSTOMS AND APPEAL BONDS AND OTHER OBLIGATIONS
OF A SIMILAR NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(E)                                  ANY INTEREST OR TITLE OF A LESSOR OR
SUBLESSOR OR A LICENSOR AND ANY RESTRICTION OR ENCUMBRANCE TO WHICH THE INTEREST
OR TITLE OF SUCH LESSOR, SUBLESSOR OR LICENSOR MAY BE SUBJECT THAT IS INCURRED
IN THE ORDINARY COURSE OF BUSINESS;

 

34

--------------------------------------------------------------------------------


 

(F)                                    LIENS ARISING OUT OF JUDGMENTS OR AWARDS
THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 8.01(G);

 

(G)                                 LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW OR PURSUANT TO A BOND TO SECURE PAYMENT
OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS;

 

(H)                                 CUSTOMARY RIGHTS OF SETOFF UPON DEPOSITS OF
CASH IN FAVOR OF BANKS OR OTHER DEPOSITORY INSTITUTIONS IN WHICH SUCH CASH IS
MAINTAINED IN THE ORDINARY COURSE OF BUSINESS;

 

(I)                                     EASEMENTS, RIGHTS-OF-WAY, ZONING
RESTRICTIONS AND OTHER ENCUMBRANCES AND SURVEY EXCEPTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR RESTRICTIONS ON TITLE TO, OR THE USE
OF, REAL PROPERTY THAT DO NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
MATERIALLY AND ADVERSELY AFFECT THE USE OF SUCH REAL PROPERTY FOR ITS INTENDED
PURPOSES OR THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES IN
THE ORDINARY COURSE AND, IN ANY CASE, THAT WERE NOT INCURRED IN CONNECTION WITH
AND DO NOT SECURE INDEBTEDNESS OR OTHER EXTENSIONS OF CREDIT;

 

(J)                                     LIENS ARISING OUT OF CONDITIONAL SALE,
TITLE RETENTION, CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS
ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE
OF BUSINESS AND NOT PROHIBITED BY THIS AGREEMENT; AND

 

(K)                                  LIENS ENCUMBERING REASONABLE CUSTOMARY
INITIAL DEPOSITS AND MARGIN DEPOSITS AND SIMILAR LIENS ATTACHING TO COMMODITY
TRADING ACCOUNTS OR OTHER BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND NOT FOR SPECULATIVE PURPOSES.

 

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions no less favorable to the Lenders than
the terms and conditions of the Senior Subordinated Notes, (b) will not mature
prior to the date that is ninety-one (91) days after the scheduled Maturity Date
of the Second Lien Facility, (c) has no scheduled amortization or payments of
principal prior to the scheduled Maturity Date of the Second Lien Facility, and
(d) has covenant, default and remedy provisions no more restrictive, and
mandatory prepayment, repurchase or redemption provisions no more onerous or
expansive in scope, than those contained in the Senior Subordinated Notes
Documents, taken as a whole; provided any such Indebtedness shall constitute
Permitted Subordinated Indebtedness only if (i) both before and after giving
effect to the issuance or incurrence thereof, no Default or Event of Default
shall have occurred and be continuing, and (ii) the Chief Financial Officer of
the Borrower shall have delivered an officer’s certificate demonstrating Pro
Forma Compliance with the covenants set forth in Section 6.14 in form and
substance reasonably satisfactory to the Administrative Agent, it being
understood that any capitalized or paid-in-kind interest or accreted principal
on such Indebtedness shall not constitute an issuance or incurrence of
Indebtedness for purposes of this proviso.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

35

--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established by any of
the Loan Parties or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Pledged Debt” has the meaning specified in Section 1 of each Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1 of each Security
Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“primary obligations” has the meaning specified in the definition of “Contingent
Obligation” set forth above in this Section 1.01.

 

“primary obligor” has the meaning specified in the definition of “Contingent
Obligation” set forth above in this Section 1.01.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with each of the financial covenants set
forth in Section 6.14 or Section 7.02(c)(ii), as applicable, in respect of a
Specified Transaction, that such Specified Transaction and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable Measurement Period:  (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a Disposition of all or
substantially all Equity Interests in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of  “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination. 
Calculations made pursuant to this definition shall be (i) determined in good
faith by a Responsible Officer of the Borrower and may include adjustments, in
the reasonable determination of the Borrower as set forth in an officer’s
certificate, to reflect operating expense reductions reasonably expected to
result from any Specified Transaction or Specified Disposition and (ii)
reasonably acceptable to the Administrative Agent.  With respect to any
determination of Pro Forma Compliance which is required to be made pursuant to
the terms of this Agreement on a date other than the last day of a Fiscal
Quarter, then such determination shall be made in respect of the Measurement
Period ending on the last day of the Fiscal Quarter most recently ended and for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 6.13.

 

36

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment(s) of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.  The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Professional Services Agreement” means the Professional Services Agreement
dated as of January 20, 1999 by and among THL Equity Advisors IV, L.L.C., Thomas
H. Lee Capital, L.L.C. and the Borrower, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof, but solely to the extent permitted under the terms of
the Loan Documents.

 

“Qualifying IPO” means the issuance by Parent or Holdings of its common Equity
Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933, as amended (whether alone or in connection with a
secondary public offering).

 

“Redeemable” means (a) any Equity Interest that the issuer has undertaken to
redeem at a fixed or determinable date or dates, whether by operation of a
sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) any Equity Interest that is redeemable
at the option of the holder, in each case, occurring earlier than 91 days
following the scheduled Maturity Date of any Facility.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(vi).

 

“Register” has the meaning set forth in Section 10.08(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Financial Information” means, at any date of determination, the
Consolidated financial statements of Borrower and its Subsidiaries most recently
delivered to the Administrative Agent on or prior to such date pursuant to, and
satisfying all of the requirements of, Section 6.13(b) or 6.13(c) and
accompanied by the certificates and other information required to be delivered
therewith pursuant to Section 6.13(d).

 

37

--------------------------------------------------------------------------------


 

“Required First Lien Lenders” means, as of any date of determination, First Lien
Lenders having more than 50% of the sum of the (a) Total Outstandings under the
First Lien Facility (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused First Lien Term Commitments and (c) aggregate unused Revolving
Credit Commitments; provided that the unused First Lien Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings under
the First Lien Facility held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required First Lien Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Second Lien Lenders” means, as of any date of determination, Second
Lien Lenders having more than 50% of the sum of the (a) Total Outstandings under
the Second Lien Facility and (b) aggregate unused Second Lien Commitments;
provided that the unused Second Lien Commitment of, and the portion of the Total
Outstandings under the Second Lien Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Second Lien Lenders.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or any of its
Subsidiaries or to any of their property, assets or businesses.

 

“Responsible Officer” means (i) the chief executive officer, the president, the
chief financial officer, the principal accounting officer, any vice president,
secretary or the treasurer (or the equivalent of any of the foregoing) of the
Borrower (or upon the consummation of the Holding Company Event, Holdings) or
any of its Subsidiaries and (ii) in the case of a Committed Loan Notice or a
Swing Line Loan Notice, any person authorized to sign such Committed Loan Notice
or Swing Line Loan Notice by the board of directors of the Borrower.

 

“Restricted Payment” has the meaning specified in Section 7.06.

 

“Restricted Subsidiary” means (a) each of the wholly owned Domestic Subsidiaries
and each of the other Subsidiaries of the Borrower (or upon the consummation of
the Holding Company Event, Holdings) that is organized, purchased or otherwise
acquired after the Initial Closing Date, whether pursuant to Section 7.05(h) or
otherwise (other than any non-wholly owned Domestic Subsidiary or any Foreign
Subsidiary that is a CFC that is organized, purchased or otherwise acquired
pursuant to Section 7.05(i)), or (b) each of the other

 

38

--------------------------------------------------------------------------------


 

Subsidiaries of the Borrower (or upon the consummation of the Holding Company
Event, Holdings) that, at the option of the Borrower (i) executes and delivers
the Guaranty or a Guarantee Supplement and a Security Agreement Supplement, (ii)
in which 100% of the issued and outstanding Equity Interests are pledged to the
Applicable Collateral Agent, on behalf of the Secured Parties, pursuant to the
applicable Collateral Documents and (iii) delivers such other agreements,
opinions, certificates and other documents as are required or requested under
Section 6.11.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender or its registered assigns, in substantially
the form of Exhibit C-2 hereto, evidencing the aggregate indebtedness of the
Borrower to such Revolving Credit Lender resulting from the Revolving Credit
Loans made by such Revolving Credit Lender.

 

“Scheduled Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or repurchases,
redemptions or similar acquisitions for value of outstanding Indebtedness made
or required to be made during such period, including, without limitation, all
repayments of Loans outstanding hereunder pursuant to Section 2.07(a) or
2.07(b).

 

“Screen Rate” means, with respect to any Canadian Term Loan for any Interest
Period:

 

(A)                                  THE RATE PER ANNUM EQUAL TO THE RATE
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT APPEARS ON
THE PAGE OF THE TELERATE SCREEN (OR ANY SUCCESSOR THERETO) THAT DISPLAYS AN
AVERAGE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN
CANADIAN DOLLARS (FOR DELIVERY ON THE FIRST DAY OF SUCH

 

39

--------------------------------------------------------------------------------


 

INTEREST PERIOD) WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS
OF APPROXIMATELY 11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST
DAY OF SUCH INTEREST PERIOD; OR

 

(B)                                 IF THE RATE REFERENCED IN THE PRECEDING
CLAUSE (A) DOES NOT APPEAR ON SUCH PAGE OR SERVICE OR SUCH PAGE OR SERVICE SHALL
CEASE TO BE AVAILABLE, THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE THE OFFERED RATE ON SUCH OTHER PAGE OR OTHER SERVICE
THAT DISPLAYS AN AVERAGE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE
FOR DEPOSITS IN CANADIAN DOLLARS (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST
PERIOD) WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF
APPROXIMATELY 11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY
OF SUCH INTEREST PERIOD.

 

“Screen Rate Loan” means a Loan that bears interest at the Screen Rate.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Borrowing” means a borrowing consisting of simultaneous Second Lien
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by the Second Lien Lenders pursuant to
Section 2.01(c).

 

“Second Lien Collateral Agent” has the meaning specified in Section 9.01(d).

 

“Second Lien Commitment” means, as to each Second Lien Lender, its obligation to
make a Second Lien Loan to the Borrower pursuant to Section 2.01(c) in a
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Second Lien Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Second Lien Event of Default” has the meaning specified in Section 8.02(a).

 

“Second Lien Facility” means, at any time, the aggregate Second Lien Commitments
or Second Lien Loans, as applicable, of all Second Lien Lenders at such time.

 

“Second Lien Intellectual Property Security Agreement” has the meaning specified
in Section 4.01(a)(viii).

 

“Second Lien Lenders” means, at any time, all Lenders that have a Second Lien
Commitment or Second Lien Loans outstanding at such time.

 

“Second Lien Loan” has the meaning specified in Section 2.01(c).

 

“Second Lien Notes” means the Notes issued to Second Lien Lenders in respect of
the Second Lien Loans.

 

“Second Lien Mortgages” has the meaning specified in Section 4.01(a)(vi).

 

40

--------------------------------------------------------------------------------


 

“Second Lien Obligations” means all Obligations owing to the Second Lien Lenders
under the Loan Documents.

 

“Second Lien Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between the Borrower and any Hedge
Bank.

 

“Secured Obligations” has the meaning specified in Section 2 of each Security
Agreement.

 

“Secured Parties” means (a) in the case of the First Lien Facility,
collectively, the Administrative Agent, the First Lien Collateral Agent, the
First Lien Lenders, the Hedge Banks in respect of the First Lien Obligations,
each co-agent or sub-agent appointed by the Administrative Agent (in respect of
the First Lien Obligations) or the First Lien Collateral Agent from time to time
pursuant to Section 9.01(c) or Section 9.02, and the other Persons the First
Lien Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents and (b) in the case of
the Second Lien Facility, collectively, the Administrative Agent, the Second
Lien Collateral Agent, the Second Lien Lenders, the Hedge Banks in respect of
the Second Lien Obligations, each co-agent or sub-agent appointed by the
Administrative Agent (in respect of the Second Lien Obligations) or the Second
Lien Collateral Agent from time to time pursuant to Section 9.01(d) or
Section 9.02, and the other Persons the Second Lien Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

 

“Security Agreement” means, collectively, the First Lien Security Agreement and
the Second Lien Security Agreement.

 

“Security Agreement Supplement” has the meaning specified in each Security
Agreement.

 

“Selling Shareholders Agreement” means the Selling Shareholders Agreement dated
as of June 14, 2004 (as the same may be amended, supplemented or otherwise
modified from time to time) among the Borrower, UPG, Saturn MergerCo., Inc., a
Delaware corporation, and the other parties named therein.

 

“Senior Financial Officer” means the chief financial officer, the principal
accounting officer or the treasurer of the Borrower.

 

“Senior Subordinated Notes” means the senior unsecured subordinated notes of the
Borrower due 2009 in an aggregate principal amount of $231,900,000.

 

“Senior Subordinated Notes Documents” means all indentures, securities purchase
agreements, and other agreements, instruments and documents pursuant to which
the Senior Subordinated Notes have been issued or otherwise setting forth the
terms of the Senior Subordinated Notes, in each case as such agreement,
instrument or other document may be

 

41

--------------------------------------------------------------------------------


 

amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but solely to the extent permitted under the terms of the
Loan Documents.

 

“Sight Draft” means a draft drawn by a beneficiary under a Letter of Credit and
presented to the L/C Issuer, which draft is payable upon presentation to the L/C
Issuer together with the documents called for under such Letter of Credit.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that, on such date:

 

(A)                                  THE FAIR VALUE OF THE PROPERTY AND ASSETS
OF SUCH PERSON IS GREATER THAN THE TOTAL AMOUNT OF LIABILITIES (INCLUDING,
WITHOUT LIMITATION, CONTINGENT LIABILITIES) OF SUCH PERSON;

 

(B)                                 THE PRESENT FAIR SALABLE VALUE OF THE
PROPERTY AND ASSETS OF SUCH PERSON IS NOT LESS THAN THE AMOUNT THAT WILL BE
REQUIRED TO PAY THE PROBABLE LIABILITY OF SUCH PERSON ON ITS DEBTS AS THEY
BECOME ABSOLUTE AND MATURED;

 

(C)                                  SUCH PERSON DOES NOT INTEND TO, AND DOES
NOT BELIEVE THAT IT WILL, INCUR DEBTS OR LIABILITIES BEYOND SUCH PERSON’S
ABILITY TO PAY SUCH DEBTS AND LIABILITIES AS THEY MATURE; AND

 

(D)                                 SUCH PERSON IS NOT ENGAGED IN BUSINESS OR IN
A TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN BUSINESS OR IN A TRANSACTION, FOR
WHICH SUCH PERSON’S PROPERTY AND ASSETS WOULD CONSTITUTE AN UNREASONABLY SMALL
CAPITAL.

 

The fair value and the present fair salable value of the property and assets of
any such Person shall be computed taking into account the aggregate amount of
all payments in respect of reimbursement, contribution and indemnification
claims against any other Person that, in light of the circumstances existing at
such time, such Person reasonably believes in good faith it will receive with
reasonable promptness.  The amount of contingent liabilities of any such Person
at any time shall be computed as the amount that, in the light of all of the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.08(h).

 

“Specified Equity Issuance” means the sale or issuance by the Borrower (or upon
consummation of the Holding Company Event, Holdings) of any of its Equity
Interests in a public offering or in a private placement or sale that is
underwritten, managed, arranged, placed or initially purchased by an investment
bank (it being understood that the Sponsor is not an investment bank), which,
for the avoidance of doubt, does not include the sale or issuance of any such
Equity Interests (a) to the Equity Investors, their Affiliates, related funds
and general partners, (b) to other Persons making additional equity investments
together with the Equity Investors after the Initial Closing Date, (c) pursuant
to stock option plans, (d) in connection with the cure of any financial covenant
and (e) in connection with Permitted Affiliate Investments.

 

42

--------------------------------------------------------------------------------


 

“Specified Transaction” means, for any applicable period, the following
transactions:  any Permitted Acquisition or any Investment (or series of related
Investments) made pursuant to Section 7.05(h) or (i).

 

“Sponsor” means the THL Entities and their Affiliates and related funds and
general partners.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, unlimited liability company, trust or
estate of which (or in which) more than 50% of:

 

(A)                                  THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK HAVING ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF
DIRECTORS OF SUCH CORPORATION (IRRESPECTIVE OF WHETHER AT THE TIME SHARES OF
CAPITAL STOCK OF ANY OTHER CLASS OR CLASSES OF SUCH CORPORATION SHALL OR MIGHT
HAVE VOTING POWER UPON THE OCCURRENCE OF ANY CONTINGENCY);

 

(B)                                 THE INTEREST IN THE CAPITAL OR PROFITS OF
SUCH PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY OR UNLIMITED
LIABILITY COMPANY; OR

 

(C)                                  THE BENEFICIAL INTEREST IN SUCH TRUST OR
ESTATE,

 

is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

43

--------------------------------------------------------------------------------


 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Term Borrowing” means a Canadian Term Borrowing, a Dollar Term Borrowing or a
Second Lien Borrowing.

 

“Term Commitments” means, collectively, the Dollar Term Commitments, the
Canadian Term Commitments and the Second Lien Commitments.

 

“Term Facility” means the Dollar Term Facility, the Canadian Term Facility and
the Second Lien Facility.

 

“Term Lenders” means, collectively, the Dollar Term Lenders, the Canadian Term
Lenders and the Second Lien Lenders.

 

“Term Loans” means, collectively, the Dollar Term Loans, the Canadian Term Loans
and the Second Lien Loans.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender.

 

“Termination Date” means (a) in the case of the First Lien Facility, the date on
which all of the Commitments of the First Lien Lenders have terminated or
expired, all of the First Lien Loans, L/C Obligations and other First Lien
Obligations of any Loan Party under or in respect of the Loan Documents
specified in clause (a) of the definition of “Loan Documents” (other than any
such First Lien Obligations of any of the Loan Parties under Section 3.01, 3.04,
10.05 or 10.06 (or other similar provisions of the other Loan Documents that are
specified under the terms thereof to survive the payment in full of such other
First Lien Obligations under or in respect of the Loan Documents) to the extent
no demand or claim thereunder has been made)

 

44

--------------------------------------------------------------------------------


 

have been paid in full in cash and all Letters of Credit have expired or been
terminated or otherwise provided for in a manner satisfactory to the L/C Issuer
in full and (b) in the case of the Second Lien Facility, the date on which all
of the Second Lien Commitments of the Second Lien Lenders have terminated or
expired, all of the Second Lien Loans and other Second Lien Obligations of any
Loan Party under or in respect of the Loan Documents specified in clause (a) of
the definition of “Loan Documents” (other than any such Second Lien Obligations
of any of the Loan Parties under Section 3.01, 3.04, 10.05 or 10.06 (or other
similar provisions of the Loan Documents that are specified under the terms
thereof to survive the payment in full of such other Second Lien Obligations
under or in respect of the Loan Documents) to the extent no demand or claim
thereunder has been made) have been paid in full in cash.  Unless otherwise
specified herein, a reference to the “Termination Date” shall mean a reference
to the Termination Date in respect of the Second Lien Facility.

 

“THL Entities” means, collectively, the Thomas H. Lee Equity Fund IV, L.P. and
the Thomas H. Lee Foreign Fund IV, L.P.

 

“Total Leverage Ratio” means, at any date of determination, the ratio of (a)
(i) all Funded Indebtedness of the Borrower and its Subsidiaries (other than the
aggregate principal amount of all Revolving Credit Loans, Swing Line Loans and
L/C Advances outstanding on such date) outstanding on such date plus (ii) the
aggregate principal amount of all Revolving Credit Loans, Swing Line Loans and
L/C Advances outstanding on the last day of each month occurring during the most
recently completed Measurement Period divided by 12 less (iii) the aggregate
amount of all cash on the Consolidated balance sheet of the Borrower on the last
day of each month occurring during the most recent Measurement Period divided by
12 to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for the
period of the four prior Fiscal Quarters ending on such date, subject in each
case to the adjustments set forth on Schedule 1.01(c).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or a Screen Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means, at any time, each of the Subsidiaries of the
Borrower that does not constitute a Restricted Subsidiary at such time.

 

“Unused Revolving Credit Commitment” means, with respect to any of the Revolving
Credit Lenders at any time, (a) the Revolving Credit Commitment of such
Revolving Credit Lender at such time less (b) the sum of:

 

(i)                                     the aggregate principal amount of all
Revolving Credit Loans, Swing Line Loans and L/C Advances made (or deemed to
have been made) by such Revolving Credit Lender (in its capacity as a Lender)
and outstanding at such time; and

 

45

--------------------------------------------------------------------------------


 

(ii)                                  such Revolving Credit Lender’s Pro Rata
Share of (A) the aggregate Available Amount of all Letters of Credit outstanding
at such time, (B) the aggregate principal amount of all L/C Advances made by the
Issuing Bank (in its capacity as the Issuing Bank) pursuant to
Section 2.03(c)(i) and outstanding at such time and (C) the aggregate principal
amount of all Swing Line Loans made by the Swing Line Bank (in its capacity as
the Swing Line Bank) pursuant to Section 2.04(a) and outstanding at such time.

 

“UPG” has the meaning specified in the preliminary statements to this Agreement.

 

“UPG Acquisition” has the meaning specified in the preliminary statements to
this Agreement.

 

“UPG Acquisition Documents” means the UPG Merger Agreement and the Selling
Shareholders Agreement.

 

“UPG Material Adverse Effect” means (a) a material adverse effect on the
business, operations (including results of operations), assets, properties or
condition (financial or otherwise) of UPG and its Subsidiaries, taken as a whole
(other than those resulting from (i) the UPG Merger Agreement, the UPG
Acquisition or the announcement thereof or (ii) changes in general economic or
political conditions or the securities markets in the United States (whether as
a result of acts of terrorism, war (whether or not declared), armed conflicts or
otherwise) or (b) an adverse effect on the rights and remedies of the
Administrative Agent or the Lenders under any of the Loan Documents.

 

“UPG Merger Agreement” has the meaning specified in the preliminary statements
to this Agreement.

 

“U.S. Lender” has the meaning set forth in Section 10.16(b).

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Working Capital” means, with respect to any period, an amount equal to the
excess of Current Assets (other than cash and Cash Equivalents) over Current
Liabilities (excluding the current portion of any interest on any Indebtedness
which would otherwise be included therein).

 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(A)                                  THE MEANINGS OF DEFINED TERMS ARE EQUALLY
APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.

 

(B)                                 (I)  THE WORDS “HEREIN,” “HERETO,” “HEREOF”
AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT SHALL
REFER TO SUCH LOAN DOCUMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION
THEREOF.

 

46

--------------------------------------------------------------------------------


 

(II)                                  ARTICLE, SECTION, EXHIBIT AND
SCHEDULE REFERENCES ARE TO THE LOAN DOCUMENT IN WHICH SUCH REFERENCE APPEARS.

 

(III)                               THE TERM “INCLUDING” IS BY WAY OF EXAMPLE
AND NOT LIMITATION.

 

(IV)                              THE TERM “DOCUMENTS” INCLUDES ANY AND ALL
INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, NOTICES, REPORTS, FINANCIAL
STATEMENTS AND OTHER WRITINGS, HOWEVER EVIDENCED, WHETHER IN PHYSICAL OR
ELECTRONIC FORM.

 

(C)                                  IN THE COMPUTATION OF PERIODS OF TIME FROM
A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”

 

(D)                                 SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

1.03                           Accounting Terms.  (a)  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied in a manner consistent with that used
in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 


(B)                                 IF AT ANY TIME ANY CHANGE IN GAAP WOULD
AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY
LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


 


(C)                                  WITH RESPECT TO THE TIME PERIOD COMMENCING
MARCH 31, 2004 AND ENDING ON JUNE 30, 2004 (THE “2004 SECOND QUARTER”), AND
NOTWITHSTANDING THE ACTUAL ACCOUNTING PERIODS FOR WHICH ANY FINANCIAL STATEMENTS
WERE PREPARED FOR THE 2004 SECOND QUARTER, THE 2004 SECOND QUARTER SHALL BE
DEEMED TO CONSTITUTE ONE ACCOUNTING PERIOD AND EACH OF CONSOLIDATED NET INCOME
AND CONSOLIDATED EBITDA SHALL BE CALCULATED WITH ALL APPLICABLE FINANCING
STATEMENTS PREPARED FOR THE 2004 SECOND QUARTER TAKEN AS A WHOLE.


 

1.04                           Rounding.  Any financial ratios required to be
maintained by the Borrower or Holdings pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

47

--------------------------------------------------------------------------------


 

1.05                           References to Agreements and Laws.  Unless
otherwise expressly provided herein, (a) references to Constitutive Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

1.06                           Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07                           Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Articles II, IX and X) or any of the
other Loan Documents to be in a currency other than Dollars shall also include
the equivalent of such amount in Dollars, such equivalent amount to be
determined at the rate of exchange quoted by Bank of America in New York at the
close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in such currency
with U.S. Dollars.  Any conversion of Dollars into Canadian Dollars will be made
by the Administrative Agent at the then-applicable Spot Rate.

 

1.08                           Timing of Performance.  When the performance of
any covenant, duty or obligation is stated to be required on a day that is not a
Business Day, the date for such performance shall extend to the immediately
succeeding Business Day.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01                           The Loans.  (a)  The First Lien Term Borrowings. 
Subject to the terms and conditions set forth herein, (i) each Dollar Term
Lender severally agrees to make a single loan (consisting of a Dollar Term Loan
pursuant to the Dollar Term Facility in an amount equal to its Pro Rata Share of
the Dollar Term Facility (each such loan advanced by any Dollar Term Lender
being a “Dollar Term Loan”) and (ii) each Canadian Term Lender severally agrees
to make a single loan (consisting of a Canadian Term Loan pursuant to the
Canadian Term Facility in an amount equal to its Pro Rata Share of the Canadian
Term Facility (each such loan advanced by a Canadian Term Lender being a
“Canadian Term Loan”), in each case, to the Borrower on (i) the Initial Closing
Date and/or the Amendment and Restatement Closing Date, as applicable (as
specified on Schedule 2.01 under the heading “First Lien Term Commitments”), or
(ii) if such Term Lender has increased its Term Commitment pursuant to
Section 2.14, the Increase Effective Date.  Each such Borrowing shall be in U.S.
Dollars or Canadian Dollars, as applicable, and shall consist of First Lien Term
Loans made simultaneously by the Term Lenders in accordance with their
respective Pro Rata Share of the First Lien Term Facility.  Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.  First
Lien Term Loans may be Base Rate Loans, Eurodollar Rate Loans or Screen Rate
Loans, as applicable, as further provided herein.

 

48

--------------------------------------------------------------------------------


 


(B)                                 THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER
SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO
THE BORROWER FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY
PERIOD, IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT
OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT AFTER
GIVING EFFECT TO ANY REVOLVING CREDIT BORROWING, (I) THE TOTAL OUTSTANDINGS
SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND (II) THE AGGREGATE OUTSTANDING
AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY LENDER, PLUS SUCH LENDER’S PRO RATA
SHARE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S PRO
RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED
SUCH LENDER’S REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF EACH LENDER’S
REVOLVING CREDIT COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION 2.01(B), PREPAY UNDER
SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.01(B).  REVOLVING CREDIT LOANS
MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.


 


(C)                                  THE SECOND LIEN BORROWINGS.  SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, EACH SECOND LIEN LENDER SEVERALLY AGREES
TO MAKE A SINGLE LOAN (CONSISTING OF A SECOND LIEN LOAN PURSUANT TO THE SECOND
LIEN FACILITY IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE SECOND LIEN
FACILITY (EACH SUCH LOAN ADVANCED BY ANY SECOND LIEN LENDER BEING A “SECOND LIEN
LOAN”) TO THE BORROWER ON THE AMENDMENT AND RESTATEMENT CLOSING DATE.  EACH SUCH
BORROWING SHALL BE IN U.S. DOLLARS AND SHALL CONSIST OF SECOND LIEN LOANS MADE
SIMULTANEOUSLY BY THE SECOND LIEN LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
PRO RATA SHARE OF THE SECOND LIEN FACILITY.  AMOUNTS BORROWED UNDER THIS
SECTION 2.01(C) AND REPAID OR PREPAID MAY NOT BE REBORROWED.  SECOND LIEN LOANS
MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.


 

2.02                           Borrowings, Conversions and Continuations of
Loans.  (a)  Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Screen Rate Loans or Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of Screen
Rate Loans or Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) one Business Day before the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Screen Rate Loans or Eurodollar Rate Loans having an Interest Period
of nine or twelve months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is available.  Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or

 

49

--------------------------------------------------------------------------------


 

continuation of Screen Rate Loans or Eurodollar Rate Loans, as applicable, shall
be in a principal amount of (A) in the case of all Loans other than Canadian
Term Loans, $2,000,000 or a whole multiple of $1,000,000 in excess thereof and
(B) in the case of Canadian Term Loans, CD2,000,000 or a whole multiple of
CD1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Committed Loan Notice  (whether telephonic or written) shall specify (A)
whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Screen Rate Loans or Eurodollar Rate Loans, (B)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (E)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans (except in the case of Canadian Term Loans, which
shall always be Screen Rate Loans, and upon such failure the Borrower shall be
deemed to have specified an Interest Period for Screen Rate Loans of one
month).  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 


(B)                                 FOLLOWING RECEIPT OF A COMMITTED LOAN
NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT
OF ITS PRO RATA SHARE OF THE APPLICABLE TERM LOANS OR REVOLVING CREDIT LOANS,
AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE
BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF
ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN SECTION 2.02(A).  IN
THE CASE OF A TERM LOAN BORROWING OR A REVOLVING CREDIT BORROWING, EACH
APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED,
HOWEVER, THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH
BORROWING IS GIVEN BY THE BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING, THEN
THE PROCEEDS OF SUCH BORROWING FIRST SHALL BE APPLIED TO THE PAYMENT IN FULL OF
ANY SUCH L/C BORROWINGS.


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
SCREEN RATE LOAN OR EURODOLLAR RATE LOAN MAY BE CONTINUED OR CONVERTED, AS
APPLICABLE, ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH LOAN UNLESS THE
BORROWER PAYS THE AMOUNT DUE UNDER SECTION 3.05 IN CONNECTION

 

50

--------------------------------------------------------------------------------


 


THEREWITH.  DURING THE EXISTENCE OF AN EVENT OF DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR SCREEN RATE LOANS OR EURODOLLAR RATE LOANS UPON
DETERMINATION OF SUCH INTEREST RATE.  THE DETERMINATION OF THE SCREEN RATE AND
THE EURODOLLAR RATE BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING,
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE
IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY
FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)                                  AFTER GIVING EFFECT TO ALL TERM BORROWINGS,
ALL REVOLVING CREDIT BORROWINGS, ALL CONVERSIONS OF TERM LOANS OR REVOLVING
CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS OR
REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIFTEEN
INTEREST PERIODS IN EFFECT.


 


(F)                                    THE FAILURE OF ANY LENDER TO MAKE THE
LOAN TO BE MADE BY IT AS PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH
BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO MAKE THE LOAN TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY
BORROWING.


 


(G)                                 FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS
SECTION 2.02 IS INTENDED TO RESULT IN, OR PERMIT, ANY REDENOMINATION OF ANY
CANADIAN TERM LOAN INTO A DOLLAR TERM LOAN OR OF ANY DOLLAR TERM LOAN INTO A
CANADIAN TERM LOAN.


 

2.03                           Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i)  Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Initial Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and any drawings thereunder (including
Sight Drafts, Acceptances and Deferred Payment Obligations); provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have

 

51

--------------------------------------------------------------------------------


 

been issued pursuant hereto, and from and after the Initial Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(II)                                  THE L/C ISSUER SHALL NOT ISSUE ANY LETTER
OF CREDIT IF:

 

(A)                              Subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders (other than Defaulting Lenders) have approved such
expiry date.

 

(III)                               THE L/C ISSUER SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Initial Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Initial Closing Date and which, in each case, the L/C
Issuer in good faith deems material to it;

 

(B)                                the issuance of such Letter of Credit would
violate any Laws applicable to the L/C Issuer or one or more policies of the L/C
Issuer; or

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
face amount less than $50,000, in the case of a commercial Letter of Credit, or
$50,000, in the case of a standby Letter of Credit, or is to be denominated in a
currency other than Dollars or has provisions that permit the stated face amount
of such Letter of Credit to be increased; or

 

(IV)                              THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO
AMEND ANY LETTER OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

 


(B)                                 PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.  (I)  EACH LETTER OF CREDIT
SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER
DELIVERED TO THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE
FORM OF A LETTER OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE
RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M.
AT LEAST TWO

 

52

--------------------------------------------------------------------------------


 


BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE
L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO
THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE
CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF
CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO
THE L/C ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF
CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY
DATE THEREOF; (D) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE
DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER;
(F) THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE
OF ANY DRAWING THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY
REASONABLY REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY
OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN
FORM AND DETAIL REASONABLY SATISFACTORY TO THE L/C ISSUER (A) THE LETTER OF
CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE
A BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS THE L/C ISSUER MAY REASONABLY REQUIRE.  ADDITIONALLY, THE BORROWER
SHALL FURNISH TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE
OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT MAY REQUIRE.


 

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C
ISSUER WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE
L/C ISSUER HAS RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT
OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF
ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR
ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE.  IMMEDIATELY UPON THE
ISSUANCE OF EACH LETTER OF CREDIT, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C
ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE
PRODUCT OF SUCH LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH LETTER OF
CREDIT.

 

(III)                               IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC
EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT
ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT
ANY SUCH RENEWAL AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE
DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE
BENEFICIARY THEREOF NOT LATER THAN A DAY (THE “NONEXTENSION NOTICE DATE”) IN
EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF
CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER
SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH
EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION AT SUCH TIME TO
ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM UNDER THE TERMS HEREOF (BY
REASON OF THE PROVISIONS OF SECTION 2.03(A)(II) OR OTHERWISE), OR

 

53

--------------------------------------------------------------------------------


 

(B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR
BEFORE THE DAY THAT IS FIVE BUSINESS DAYS BEFORE THE NONEXTENSION NOTICE DATE
(1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED LENDERS HAVE ELECTED NOT TO
PERMIT SUCH EXTENSION, (2) FROM THE ADMINISTRATIVE AGENT, ANY REVOLVING CREDIT
LENDER OR ANY LOAN PARTY THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C
ISSUER NOT TO PERMIT SUCH EXTENSION OR (3) FROM THE BORROWER DIRECTING THE L/C
ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)                                  DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.  (I)  UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT
OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  IF THE L/C ISSUER
NOTIFIES THE BORROWER OF SUCH PAYMENT PRIOR TO 1:00 P.M. ON THE DATE OF ANY
PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR
DATE”), THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING; PROVIDED, THAT IF SUCH
NOTICE IS NOT PROVIDED TO THE BORROWER PRIOR TO 1:00 P.M. ON THE HONOR DATE,
THEN THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING ON THE NEXT SUCCEEDING
BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING FEES IN
RESPECT OF ANY SUCH LETTER OF CREDIT.  IF THE BORROWER FAILS TO SO REIMBURSE THE
L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
REVOLVING CREDIT LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED
DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH REVOLVING CREDIT
LENDER’S PRO RATA SHARE THEREOF.  IN SUCH EVENT, THE BORROWER SHALL BE DEEMED TO
HAVE REQUESTED A REVOLVING CREDIT BORROWING OF BASE RATE LOANS TO BE DISBURSED
ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD
TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT
OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE
REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C
ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE
GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK
OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING
EFFECT OF SUCH NOTICE.


 

(II)                                  EACH REVOLVING CREDIT LENDER (INCLUDING
THE LENDER ACTING AS L/C ISSUER) SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS PRO RATA SHARE OF THE UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M.
ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT,
WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.03(C)(III), EACH REVOLVING
CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE
RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT
THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS
BECAUSE THE CONDITIONS SET FORTH IN SECTION

 

54

--------------------------------------------------------------------------------


 

4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE BORROWER SHALL BE DEEMED
TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING IN THE AMOUNT OF THE
UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING SHALL BE DUE
AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE
DEFAULT RATE.  IN SUCH EVENT, EACH REVOLVING CREDIT LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN
SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)                              UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS
REVOLVING CREDIT LOAN OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO
REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT,
INTEREST IN RESPECT OF SUCH LENDER’S PRO RATA SHARE OF SUCH AMOUNT SHALL BE
SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)                                 EACH REVOLVING CREDIT LENDER’S OBLIGATION TO
MAKE REVOLVING CREDIT LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR
AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C),
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF
A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT
LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS PURSUANT TO THIS
SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN DELIVERY BY THE BORROWER OF A COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF
AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER
TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER
UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)                              IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY
AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C
ISSUER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  A CERTIFICATE OF THE L/C ISSUER
SUBMITTED TO ANY REVOLVING CREDIT LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY
TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS
RECEIVED FROM ANY REVOLVING CREDIT LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT
OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT
RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED
UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE
ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER
ITS PRO RATA SHARE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST
PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH

 

55

--------------------------------------------------------------------------------


 


LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.


 

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.06 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH REVOLVING CREDIT LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS PRO RATA SHARE
THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE
DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A
RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.

 


(E)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
THE BORROWER TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)                                 ANY EXCHANGE, RELEASE OR NONPERFECTION OF
ANY COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE
FROM THE GUARANTY OR ANY OTHER GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS OF
THE BORROWER IN RESPECT OF SUCH LETTER OF CREDIT; OR

 

56

--------------------------------------------------------------------------------


 

(VI)                              ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE BORROWER.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)                                    ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, ANY AGENT-RELATED PERSON NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C ISSUER SHALL BE
LIABLE TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH
AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
LETTER OF CREDIT APPLICATION.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, ANY AGENT-RELATED PERSON, NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C ISSUER, SHALL BE
LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL OR
GROSSLY NEGLIGENT FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE
PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S)
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                                 CASH COLLATERAL.  UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, (I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL
DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN
L/C BORROWING AND THE CONDITIONS SET FORTH IN SECTION 4.02 TO A REVOLVING CREDIT
BORROWING CANNOT THEN BE MET, OR (II) IF, AS OF THE LETTER OF CREDIT EXPIRATION
DATE, ANY LETTER OF CREDIT FOR ANY REASON REMAINS OUTSTANDING AND PARTIALLY OR
WHOLLY UNDRAWN, THE BORROWER SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN
OUTSTANDING AMOUNT OF ALL L/C

 

57

--------------------------------------------------------------------------------


 


OBLIGATIONS (IN AN AMOUNT EQUAL TO SUCH OUTSTANDING AMOUNT DETERMINED AS OF THE
DATE OF SUCH L/C BORROWING OR THE LETTER OF CREDIT EXPIRATION DATE, AS THE CASE
MAY BE).  SECTIONS 2.05 AND 8.02 SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO
DELIVER CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03,
SECTION 2.05 AND SECTION 8.02, “CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT
WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER
AND THE LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT
BALANCES (“CASH COLLATERAL”) OR ONE OR MORE BACKSTOP LETTERS OF CREDIT IN FORM
AND SUBSTANCE ACCEPTABLE TO, AND ISSUED BY FINANCIAL INSTITUTIONS REASONABLY
ACCEPTABLE TO, THE L/C ISSUER (EACH SUCH LETTER OF CREDIT, A “BACKSTOP L/C”)
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO
BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE
BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C
ISSUER AND THE LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS
AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL
SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF
AMERICA.  IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD
AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN
THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS OR BACKSTOP L/CS
THEN HELD BY THE L/C ISSUER IS LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL
L/C OBLIGATIONS, THE BORROWER WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE
AGENT, EITHER (X) DELIVER ONE OR MORE ADDITIONAL BACKSTOP L/CS OR (Y) PAY TO THE
ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN THE
DEPOSIT ACCOUNTS AT BANK OF AMERICA AS AFORESAID, AN AMOUNT EQUAL TO THE EXCESS
OF (A) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (B) THE TOTAL AMOUNT OF FUNDS, IF
ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT DETERMINES TO BE
FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM OR SUBJECT TO SUCH EXISTING BACKSTOP
L/CS.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT
AS CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, TO REIMBURSE THE L/C ISSUER.  TO THE EXTENT THE AMOUNT OF ANY
CASH COLLATERAL EXCEEDS THE THEN OUTSTANDING AMOUNT OF SUCH L/C OBLIGATIONS AND
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE EXCESS SHALL
BE REFUNDED TO THE BORROWER.  TO THE EXTENT THAT THE AGGREGATE AMOUNT AVAILABLE
TO BE DRAWN UNDER ANY BACKSTOP L/C EXCEEDS THE OUTSTANDING AMOUNT OF SUCH L/C
OBLIGATIONS, THEN THE L/C ISSUER SHALL, UPON REQUEST BY THE BORROWER, USE
REASONABLE EFFORTS TO CAUSE THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER ANY
BACKSTOP L/C TO BE REDUCED BY THE AMOUNT OF SUCH EXCESS.


 


(H)                                 APPLICABILITY OF ISP98 AND UCP.  UNLESS
OTHERWISE EXPRESSLY AGREED BY THE L/C ISSUER AND THE BORROWER WHEN A LETTER OF
CREDIT IS ISSUED (INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER
OF CREDIT), (I) THE RULES OF ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT,
AND (II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME
OF ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


 


(I)                                     LETTER OF CREDIT FEES.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT
LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE A LETTER OF CREDIT FEE (THE “LETTER
OF CREDIT FEE”) FOR EACH OUTSTANDING LETTER OF CREDIT EQUAL TO THE APPLICABLE
RATE FOR REVOLVING CREDIT LOANS WHICH ARE EURODOLLAR RATE LOANS TIMES THE DAILY
MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  SUCH LETTER
OF CREDIT FEES SHALL BE (I) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND (II)
DUE AND PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO

 

58

--------------------------------------------------------------------------------


 


OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE
APPLICABLE RATE SPECIFIED IN THE PRECEDING SENTENCE DURING ANY QUARTER, THE
DAILY MAXIMUM AMOUNT OF EACH LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED
BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE RATE WAS IN EFFECT.


 


(J)                                     FRONTING FEE AND DOCUMENTARY AND
PROCESSING CHARGES PAYABLE TO L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF
CREDIT EQUAL TO 0.125% PER ANNUM TIMES THE AVERAGE DAILY MAXIMUM AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  SUCH FRONTING FEE SHALL BE
COMPUTED ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND
PAYABLE ON THE LAST BUSINESS DAY OF EACH OF SUCH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND.  IN ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS
OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE WITHIN FIVE BUSINESS DAYS OF
DEMAND AND ARE NONREFUNDABLE.


 


(K)                                  CONFLICT WITH ISSUER DOCUMENTS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF
CREDIT APPLICATION, THE TERMS HEREOF SHALL CONTROL.


 

2.04                           Swing Line Loans.  (a)  The Swing Line.  Subject
to the terms and conditions set forth herein, the Swing Line Lender agrees to
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 


(B)                                 BORROWING PROCEDURES.  EACH SWING LINE
BORROWING SHALL BE MADE UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH
NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT
NOT LATER THAN 1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL

 

59

--------------------------------------------------------------------------------


 


SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $250,000, AND
(II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH
TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE
LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED
SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF. 
UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING)
FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY REVOLVING CREDIT
LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A)
DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF
THE LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF
SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN SECTION 4.02 IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWER AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE
BORROWER ON THE BOOKS OF THE SWING LINE LENDER IN IMMEDIATELY AVAILABLE FUNDS.


 


(C)                                  REFINANCING OF SWING LINE LOANS.  (I)  THE
SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY REQUEST,
ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE
LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH REVOLVING CREDIT LENDER MAKE A
BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT
OF SWING LINE LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING
(WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR
PURPOSES HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL
AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE
AGGREGATE REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE BORROWER WITH A COPY OF
THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO
THE ADMINISTRATIVE AGENT.  EACH REVOLVING CREDIT LENDER SHALL MAKE AN AMOUNT
EQUAL TO ITS PRO RATA SHARE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN
NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR
THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT
LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE,
WHEREUPON, SUBJECT TO SECTION 2.04(C)(II), EACH REVOLVING CREDIT LENDER THAT SO
MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE
BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE SWING LINE LENDER AND THE SWING LINE LENDER SHALL APPLY SUCH
FUNDS IN REPAYMENT OF THE SWING LINE LOAN.


 

(II)                                  IF FOR ANY REASON ANY SWING LINE LOAN
CANNOT BE REFINANCED BY SUCH A REVOLVING CREDIT BORROWING IN ACCORDANCE WITH
SECTION 2.04(C)(I), THE REQUEST FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE
LENDER AS SET FORTH HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE
LENDER THAT EACH OF THE REVOLVING CREDIT LENDERS FUND ITS RISK PARTICIPATION IN
THE RELEVANT SWING LINE LOAN AND EACH REVOLVING CREDIT LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO
SECTION 2.04(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

60

--------------------------------------------------------------------------------


 

(III)                               IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER
ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME SPECIFIED IN SECTION 2.04(C)(I),
THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING
THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON
FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH
PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING LINE LENDER AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  A CERTIFICATE OF
THE SWING LINE LENDER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT)
WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 

(IV)                              EACH REVOLVING CREDIT LENDER’S OBLIGATION TO
MAKE REVOLVING CREDIT LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING
LINE LOANS PURSUANT TO THIS SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER, (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY OF A COMMITTED LOAN
NOTICE).  NO SUCH FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE
IMPAIR THE OBLIGATION OF THE BORROWER TO REPAY SWING LINE LOANS, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY
TIME AFTER ANY REVOLVING CREDIT LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF SUCH PAYMENT (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE SAME FUNDS AS THOSE
RECEIVED BY THE SWING LINE LENDER.


 

(II)                                  IF ANY PAYMENT RECEIVED BY THE SWING LINE
LENDER IN RESPECT OF PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO
BE RETURNED BY THE SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 10.06 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING
LINE LENDER IN ITS DISCRETION), EACH REVOLVING CREDIT LENDER SHALL PAY TO THE
SWING LINE LENDER ITS PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE
AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH
AMOUNT IS RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE
LENDER.

 


(E)                                  INTEREST FOR ACCOUNT OF SWING LINE LENDER. 
THE SWING LINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR
INTEREST ON THE SWING LINE LOANS.  UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS
BASE RATE LOAN OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE
SUCH LENDER’S PRO RATA SHARE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
PRO RATA SHARE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.

 

61

--------------------------------------------------------------------------------


 


(F)                                    PAYMENTS DIRECTLY TO SWING LINE LENDER. 
THE BORROWER SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE
SWING LINE LOANS DIRECTLY TO THE SWING LINE LENDER.


 

2.05                           Prepayments.  (a)  Optional.  (i)  The Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty (other
than as specified in Section 2.05(c)); provided that (1) except with respect to
Excess IPO Proceeds, no such prepayment shall be made in respect of the Second
Lien Loans prior to the payment in full in cash of all Obligations in respect of
the First Lien Term Loans, (2) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans or Screen Rate Loans and (B) on
the date of prepayment of Base Rate Loans; (3) any prepayment of Eurodollar Rate
Loans shall be in a minimum principal amount of $2,000,000 or a whole multiple
of $500,000 in excess thereof; (4) any prepayment of Canadian Term Loans shall
be in a principal amount of CD2,000,000 or a whole multiple of CD500,000 in
excess thereof; and (5) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that the Borrower may rescind or postpone any such notice of
prepayment if such prepayment would have resulted from a refinancing of all the
Loans and such refinancing shall not be consummated or otherwise shall be
delayed.  Any prepayment of a Eurodollar Rate Loan or Screen Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each prepayment of the outstanding
First Lien Term Loans pursuant to this Section 2.05(a) shall be applied ratably
among the Dollar Term Facility and Canadian Term Facility, and to the principal
repayment installments of the First Lien Term Facility in such order of maturity
as the Borrower may direct and each such prepayment shall be paid to the Lenders
in accordance with their respective Pro Rata Shares (it being understood that
after such ratable allocation among the Dollar Term Facility and Canadian Term
Facility, an amount less than the applicable minimum amounts specified in the
first sentence of this Section 2.05(a) may be paid to the applicable Lenders). 
Each prepayment of the outstanding Second Lien Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments of the
Second Lien Facility in such order of maturity as the Borrower may direct and
each such prepayment shall be paid to the Second Lien Lenders in accordance with
their respective Pro Rata Shares.

 

(II)                                  THE BORROWER MAY, UPON NOTICE TO THE SWING
LINE LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME
TO TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM
OR PENALTY; PROVIDED THAT (1) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE
PREPAYMENT, AND (2) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT
OF $100,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE
SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.

 

62

--------------------------------------------------------------------------------


 


(B)                                 MANDATORY.  (I)  WITHIN FIVE BUSINESS DAYS
AFTER FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.13(C) AND
THE RELATED COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO
SECTION 6.13(D), THE BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF
LOANS EQUAL TO, IF THE TOTAL LEVERAGE RATIO FOR SUCH FISCAL YEAR IS (X) GREATER
THAN OR EQUAL TO 4.00:1.00, 50%, (Y) LESS THAN 4:00:1.00, BUT GREATER THAN OR
EQUAL TO 3:00:1.00, 25% OR (Z) LESS THAN 3:00:1.00, 0%, IN EACH CASE, OF EXCESS
CASH FLOW FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL STATEMENTS, COMMENCING
WITH THE FISCAL YEAR ENDED DECEMBER 31, 2004; PROVIDED, THAT EXCESS CASH FLOW
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2004 SHALL BE CALCULATED ON A PRO FORMA
BASIS AS THOUGH (1) THE NU-GRO ACQUISITION HAD OCCURRED ON THE FIRST DAY OF SUCH
FISCAL YEAR AND (2) THE UPG ACQUISITION HAD OCCURRED ON THE AMENDMENT AND
RESTATEMENT CLOSING DATE; PROVIDED FURTHER THAT ANY CALCULATION OF EXCESS CASH
FLOW BY THE BORROWER MAY CONTAIN CUSTOMARY CURRENCY TRANSLATION ESTIMATES, AND
MAY FURTHER CONTAIN DEDUCTIONS IN RESPECT OF WITHHOLDING TAXES THAT WOULD BE
OTHERWISE PAYABLE IF SUCH FUNDS WERE REPATRIATED TO THE UNITED STATES AS
REASONABLY DETERMINED BY A RESPONSIBLE OFFICER OF THE BORROWER.


 

(II)                                  IF, IN EACH CASE, HOLDINGS, THE BORROWER
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES DISPOSES OF ANY PROPERTY OR ASSETS IN
ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS (OTHER THAN ANY
DISPOSITION OF ANY PROPERTY OR ASSETS PERMITTED BY CLAUSES (A), (B), (C), (D),
(E), (F), (H), (I), (M), (N), (R) OR (S) OF SECTION 7.04) WHICH IN THE AGGREGATE
RESULTS IN THE RECEIPT BY HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY OF NET CASH
PROCEEDS IN EXCESS OF $2,000,000 OR RECEIPT OF CONDEMNATION OR CASUALTY PROCEEDS
IN RESPECT OF ANY ASSET OR PROPERTY, THE BORROWER SHALL PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF LOANS IN AN AMOUNT EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM WITHIN TWO BUSINESS DAYS OF RECEIPT THEREOF BY HOLDINGS OR
SUCH SUBSIDIARY; PROVIDED, HOWEVER, THAT, WITH RESPECT TO ANY NET CASH PROCEEDS
RECEIVED IN RESPECT OF A DISPOSITION OR PROCEEDS OF INSURANCE AND CONDEMNATION
AWARDS DESCRIBED IN THIS SECTION 2.05(B)(II), AT THE OPTION OF THE BORROWER (AS
ELECTED BY THE BORROWER IN WRITING TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE DATE OF THE RECEIPT OF SUCH PROCEEDS OR AWARDS), AND SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER MAY REINVEST ALL OR
ANY PORTION OF SUCH NET CASH PROCEEDS IN ASSETS USEFUL IN ITS BUSINESS SO LONG
AS (X) WITHIN 360 DAYS AFTER THE RECEIPT OF SUCH NET CASH PROCEEDS, SUCH
PURCHASE OR REPAIR SHALL HAVE BEEN CONSUMMATED OR (Y) IF THE BORROWER OR THE
RELEVANT SUBSIDIARY HAS ENTERED INTO A DEFINITIVE AGREEMENT WITHIN 360 DAYS
AFTER ITS RECEIPT OF SUCH NET CASH PROCEEDS TO PURCHASE OR REPAIR SUCH ASSETS
WITHIN 180 DAYS THEREAFTER, WITHIN SUCH 180 DAYS AFTER SUCH RECEIPT OF NET CASH
PROCEEDS (IN EACH CASE, AS CERTIFIED BY THE BORROWER IN WRITING TO THE
ADMINISTRATIVE AGENT); PROVIDED FURTHER, HOWEVER, THAT ANY NET CASH PROCEEDS NOT
SUBJECT TO SUCH DEFINITIVE AGREEMENT OR SO REINVESTED SHALL BE IMMEDIATELY
APPLIED TO THE PREPAYMENT OF THE LOANS AS SET FORTH IN THIS SECTION 2.05; AND
PROVIDED STILL FURTHER THAT ANY NET CASH PROCEEDS RECEIVED IN CONNECTION WITH
ANY DISPOSITION OF PROPERTY OR ASSETS LOCATED OUTSIDE THE UNITED STATES MAY
CONTAIN DEDUCTIONS IN RESPECT OF WITHHOLDING TAXES THAT WOULD OTHERWISE BE
PAYABLE IF SUCH FUNDS WERE REPATRIATED TO THE UNITED STATES.

 

(III)                               UPON EACH SPECIFIED EQUITY ISSUANCE, THE
BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS IN AN AMOUNT EQUAL
TO (X) IF THE TOTAL LEVERAGE RATIO FOR THE MOST RECENT MEASUREMENT PERIOD ENDING
ON OR PRIOR TO THE DATE OF SUCH SALE IS GREATER THAN OR EQUAL TO 4.00:1.00, 50%,
(Y) IF THE TOTAL LEVERAGE RATIO FOR THE MEASUREMENT PERIOD ENDING ON OR PRIOR TO
THE DATE OF SUCH SALE IS LESS THAN 4.00:1.00 BUT GREATER THAN OR EQUAL TO
3.00:1.00, 25% AND (Z) IF THE TOTAL LEVERAGE RATIO FOR THE MOST RECENT
MEASUREMENT PERIOD ENDING ON OR PRIOR TO

 

63

--------------------------------------------------------------------------------


 

THE DATE OF SUCH SALE IS LESS THAN 3.00:1.00, 0% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY THE BORROWER (OR AFTER
THE OCCURRENCE OF THE HOLDING COMPANY EVENT, HOLDINGS).

 

(IV)                              UPON THE INCURRENCE OR ISSUANCE BY HOLDINGS,
THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OF (A) ANY INDEBTEDNESS NOT
EXPRESSLY PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 7.02, AND (B)
ANY PERMITTED SUBORDINATED INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO
SECTION 7.02(A), TO THE EXTENT NOT PERMITTED TO BE RETAINED BY THE BORROWER
THEREUNDER, THE BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS IN
AN AMOUNT EQUAL TO 100% OF ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY
UPON RECEIPT THEREOF BY HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY.

 

(V)                                 IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT
ANY TIME EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT, THE BORROWER SHALL
IMMEDIATELY PREPAY LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS
SECTION 2.05(B)(V) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS AND SWING
LINE LOANS THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS THEN IN
EFFECT.

 

(VI)                              EACH PREPAYMENT OF LOANS (A) PURSUANT TO
CLAUSE (II) OF THIS SECTION 2.05(B) SHALL BE APPLIED, FIRST, TO THE FIRST LIEN
TERM FACILITIES, RATABLY AMONG THE DOLLAR TERM FACILITY AND THE CANADIAN TERM
FACILITY AND (I) TO THE NEXT FOUR PRINCIPAL REPAYMENT INSTALLMENTS OF EACH SUCH
FACILITY IN DIRECT ORDER OF MATURITY AND (II) TO THE REMAINING PRINCIPAL
REPAYMENT INSTALLMENTS OF EACH SUCH FACILITY ON A PRO-RATA BASIS BASED ON THE
NUMBER OF REMAINING INSTALLMENTS AND, SECOND, TO THE REVOLVING CREDIT FACILITY
(THE AMOUNT OF SUCH PREPAYMENT OF THE REVOLVING CREDIT FACILITY, THE “REDUCTION
AMOUNT”), IN THE MANNER SET FORTH IN CLAUSE (VII) OF THIS SECTION 2.05(B), AND
THEREAFTER, SUBJECT TO SECTION 2.05(C) BELOW, TO THE SECOND LIEN FACILITY AND
(I) TO NEXT FOUR PRINCIPAL REPAYMENT INSTALLMENTS OF THE SECOND LIEN FACILITY IN
DIRECT ORDER OF MATURITY AND (II) TO THE REMAINING PRINCIPAL REPAYMENT
INSTALLMENTS OF THE SECOND LIEN FACILITY ON A PRO-RATA BASIS BASED ON THE NUMBER
OF REMAINING INSTALLMENTS OF THE SECOND LIEN FACILITY, AND (B) PURSUANT TO
CLAUSES (I), (III), (IV) AND (V) OF THIS SECTION 2.05(B) SHALL BE APPLIED,
FIRST, TO THE FIRST LIEN TERM FACILITIES, RATABLY AMONG THE DOLLAR TERM FACILITY
AND THE CANADIAN TERM FACILITY AND (I) TO THE NEXT FOUR PRINCIPAL REPAYMENT
INSTALLMENTS OF EACH SUCH FACILITY IN DIRECT ORDER OF MATURITY AND (II) TO THE
REMAINING PRINCIPAL REPAYMENT INSTALLMENTS OF EACH SUCH FACILITY ON A PRO-RATA
BASIS BASED ON THE NUMBER OF REMAINING INSTALLMENTS AND, SECOND, SUBJECT TO
SECTION 2.05(C) BELOW, TO THE SECOND LIEN FACILITY AND (I) TO NEXT FOUR
PRINCIPAL REPAYMENT INSTALLMENTS OF THE SECOND LIEN FACILITY IN DIRECT ORDER OF
MATURITY AND (II) TO THE REMAINING PRINCIPAL REPAYMENT INSTALLMENTS OF THE
SECOND LIEN FACILITY ON A PRO-RATA BASIS BASED ON THE NUMBER OF REMAINING
INSTALLMENTS OF THE SECOND LIEN FACILITY, AND THEREAFTER, TO THE REVOLVING
CREDIT FACILITY, IN THE MANNER SET FORTH IN CLAUSE (VII) OF THIS
SECTION 2.05(B); AND EACH SUCH PREPAYMENT SHALL BE PAID TO THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.

 

(VII)                           THE REVOLVING CREDIT FACILITY SHALL BE
PERMANENTLY REDUCED BY THE REDUCTION AMOUNT ON THE DATE OF THE APPLICABLE
PREPAYMENT AND SUCH PREPAYMENT SHALL BE, FIRST, APPLIED TO PREPAY L/C BORROWINGS
OUTSTANDING AT SUCH TIME UNTIL ALL SUCH L/C BORROWINGS ARE PAID IN FULL, SECOND,
APPLIED TO PREPAY SWING LINE LOANS OUTSTANDING AT SUCH TIME UNTIL ALL SUCH SWING
LINE LOANS ARE PAID IN FULL, THIRD, APPLIED TO PREPAY REVOLVING CREDIT LOANS
OUTSTANDING

 

64

--------------------------------------------------------------------------------


 

AT SUCH TIME UNTIL ALL SUCH REVOLVING CREDIT LOANS ARE PAID IN FULL AND, FOURTH,
USED TO CASH COLLATERALIZE THE L/C OBLIGATIONS; AND, THEREAFTER, THE AMOUNT
REMAINING, IF ANY, AFTER THE PREPAYMENT IN FULL OF ALL LOANS AND L/C BORROWINGS
OUTSTANDING AT SUCH TIME AND THE L/C OBLIGATIONS HAVE BEEN CASH COLLATERALIZED
IN FULL MAY BE RETAINED BY THE BORROWER FOR USE IN THE ORDINARY COURSE OF ITS
BUSINESS.  UPON THE DRAWING OF ANY LETTER OF CREDIT WHICH HAS BEEN CASH
COLLATERALIZED, SUCH FUNDS SHALL BE APPLIED (WITHOUT ANY FURTHER ACTION BY OR
NOTICE TO OR FROM THE BORROWER OR ANY OTHER LOAN PARTY) TO REIMBURSE THE L/C
ISSUER OR THE REVOLVING CREDIT LENDERS, AS APPLICABLE.

 

(VIII)                        NOTWITHSTANDING ANY OF THE OTHER PROVISIONS OF
SECTION 2.05(B)(I) THROUGH (VII), THE BORROWER MAY, IN ITS SOLE DISCRETION,
DEPOSIT THE AMOUNT OF ANY SUCH PREPAYMENT OTHERWISE REQUIRED TO BE MADE
THEREUNDER INTO A CASH COLLATERAL ACCOUNT UNTIL THE LAST DAY OF ANY INTEREST
PERIOD PERTAINING TO LOANS BEING PREPAID, AT WHICH TIME THE ADMINISTRATIVE AGENT
SHALL BE AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE
BORROWER OR ANY OTHER LOAN PARTY) TO APPLY SUCH AMOUNT TO THE PREPAYMENT OF SUCH
LOANS IN ACCORDANCE WITH THIS SECTION 2.05(B).  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT SHALL ALSO BE
AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE BORROWER OR
ANY OTHER LOAN PARTY) TO APPLY SUCH AMOUNT TO THE PREPAYMENT OF THE OUTSTANDING
LOANS IN ACCORDANCE WITH THIS SECTION 2.05(B).

 

(IX)                                ANYTHING CONTAINED IN THIS SECTION 2.05(B)
TO THE CONTRARY NOTWITHSTANDING, (A) IF, FOLLOWING THE OCCURRENCE OF ANY
DISPOSITION BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, THE BORROWER IS
REQUIRED TO COMMIT BY A PARTICULAR DATE (A “COMMITMENT DATE”) TO APPLY OR CAUSE
ITS SUBSIDIARIES TO APPLY AN AMOUNT EQUAL TO ANY OF THE PROCEEDS THEREOF IN A
PARTICULAR MANNER, OR TO APPLY BY A PARTICULAR DATE (AN “APPLICATION DATE”) AN
AMOUNT EQUAL TO ANY SUCH PROCEEDS IN A PARTICULAR MANNER, IN EITHER CASE IN
ORDER TO EXCUSE THE BORROWER FROM BEING REQUIRED TO MAKE AN OFFER TO THE HOLDERS
OF ANY OTHER DEBT OR EQUITY SECURITIES OF THE BORROWER (AN “ASSET SALE OFFER”)
IN CONNECTION WITH SUCH DISPOSITION, AND THE BORROWER SHALL HAVE FAILED TO SO
COMMIT OR TO SO APPLY AN AMOUNT EQUAL TO SUCH PROCEEDS ON OR PRIOR TO THE
APPLICABLE COMMITMENT DATE OR APPLICATION DATE, AS THE CASE MAY BE, OR (B) IF
THE BORROWER AT ANY OTHER TIME SHALL HAVE FAILED TO APPLY OR COMMIT OR CAUSE TO
BE APPLIED AN AMOUNT EQUAL TO ANY SUCH PROCEEDS, AND, ASSUMING NO FURTHER
APPLICATION OR COMMITMENT OF AN AMOUNT EQUAL TO SUCH PROCEEDS THE BORROWER WOULD
OTHERWISE BE REQUIRED TO MAKE AN ASSET SALE OFFER IN RESPECT THEREOF, THEN IN
EITHER SUCH CASE THE BORROWER SHALL IMMEDIATELY PAY OR CAUSE TO BE PAID TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH THE BORROWER WOULD BE
REQUIRED TO MAKE AN ASSET SALE OFFER AN AMOUNT EQUAL TO SUCH PROCEEDS TO BE
APPLIED TO THE PAYMENT OF THE LOANS AND L/C BORROWINGS AND TO CASH COLLATERALIZE
THE L/C OBLIGATIONS IN THE MANNER SET FORTH IN SECTION 2.05(B) IN SUCH AMOUNTS
AS SHALL EXCUSE THE BORROWER FROM MAKING ANY SUCH ASSET SALE OFFER.

 


(C)                                  PREPAYMENT PREMIUM.  IN THE EVENT THAT THE
SECOND LIEN LOANS ARE PREPAID OR REPAID IN WHOLE OR IN PART PRIOR TO THE SECOND
ANNIVERSARY OF THE AMENDMENT AND RESTATEMENT CLOSING DATE PURSUANT TO
SECTION 2.05(A) OR (B), THE BORROWER SHALL PAY TO THE SECOND LIEN LENDERS A
PREPAYMENT PREMIUM ON THE PRINCIPAL AMOUNT SO PREPAID OR REPAID AS FOLLOWS:

 

65

--------------------------------------------------------------------------------


 

Relevant Period

 

Prepayment premium as a
percentage of the principal amount
so prepaid or repaid

On or prior to the first anniversary of the Amendment and Restatement Closing
Date

 

2.0%

On or prior to the second anniversary of the Amendment and Restatement Closing
Date but after the first anniversary of the Amendment and Restatement Closing
Date

 

1.0%

 

2.06                           Termination or Reduction of Commitments.  (a) 
Optional.  The Borrower may, upon notice to the Administrative Agent, terminate
the portions of the Term Commitments, the Letter of Credit Sublimit or the
unused Revolving Credit Commitments, or from time to time permanently reduce the
portions of the Term Commitments, the Letter of Credit Sublimit or the unused
Revolving Credit Commitments; provided that (i) except to the extent accompanied
by a voluntary prepayment permitted pursuant to Section 2.05(a)(i), no such
reduction shall be permitted in respect of the Second Lien Commitments (A) to
the extent accompanied by a prepayment pursuant to clause (ii) of
Section 2.05(b), prior to the payment in full of all Obligations in respect of
the First Lien Loans and (B) to the extent accompanied by a prepayment pursuant
to clauses (i), (iii), (iv) or (v) of Section 2.05(b), prior to the payment in
full of the First Lien Term Loans, (ii) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. one Business Day prior to the date
of termination or reduction, (iii) any such partial reduction shall be in an
aggregate amount of (A) in the case of all Loans other than Canadian Term Loans,
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (B) in the
case of Canadian Term Loans, CD10,000,000 or any whole multiple of CD1,000,000
in excess thereof and (iv) the Borrower shall not terminate or reduce the Term
Commitments, the Letter of Credit Sublimit or the unused Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments;
provided that the Borrower may rescind or postpone any such notice of
termination of the Revolving Credit Commitments if such termination would have
resulted from a refinancing of all the Loans and such refinancing shall not be
consummated or otherwise shall be delayed.

 


(B)                                 MANDATORY.  (I)  THE COMMITMENTS UNDER EACH
TERM FACILITY SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED FROM TIME TO TIME
UPON EACH REPAYMENT OR PREPAYMENT OF THE OUTSTANDING TERM LOANS BY AN AMOUNT
EQUAL TO THE AMOUNT BY WHICH (A) THE COMMITMENTS UNDER SUCH TERM FACILITY
IMMEDIATELY PRIOR TO SUCH REDUCTION EXCEEDS (B) THE AGGREGATE PRINCIPAL AMOUNT
OF ALL TERM LOANS OUTSTANDING UNDER SUCH FACILITY AT SUCH TIME.


 

(II)                                  THE REVOLVING CREDIT FACILITY SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED ON EACH DATE ON WHICH THE PREPAYMENT OF
REVOLVING CREDIT LOANS OUTSTANDING THEREUNDER IS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.05(B)(I), (II), (III) OR (IV) BY AN AMOUNT EQUAL TO THE APPLICABLE
REDUCTION AMOUNT.

 

(III)                               IF AFTER GIVING EFFECT TO ANY REDUCTION OR
TERMINATION OF UNUSED REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.06, THE
LETTER OF CREDIT SUBLIMIT OR THE SWING LINE

 

66

--------------------------------------------------------------------------------


 

SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS, SUCH
SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)                                  APPLICATION OF COMMITMENT REDUCTIONS;
PAYMENT OF FEES.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF
ANY TERMINATION OR REDUCTION OF THE TERM COMMITMENT, THE LETTER OF CREDIT
SUBLIMIT, OR THE UNUSED REVOLVING CREDIT COMMITMENT UNDER THIS SECTION 2.06. 
EACH REDUCTION OF THE TERM COMMITMENTS PURSUANT TO SECTION 2.06(A) SHALL BE
APPLIED TO THE APPLICABLE TERM FACILITY.  UPON ANY REDUCTION OF COMMITMENTS
UNDER A FACILITY, THE COMMITMENT OF EACH LENDER UNDER SUCH FACILITY SHALL BE
REDUCED BY SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT BY WHICH SUCH FACILITY IS
REDUCED (OTHER THAN THE TERMINATION OF THE COMMITMENT OF ANY LENDER AS PROVIDED
IN SECTION 3.07).  ALL COMMITMENT FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY
TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE OF
SUCH TERMINATION.


 

2.07                           Repayment of Loans.  (a)  Dollar Term Loans.  The
Borrower shall repay to the Administrative Agent for the ratable account of the
Dollar Term Lenders the aggregate principal amount of all Dollar Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
or increased as a result of any increase in the amount of Dollar Term Loans
pursuant to Section 2.14 (such increased amortization payments to be calculated
in the same manner (and on the same basis) as the schedules set forth below for
the Dollar Term Loans made as of the Initial Closing Date and/or Amendment and
Restatement Closing Date, as applicable).

 

Date

 

Dollar Term Loan Principal Amortization Amount

 

June 30, 2004

 

$

837,500

 

September 30, 2004

 

$

1,272,906

 

December 31, 2004

 

$

1,272,906

 

March 31, 2005

 

$

1,272,906

 

June 30, 2005

 

$

1,272,906

 

September 30, 2005

 

$

1,272,906

 

December 31, 2005

 

$

1,272,906

 

March 31, 2006

 

$

1,272,906

 

June 30, 2006

 

$

1,272,906

 

September 30, 2006

 

$

1,272,906

 

December 31, 2006

 

$

1,272,906

 

March 31, 2007

 

$

1,272,906

 

June 30, 2007

 

$

1,272,906

 

September 30, 2007

 

$

1,272,906

 

December 31, 2007

 

$

1,272,906

 

March 31, 2008

 

$

1,272,906

 

June 30, 2008

 

$

1,272,906

 

September 30, 2008

 

$

1,272,906

 

December 31, 2008

 

$

1,272,906

 

March 31, 2009

 

$

1,272,906

 

June 30, 2009

 

$

1,272,906

 

September 30, 2009

 

$

1,272,906

 

December 31, 2009

 

$

1,272,906

 

March 31, 2010

 

$

1,272,906

 

June 30, 2010

 

$

119,971,414

 

September 30, 2010

 

$

119,971,414

 

December 31, 2010

 

$

119,971,414

 

March 31, 2011

 

$

119,971,420

 

 

67

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the Dollar
Term Loans shall be repaid on the Maturity Date for the Facility under which
such Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Dollar Term Loans outstanding on such date.

 


(B)                                 CANADIAN TERM LOANS.  THE BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE CANADIAN TERM
LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF ALL CANADIAN TERM LOANS OUTSTANDING ON
THE FOLLOWING DATES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE SUCH DATES
(WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN
ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.05) OR INCREASED AS
A RESULT OF ANY INCREASE IN THE AMOUNT OF CANADIAN TERM LOANS PURSUANT TO
SECTION 2.14 (SUCH INCREASED AMORTIZATION PAYMENTS TO BE CALCULATED IN THE SAME
MANNER (AND ON THE SAME BASIS) AS THE SCHEDULES SET FORTH BELOW FOR THE CANADIAN
TERM LOANS MADE AS OF THE INITIAL CLOSING DATE):

 

Date

 

Canadian Term Loan Principal Amortization Amount

 

June 30, 2004

 

CD 169,250

 

September 30, 2004

 

CD 169,250

 

December 31, 2004

 

CD 169,250

 

March 31, 2005

 

CD 169,250

 

June 30, 2005

 

CD 169,250

 

September 30, 2005

 

CD 169,250

 

December 31, 2005

 

CD 169,250

 

March 31, 2006

 

CD 169,250

 

June 30, 2006

 

CD 169,250

 

September 30, 2006

 

CD 169,250

 

December 31, 2006

 

CD 169,250

 

March 31, 2007

 

CD 169,250

 

June 30, 2007

 

CD 169,250

 

September 30, 2007

 

CD 169,250

 

December 31, 2007

 

CD 169,250

 

March 31, 2008

 

CD 169,250

 

June 30, 2008

 

CD 169,250

 

September 30, 2008

 

CD 169,250

 

December 31, 2008

 

CD 169,250

 

March 31, 2009

 

CD 169,250

 

June 30, 2009

 

CD 169,250

 

September 30, 2009

 

CD 169,250

 

December 31, 2009

 

CD 169,250

 

March 31, 2010

 

CD 169,250

 

June 30, 2010

 

CD 15,909,500

 

September 30, 2010

 

CD 15,909,500

 

December 31, 2010

 

CD 15,909,500

 

March 31, 2011

 

CD 15,909,500

 

 

68

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the
Canadian Term Loans shall be repaid on the Maturity Date for the Facility under
which such Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Canadian Term Loans outstanding on such date.

 


(C)                                  SECOND LIEN LOANS.  THE BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE SECOND LIEN
LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF ALL SECOND LIEN LOANS OUTSTANDING ON
THE FOLLOWING DATES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE SUCH DATES
(WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN
ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.05) OR INCREASED AS
A RESULT OF ANY INCREASE IN THE AMOUNT OF SECOND LIEN LOANS PURSUANT TO
SECTION 2.14 (SUCH INCREASED AMORTIZATION PAYMENTS TO BE CALCULATED IN THE SAME
MANNER (AND ON THE SAME BASIS) AS THE SCHEDULES SET FORTH BELOW FOR THE SECOND
LIEN LOANS MADE AS OF THE AMENDMENT AND RESTATEMENT CLOSING DATE):

 

Date

 

Second Lien Loan Principal Amortization Amount

 

September 30, 2004

 

$

187,500

 

December 31, 2004

 

$

187,500

 

March 31, 2005

 

$

187,500

 

June 30, 2005

 

$

187,500

 

September 30, 2005

 

$

187,500

 

December 31, 2005

 

$

187,500

 

March 31, 2006

 

$

187,500

 

June 30, 2006

 

$

187,500

 

September 30, 2006

 

$

187,500

 

December 31, 2006

 

$

187,500

 

March 31, 2007

 

$

187,500

 

June 30, 2007

 

$

187,500

 

September 30, 2007

 

$

187,500

 

December 31, 2007

 

$

187,500

 

March 31, 2008

 

$

187,500

 

June 30, 2008

 

$

187,500

 

September 30, 2008

 

$

187,500

 

December 31, 2008

 

$

187,500

 

March 31, 2009

 

$

187,500

 

June 30, 2009

 

$

187,500

 

September 30, 2009

 

$

187,500

 

December 31, 2009

 

$

187,500

 

March 31, 2010

 

$

187,500

 

June 30, 2010

 

$

187,500

 

September 30, 2010

 

$

187,500

 

December 31, 2010

 

$

187,500

 

March 31, 2011

 

$

187,500

 

June 30, 2011

 

$

187,500

 

September 30, 2011

 

$

69,750,000

 

 

69

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the Second
Lien Loans shall be repaid on the Maturity Date for the Facility under which
such Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Second Lien Loans outstanding on such date.

 


(D)                                 REVOLVING CREDIT LOANS.  THE BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE REVOLVING
CREDIT LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH
DATE.


 


(E)                                  SWING LINE LOANS.  THE BORROWER SHALL REPAY
EACH SWING LINE LOAN ON THE EARLIER TO OCCUR OF (I) THE DATE THIRTY DAYS AFTER
SUCH LOAN IS MADE AND (II) THE MATURITY DATE.


 

2.08                           Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Canadian Term Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Screen Rate for such Interest Period plus the Applicable Rate; (iii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iv) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 


(B)                                 (I)  WHILE ANY EVENT OF DEFAULT OF THE TYPE
SPECIFIED IN SECTION 8.01(A) IN RESPECT OF THE FIRST LIEN FACILITY OR
SECTION 8.01(F) EXISTS, THE BORROWER SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING OBLIGATIONS UNDER THE FIRST LIEN FACILITY HEREUNDER AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)                                  WHILE ANY EVENT OF DEFAULT OF THE TYPE
SPECIFIED IN SECTION 8.01(A) IN RESPECT OF THE SECOND LIEN FACILITY OR
SECTION 8.01(F) EXISTS, THE BORROWER SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING OBLIGATIONS UNDER THE SECOND LIEN FACILITY HEREUNDER AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

70

--------------------------------------------------------------------------------


 

(III)                               ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.

 


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.09                           Fees.  In addition to certain fees described in
Sections 2.03(i) and (j):

 


(A)                                  COMMITMENT FEE.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS PRO RATA SHARE, A COMMITMENT FEE EQUAL TO 0.50% PER ANNUM
TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE AGGREGATE REVOLVING CREDIT
COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF REVOLVING CREDIT
LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS; PROVIDED, HOWEVER,
THAT ANY COMMITMENT FEE ACCRUED WITH RESPECT TO ANY OF THE COMMITMENTS OF A
DEFAULTING LENDER DURING THE PERIOD PRIOR TO THE TIME SUCH LENDER BECAME A
DEFAULTING LENDER AND UNPAID AT SUCH TIME SHALL NOT BE PAYABLE BY THE BORROWER
SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER EXCEPT TO THE EXTENT THAT
SUCH COMMITMENT FEE SHALL OTHERWISE HAVE BEEN DUE AND PAYABLE BY THE BORROWER
PRIOR TO SUCH TIME; AND PROVIDED FURTHER THAT NO COMMITMENT FEE SHALL ACCRUE ON
ANY OF THE COMMITMENTS OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A
DEFAULTING LENDER.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE AMENDMENT AND RESTATEMENT
CLOSING DATE, AND ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY.  THE
COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS.


 


(B)                                 OTHER FEES.  (I)  THE BORROWER SHALL PAY TO
CITICORP NORTH AMERICA, INC., BANK OF AMERICA, JPMCB AND THE ADMINISTRATIVE
AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES
SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(II)                                  THE BORROWER SHALL PAY TO THE AGENTS SUCH
FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT
THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT
BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

2.10                           Computation of Interest and Fees.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
Bank of America’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made

 

71

--------------------------------------------------------------------------------


 

shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11                           Evidence of Indebtedness.  (a)  The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SECTION 2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE
CASE OF THE ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE
PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND
SWING LINE LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY
LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


(C)                                  ENTRIES MADE IN GOOD FAITH BY THE
ADMINISTRATIVE AGENT IN THE REGISTER PURSUANT TO SECTION 2.11(A) AND (B), AND BY
EACH LENDER IN ITS ACCOUNT OR ACCOUNTS PURSUANT TO SECTION 2.11(A), SHALL BE
PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR
TO BECOME DUE AND PAYABLE FROM THE BORROWER TO, IN THE CASE OF THE REGISTER,
EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ABSENT MANIFEST ERROR; PROVIDED
THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR
ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR
ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER OR
ANY LOAN PARTY UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

2.12                           Payments Generally.  (a)  All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except with respect to the
Canadian Term Loans or as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  All payments by the Borrower
hereunder with respect to the Canadian Term Loans shall be made to the
Administrative Agent, for the account of the respective Canadian Term Lenders

 

72

--------------------------------------------------------------------------------


 

to which such payment is owed, at the Administrative Agent’s Office in Canadian
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 


(B)                                 IF ANY PAYMENT TO BE MADE BY THE BORROWER
SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE
NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN
COMPUTING INTEREST OR FEES, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH
EXTENSION WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE
LOANS OR SCREEN RATE LOANS TO BE MADE IN THE NEXT SUCCEEDING CALENDAR MONTH,
SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.


 


(C)                                  UNLESS THE BORROWER OR ANY LENDER HAS
NOTIFIED THE ADMINISTRATIVE AGENT, PRIOR TO THE DATE ANY PAYMENT IS REQUIRED TO
BE MADE BY IT TO THE ADMINISTRATIVE AGENT HEREUNDER, THAT THE BORROWER OR SUCH
LENDER, AS THE CASE MAY BE, WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER OR SUCH LENDER, AS THE CASE MAY BE, HAS TIMELY MADE
SUCH PAYMENT AND MAY (BUT SHALL NOT BE SO REQUIRED TO), IN RELIANCE THEREON,
MAKE AVAILABLE A CORRESPONDING AMOUNT TO THE PERSON ENTITLED THERETO.  IF AND TO
THE EXTENT THAT SUCH PAYMENT WAS NOT IN FACT MADE TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS, THEN:


 

(I)                                     IF THE BORROWER FAILED TO MAKE SUCH
PAYMENT, EACH LENDER SHALL FORTHWITH ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT
THE PORTION OF SUCH ASSUMED PAYMENT THAT WAS MADE AVAILABLE TO SUCH LENDER IN
IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE
ADMINISTRATIVE AGENT TO SUCH LENDER TO THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT; AND

 

(II)                                  IF ANY LENDER FAILED TO MAKE SUCH PAYMENT,
SUCH LENDER SHALL FORTHWITH ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT
THEREOF IN IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT
TO THE BORROWER TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT
(THE “COMPENSATION PERIOD”) AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN THE APPLICABLE BORROWING.  IF SUCH LENDER DOES NOT PAY SUCH AMOUNT
FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE
AGENT MAY MAKE A DEMAND THEREFOR UPON THE BORROWER, AND THE BORROWER SHALL PAY
SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST THEREON FOR THE
COMPENSATION PERIOD AT A RATE PER ANNUM EQUAL TO THE RATE OF INTEREST APPLICABLE
TO THE APPLICABLE BORROWING.  NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR TO PREJUDICE ANY RIGHTS
WHICH THE ADMINISTRATIVE AGENT OR THE BORROWER MAY HAVE AGAINST ANY LENDER AS A
RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 

73

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 


(D)                                 IF ANY LENDER MAKES AVAILABLE TO THE
ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN
THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT MADE
AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO
THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR
WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE AGENT SHALL
RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO SUCH LENDER,
WITHOUT INTEREST.


 


(E)                                  THE OBLIGATIONS OF THE LENDERS HEREUNDER TO
MAKE LOANS AND TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS
ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR TO
FUND ANY SUCH PARTICIPATION ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
LOAN OR PURCHASE ITS PARTICIPATION.


 


(F)                                    NOTHING HEREIN SHALL BE DEEMED TO
OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR
WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(G)                                 WHENEVER ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS
INSUFFICIENT TO PAY IN FULL ALL AMOUNTS DUE AND PAYABLE TO THE AGENTS AND THE
LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON
ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND
APPLIED BY THE AGENTS AND THE LENDERS IN THE ORDER OF PRIORITY SET FORTH IN
SECTION 8.04.  IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE MANNER IN WHICH
SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, AND SUBJECT TO SECTION 3.2 OF THE INTERCREDITOR AGREEMENT, ELECT
TO DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDERS IN ACCORDANCE WITH SUCH LENDER’S
PRO RATA SHARE OF THE SUM OF (I) THE OUTSTANDING AMOUNT OF ALL LOANS OUTSTANDING
AT SUCH TIME AND (II) THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS OUTSTANDING
AT SUCH TIME, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING LOANS OR
OTHER OBLIGATIONS THEN OWING TO SUCH LENDER.


 

2.13                           Sharing of Payments.  Subject to the
Intercreditor Agreement, if, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.07 (including

 

74

--------------------------------------------------------------------------------


 

pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.11) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation; provided further that, so long as
the Obligations under the Loan Documents shall not have been accelerated, any
excess payment received by any Appropriate Lender shall be shared on a pro rata
basis only with other Appropriate Lenders.  The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments.  Each Lender that purchases
a participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.14                           Increase in Commitments.  (a)  Provided there
exists no Event of Default after giving effect to any such increase, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time, request an increase in the Term Commitments or
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$100,000,000.  Each such request shall be for an increase of not less than
$10,000,000.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).  Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Term Commitment or Revolving Credit Commitment
and, if so, whether by an amount equal to, greater than, or less than its Pro
Rata Share of such requested increase.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 


(B)                                 IF THE TERM COMMITMENTS AND/OR REVOLVING
CREDIT COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE CLOSING DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.  AS A
CONDITION PRECEDENT TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE
EFFECTIVE DATE SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN PARTY (I) CERTIFYING
AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY APPROVING OR CONSENTING

 

75

--------------------------------------------------------------------------------


 


TO SUCH INCREASE, AND (II) IN THE CASE OF THE BORROWER, CERTIFYING THAT, BEFORE
AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
IN WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.14, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.06 AND 5.07 SHALL BE
DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO SUBSECTIONS
(B) AND (C), RESPECTIVELY, OF SECTION 6.13, AND (B) NO EVENT OF DEFAULT EXISTS,
AFTER GIVING EFFECT TO ANY SUCH INCREASE.


 


(C)                                  TO THE EXTENT THE COMMITMENT BEING
INCREASED ON THE RELEVANT INCREASE EFFECTIVE DATE IS A TERM COMMITMENT, THEN
EACH OF THE LENDERS HAVING A TERM LOAN PRIOR TO SUCH INCREASE EFFECTIVE DATE
(THE “PRE-INCREASE TERM LENDERS”) SHALL ASSIGN TO ANY LENDER MAKING AN
ADDITIONAL TERM LOAN ON THE INCREASE EFFECTIVE DATE (THE “POST-INCREASE TERM
LENDERS”), AND SUCH POST-INCREASE TERM LENDERS SHALL PURCHASE FROM EACH
PRE-INCREASE TERM LENDER, AT THE PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS IN THE
TERM LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE AS SHALL BE NECESSARY IN
ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS AND PURCHASES, SUCH TERM
LOANS WILL BE HELD BY PRE-INCREASE TERM LENDERS AND POST-INCREASE TERM LENDERS
RATABLY IN ACCORDANCE WITH THE OUTSTANDING AMOUNT OF TERM LOANS AND INCREASED
TERM COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASED TERM COMMITMENTS.  TO THE
EXTENT THE COMMITMENT BEING INCREASED ON THE RELEVANT INCREASE EFFECTIVE DATE IS
A REVOLVING CREDIT COMMITMENT, THEN EACH OF THE LENDERS HAVING A REVOLVING
CREDIT COMMITMENT PRIOR TO SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE
REVOLVING LENDERS”) SHALL ASSIGN TO ANY LENDER WHICH IS ACQUIRING A NEW OR
ADDITIONAL REVOLVING CREDIT COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE
“POST-INCREASE REVOLVING LENDERS”), AND SUCH POST-INCREASE REVOLVING LENDERS
SHALL PURCHASE FROM EACH PRE-INCREASE REVOLVING LENDERS, AT THE PRINCIPAL AMOUNT
THEREOF, SUCH INTERESTS IN THE REVOLVING LOANS AND PARTICIPATION INTERESTS IN
L/C OBLIGATIONS AND SWING LINE LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE
AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS
AND PURCHASES, SUCH REVOLVING LOANS AND PARTICIPATION INTERESTS IN L/C
OBLIGATIONS AND SWING LINE LOANS WILL BE HELD BY PRE-INCREASE REVOLVING LENDERS
AND POST-INCREASE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR REVOLVING
CREDIT COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASED REVOLVING CREDIT
COMMITMENTS.


 


(D)                                 THIS SECTION SHALL SUPERSEDE ANY PROVISIONS
IN SECTIONS 2.13 OR 10.01 TO THE CONTRARY.


 

2.15                           Use of Proceeds.  The proceeds of the Loans shall
be available, and the Borrower hereby agrees that it shall use such proceeds,
solely (a) to finance in part the UPG Acquisition, (b) to pay certain fees and
expenses incurred in connection with the UPG Acquisition, (c) to refinance
certain existing Indebtedness of UPG and its Subsidiaries and (d) to provide
working capital to, and for other general purposes of, the Borrower and its
Subsidiaries not otherwise prohibited under the terms of the Loan Documents.

 

76

--------------------------------------------------------------------------------


 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01                           Taxes.  (a)  Except as provided in this
Section 3.01, any and all payments by the Borrower to or for the account of any
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, in the case of each Agent and each Lender, taxes imposed on
or measured by its overall net income or overall gross income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized, has its
principal place of business or maintains a Lending Office, and all liabilities
(including additions to tax, penalties and interest) with respect thereto (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to such Agent or Lender (as the case may be)
the original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

 


(B)                                 IN ADDITION, THE BORROWER AGREES TO PAY ANY
AND ALL PRESENT OR FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER
EXCISE, PROPERTY, INTANGIBLE OR MORTGAGE RECORDING TAXES OR CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE
EXECUTION, DELIVERY, PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE
WITH RESPECT TO, ANY LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)                                  THE BORROWER AGREES TO INDEMNIFY EACH AGENT
AND EACH LENDER FOR (I) THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY
TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE
UNDER THIS SECTION) PAID BY SUCH AGENT AND SUCH LENDER AND (II) ANY LIABILITY
(INCLUDING ADDITIONS TO TAX, PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY; PROVIDED SUCH AGENT OR LENDER, AS THE CASE MAY BE, PROVIDES THE
BORROWER WITH A WRITTEN STATEMENT THEREOF SETTING FORTH IN REASONABLE DETAIL THE
BASIS AND CALCULATION OF SUCH AMOUNTS.  PAYMENT UNDER THIS SECTION 3.01(C) SHALL
BE MADE WITHIN 30 DAYS AFTER THE DATE SUCH LENDER OR SUCH AGENT MAKES A DEMAND
THEREFOR.


 


(D)                                 THE BORROWER SHALL NOT BE REQUIRED PURSUANT
TO THIS SECTION 3.01 TO PAY ANY ADDITIONAL AMOUNT TO, OR TO INDEMNIFY, ANY
LENDER OR AGENT, AS THE CASE MAY BE, TO THE EXTENT THAT SUCH LENDER OR SUCH
AGENT BECOMES SUBJECT TO TAXES SUBSEQUENT TO THE INITIAL CLOSING DATE (OR, IF
LATER, THE DATE SUCH LENDER OR AGENT BECOMES A PARTY TO THIS AGREEMENT) AS A
RESULT OF A CHANGE IN THE PLACE OF ORGANIZATION OF SUCH LENDER OR AGENT OR A
CHANGE IN THE LENDING OFFICE OF SUCH LENDER, EXCEPT TO THE EXTENT THAT ANY SUCH
CHANGE IS REQUESTED OR REQUIRED BY THE BORROWER

 

77

--------------------------------------------------------------------------------


 

(and provided, that nothing in this clause (d) shall be construed as relieving
the Borrower from any obligation to make such payments or indemnification in the
event of a change that is a change in Law).

 


(E)                                  IF THE FORMS PROVIDED BY A LENDER OR AN
AGENT PURSUANT TO SECTION 10.16(A) AT THE TIME SUCH LENDER OR SUCH AGENT, AS THE
CASE MAY BE, FIRST BECOMES A PARTY TO THIS AGREEMENT AT THE BORROWER’S
DISCRETION PURSUANT TO SECTION 10.08(G) INDICATE A UNITED STATES WITHHOLDING TAX
RATE IN EXCESS OF ZERO (THE “ACTUAL RATE”), WITHHOLDING TAX IN EXCESS OF THE
ACTUAL RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER
OR AGENT, AS THE CASE MAY BE, PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A
LESSER RATE APPLIES, WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE
CONSIDERED EXCLUDED FROM TAXES FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED,
HOWEVER, THAT, IF AT THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH
A LENDER BECOMES A PARTY TO THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO
PAYMENTS UNDER CLAUSE (A) OF THIS SECTION 3.01 IN RESPECT OF UNITED STATES
WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH
EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY
BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED
STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE
ON SUCH DATE.


 


(F)                                    IF ANY LENDER OR AGENT DETERMINES THAT IT
HAS RECEIVED A REFUND IN RESPECT OF ANY TAXES OR OTHER TAXES AS TO WHICH
INDEMNIFICATION OR ADDITIONAL AMOUNTS HAVE BEEN PAID TO IT BY THE BORROWER
PURSUANT TO THIS SECTION 3.01, IT SHALL PROMPTLY REMIT SUCH REFUND (INCLUDING
ANY INTEREST INCLUDED IN SUCH REFUND) TO THE BORROWER (TO THE EXTENT THAT IT
DETERMINES THAT IT CAN DO SO WITHOUT PREJUDICE TO THE RETENTION OF THE REFUND),
NET OF ALL OUT-OF-POCKET EXPENSES OF THE LENDER OR AGENT, AS THE CASE MAY BE;
PROVIDED, HOWEVER, THAT THE BORROWER, UPON THE REQUEST OF THE LENDER OR AGENT,
AS THE CASE MAY BE, AGREES PROMPTLY TO RETURN SUCH REFUND TO SUCH PARTY IN THE
EVENT SUCH PARTY IS REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT TAXING
AUTHORITY.  SUCH LENDER OR AGENT, AS THE CASE MAY BE, SHALL, AT THE BORROWER’S
REQUEST, PROVIDE THE BORROWER WITH A COPY OF ANY NOTICE OF ASSESSMENT OR OTHER
EVIDENCE OF THE REQUIREMENT TO REPAY SUCH REFUND RECEIVED FROM THE RELEVANT
TAXING AUTHORITY (PROVIDED, THAT SUCH LENDER OR AGENT MAY DELETE ANY INFORMATION
THEREIN THAT SUCH LENDER OR AGENT DEEMS CONFIDENTIAL).  NOTHING HEREIN CONTAINED
SHALL INTERFERE WITH THE RIGHT OF A LENDER OR AGENT TO ARRANGE ITS TAX AFFAIRS
IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER OR AGENT TO CLAIM ANY TAX
REFUND OR TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS OR ANY
COMPUTATIONS IN RESPECT THEREOF OR REQUIRE ANY LENDER OR AGENT TO DO ANYTHING
THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER REFUNDS, CREDITS,
RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE ENTITLED.


 


(G)                                 EACH LENDER AGREES THAT, UPON THE OCCURRENCE
OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 3.01(A) OR (C) WITH RESPECT
TO SUCH LENDER IT WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY
REASONABLE EFFORTS (SUBJECT TO SUCH LENDER’S OVERALL INTERNAL POLICIES OF
GENERAL APPLICATION AND LEGAL AND REGULATORY RESTRICTIONS) TO AVOID THE
CONSEQUENCES OF SUCH EVENT, INCLUDING TO DESIGNATE ANOTHER LENDING OFFICE FOR
ANY LOAN OR LETTER OF CREDIT AFFECTED BY SUCH EVENT; PROVIDED, THAT SUCH EFFORTS
ARE MADE ON TERMS THAT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH
LENDER AND ITS LENDING OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE, AND PROVIDED, FURTHER, THAT NOTHING IN THIS
SECTION 3.01(G) SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER
OR THE RIGHTS OF SUCH LENDER PURSUANT TO SECTIONS 3.01(A) AND (C).

 

78

--------------------------------------------------------------------------------


 


(H)                                 NOTWITHSTANDING ANY PROVISION CONTAINED
HEREIN TO THE CONTRARY, ANY INDEMNITY WITH RESPECT TO TAXES, DUTIES, LEVIES,
IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR SIMILAR CHARGES IMPOSED
BY ANY GOVERNMENTAL AUTHORITY, OR ANY LIABILITIES WITH RESPECT THERETO, SHALL BE
GOVERNED SOLELY AND EXCLUSIVELY BY THIS SECTION 3.01 AND SECTION 10.16.


 

3.02                           Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans or Screen Rate Loans, or to determine or
charge interest rates based upon the Eurodollar Rate or Screen Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or
Screen Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans or Screen Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Screen Rate Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.  Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

 

3.03                           Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the LIBO Rate or Screen Rate, as applicable, for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or Screen Rate
Loan, or that the LIBO Rate or Screen Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or Screen Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar or Canadian Dollar market for the applicable amount and the Interest
Period of such Eurodollar Rate Loan or Screen Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans or Screen
Rate Loans, as applicable, shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or Screen
Rate Loans or, failing that, with respect to Eurodollar Rate Loans, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

3.04                           Increased Cost and Reduced Return; Capital
Adequacy.  (a)  If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or Screen Rate Loan (as the case may be) or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in

 

79

--------------------------------------------------------------------------------


 

connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income
(including branch profits), and franchise (and similar) taxes imposed in lieu of
net income taxes, by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or maintains a Lending Office, and (iii) reserve requirements utilized
in the determination of the Eurodollar Rate or Screen Rate), then from time to
time upon demand of such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 


(B)                                 IF ANY LENDER DETERMINES THAT THE
INTRODUCTION OF ANY LAW REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN
THE INTERPRETATION THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY
SUCH LENDER (OR ITS LENDING OFFICE) THEREWITH, HAS THE EFFECT OF REDUCING THE
RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER AS A CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER (TAKING INTO
CONSIDERATION ITS POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S
DESIRED RETURN ON CAPITAL), THEN FROM TIME TO TIME UPON DEMAND OF SUCH LENDER
SETTING FORTH IN REASONABLE DETAIL THE CHARGE AND THE CALCULATION OF SUCH
REDUCED RATE OF RETURN (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT
GIVEN IN ACCORDANCE WITH SECTION 3.06), THE BORROWER SHALL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.


 

3.05                           Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);

 

(B)                                 ANY FAILURE BY THE BORROWER (FOR A REASON
OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW,
CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE
AMOUNT NOTIFIED BY THE BORROWER; OR

 

(C)                                  ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN OR
SCREEN RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
THEREFOR AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 3.07;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or Screen Rate Loan, as applicable, made by it at the rate used in
determining the Eurodollar Rate or Screen

 

80

--------------------------------------------------------------------------------


 

Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market or Canadian Dollar market for a comparable amount
and for a comparable period, whether or not such Eurodollar Rate Loan or Screen
Rate Loan was in fact so funded.

 

3.06                           Matters Applicable to all Requests for
Compensation.  (a)  A certificate of any Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 


(B)                                 WITH RESPECT TO ANY LENDER’S CLAIM FOR
COMPENSATION UNDER SECTION 3.01, 3.02 OR 3.04, THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE SUCH LENDER FOR ANY AMOUNT INCURRED MORE THAN ONE HUNDRED
AND EIGHTY (180) DAYS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER
OF THE EVENT THAT GIVES RISE TO SUCH CLAIM; PROVIDED, THAT, IF THE CIRCUMSTANCE
GIVING RISE TO SUCH CLAIM IS RETROACTIVE, THEN SUCH 180-DAY PERIOD REFERRED TO
ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.  IF
ANY LENDER REQUESTS COMPENSATION BY THE BORROWER UNDER SECTION 3.04, THE
BORROWER MAY, BY NOTICE TO SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), SUSPEND THE OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE FROM ONE
INTEREST PERIOD TO ANOTHER EURODOLLAR RATE LOANS OR SCREEN RATE LOANS, OR TO
CONVERT BASE RATE LOANS INTO EURODOLLAR RATE LOANS, UNTIL THE EVENT OR CONDITION
GIVING RISE TO SUCH REQUEST CEASES TO BE IN EFFECT (IN WHICH CASE THE PROVISIONS
OF SECTION 3.06(C) SHALL BE APPLICABLE); PROVIDED, THAT SUCH SUSPENSION SHALL
NOT AFFECT THE RIGHT OF SUCH LENDER TO RECEIVE THE COMPENSATION SO REQUESTED.


 


(C)                                  IF THE OBLIGATION OF ANY LENDER TO MAKE OR
CONTINUE FROM ONE INTEREST PERIOD TO ANOTHER ANY EURODOLLAR RATE LOAN OR SCREEN
RATE LOAN, OR TO CONVERT BASE RATE LOANS INTO EURODOLLAR RATE LOANS SHALL BE
SUSPENDED PURSUANT TO SECTION 3.06(B) HEREOF, SUCH LENDER’S EURODOLLAR RATE
LOANS SHALL BE AUTOMATICALLY CONVERTED INTO BASE RATE LOANS ON THE LAST DAY(S)
OF THE THEN CURRENT INTEREST PERIOD(S) FOR SUCH EURODOLLAR RATE LOANS (OR, IN
THE CASE OF AN IMMEDIATE CONVERSION REQUIRED BY SECTION 3.02, ON SUCH EARLIER
DATE AS REQUIRED BY LAW) AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE AS
PROVIDED BELOW THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01, 3.02, 3.03 OR
3.04 HEREOF THAT GAVE RISE TO SUCH CONVERSION NO LONGER EXIST:


 

(I)                                     TO THE EXTENT THAT SUCH LENDER’S
EURODOLLAR RATE LOANS HAVE BEEN SO CONVERTED, ALL PAYMENTS AND PREPAYMENTS OF
PRINCIPAL THAT WOULD OTHERWISE BE APPLIED TO SUCH LENDER’S EURODOLLAR RATE LOANS
SHALL BE APPLIED INSTEAD TO ITS BASE RATE LOANS; AND

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Rate
Loans shall be made or continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be converted into Eurodollar Rate
Loans shall remain as Base Rate Loans.

 


(D)                                 IF ANY LENDER GIVES NOTICE TO THE BORROWER
(WITH A COPY TO THE AGENT) THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01,
3.02, 3.03 OR 3.04 HEREOF THAT GAVE RISE TO THE CONVERSION OF SUCH LENDER’S
EURODOLLAR RATE LOANS PURSUANT TO THIS SECTION 3.06 NO LONGER EXIST (WHICH SUCH
LENDER AGREES TO DO PROMPTLY UPON SUCH CIRCUMSTANCES CEASING TO EXIST) AT A TIME
WHEN EURODOLLAR RATE LOANS MADE BY OTHER LENDERS ARE OUTSTANDING, SUCH LENDER’S
BASE RATE LOANS SHALL BE AUTOMATICALLY CONVERTED, ON THE FIRST DAY(S) OF THE
NEXT SUCCEEDING INTEREST

 

81

--------------------------------------------------------------------------------


 


PERIOD(S) FOR SUCH OUTSTANDING EURODOLLAR RATE LOANS, TO THE EXTENT NECESSARY SO
THAT, AFTER GIVING EFFECT THERETO, ALL LOANS HELD BY THE LENDERS HOLDING
EURODOLLAR RATE LOANS AND BY SUCH LENDER ARE HELD PRO RATA (AS TO PRINCIPAL
AMOUNTS, INTEREST RATE BASIS, AND INTEREST PERIODS) IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS.


 

3.07                           Replacement of Lenders under Certain
Circumstances.  (a)  If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Rate Loans or Screen Rate Loans as a result of any condition
described in Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender,
(iii) any Lender fails to promptly execute and deliver the assignment documents
requested pursuant to Section 2.14(c) or (iv) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.07), then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, either (A) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.08(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided, that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person or (B) terminate the Commitment of such Lender and repay all
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date.

 


(B)                                 ANY LENDER BEING REPLACED PURSUANT TO
SECTION 3.07(A) ABOVE SHALL (I) EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH LENDER’S COMMITMENT AND OUTSTANDING LOANS AND
PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS, AND (II) DELIVER ANY
NOTES EVIDENCING SUCH LOANS TO THE BORROWER OR ADMINISTRATIVE AGENT.  PURSUANT
TO SUCH ASSIGNMENT AND ASSUMPTION, (I) THE ASSIGNEE LENDER SHALL ACQUIRE ALL OR
A PORTION, AS THE CASE MAY BE, OF THE ASSIGNING LENDER’S COMMITMENT AND
OUTSTANDING LOANS AND PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS,
(II) ALL OBLIGATIONS OF THE BORROWER OWING TO THE ASSIGNING LENDER RELATING TO
THE LOANS AND PARTICIPATIONS SO ASSIGNED SHALL BE PAID IN FULL BY THE ASSIGNEE
LENDER TO SUCH ASSIGNING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT AND ASSUMPTION
AND (III) UPON SUCH PAYMENT AND, IF SO REQUESTED BY THE ASSIGNEE LENDER,
DELIVERY TO THE ASSIGNEE LENDER OF THE APPROPRIATE NOTE OR NOTES EXECUTED BY THE
BORROWER, THE ASSIGNEE LENDER SHALL BECOME A LENDER HEREUNDER AND THE ASSIGNING
LENDER SHALL CEASE TO CONSTITUTE A LENDER HEREUNDER WITH RESPECT TO SUCH
ASSIGNED LOANS, COMMITMENTS AND PARTICIPATIONS, EXCEPT WITH RESPECT TO
INDEMNIFICATION PROVISIONS UNDER THIS AGREEMENT, WHICH SHALL SURVIVE AS TO SUCH
ASSIGNING LENDER.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE, (I) THE LENDER THAT ACTS AS THE L/C ISSUER MAY NOT BE REPLACED
HEREUNDER AT ANY TIME THAT IT HAS ANY LETTER OF CREDIT OUTSTANDING HEREUNDER
UNLESS ARRANGEMENTS SATISFACTORY TO SUCH L/C ISSUER (INCLUDING THE FURNISHING OF
A BACK-UP STANDBY LETTER OF CREDIT IN FORM AND SUBSTANCE, AND ISSUED BY AN
ISSUER REASONABLY SATISFACTORY TO SUCH L/C ISSUER OR THE DEPOSITING OF CASH
COLLATERAL INTO A CASH COLLATERAL ACCOUNT IN AMOUNTS AND PURSUANT TO
ARRANGEMENTS REASONABLY SATISFACTORY TO SUCH L/C ISSUER) HAVE BEEN MADE WITH
RESPECT TO SUCH OUTSTANDING LETTER OF CREDIT AND (II) THE LENDER THAT ACTS AS
THE ADMINISTRATIVE AGENT MAY NOT BE REPLACED HEREUNDER EXCEPT IN ACCORDANCE WITH
THE TERMS OF SECTION 9.09.

 

82

--------------------------------------------------------------------------------


 


(D)                                 IN THE EVENT THAT (I) THE BORROWER OR THE
ADMINISTRATIVE AGENT HAS REQUESTED THE LENDERS TO CONSENT TO A DEPARTURE OR
WAIVER OF ANY PROVISIONS OF THE LOAN DOCUMENTS OR TO AGREE TO ANY AMENDMENT
THERETO, (II) THE CONSENT, WAIVER OR AMENDMENT IN QUESTION REQUIRES THE
AGREEMENT OF ALL AFFECTED LENDERS IN ACCORDANCE WITH THE TERMS OF SECTION 10.01
OR 10.02 OR ALL THE LENDERS WITH RESPECT TO A CERTAIN CLASS OF THE LOANS AND
(III) THE REQUIRED LENDERS, REQUIRED FIRST LIEN LENDERS OR REQUIRED SECOND LIEN
LENDERS, AS APPLICABLE, HAVE AGREED TO SUCH CONSENT, WAIVER OR AMENDMENT, THEN
ANY LENDER WHO IS ENTITLED TO AGREE TO SUCH CONSENT, WAIVER OR AMENDMENT BUT WHO
DOES NOT SO AGREE SHALL BE DEEMED A “NON-CONSENTING LENDER.”


 

3.08                           Survival.  All of the Borrower’s obligations
under this Article III shall survive the Termination Date.

 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01                           Conditions of Initial Credit Extension.  The
obligation of each Lender to make its Credit Extension hereunder on the
Amendment and Restatement Closing Date is subject to satisfaction (subject to
Section 6.15(b)) or waiver of the following conditions precedent:

 

(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR FACSIMILES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE AMENDMENT AND RESTATEMENT
CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A
RECENT DATE BEFORE THE AMENDMENT AND RESTATEMENT CLOSING DATE) AND EACH IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS:

 

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT,
THE EXISTING GUARANTY SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO
AND THE INTERCREDITOR AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT M HERETO,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO EACH AGENT, EACH LENDER AND THE
BORROWER;

 

(II)                                  A NOTE EXECUTED BY THE BORROWER IN FAVOR
OF EACH LENDER REQUESTING A NOTE (PROVIDED THAT ANY LENDER HOLDING A NOTE ISSUED
PURSUANT TO THE EXISTING CREDIT AGREEMENT THAT REQUESTS A NEW NOTE SHALL HAVE
RETURNED ITS EXISTING NOTE TO THE ADMINISTRATIVE AGENT);

 

(III)                               THE EXISTING SECURITY AGREEMENT SUPPLEMENT,
DULY EXECUTED BY EACH LOAN PARTY, TOGETHER WITH:

 

(A)                              certificates (if any) representing the Pledged
Interests referred to therein accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank, in each
case, to the extent not already in the possession of the Administrative Agent,

 

83

--------------------------------------------------------------------------------


 

(B)                                copies of proper financing statements, duly
prepared for filing under the Uniform Commercial Code in all jurisdictions that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the first priority liens and security interests created
under the First Lien Security Agreement, covering the Collateral described in
the First Lien Security Agreement, and

 

(C)                                evidence that all other actions, recordings
and filings of or with respect to the First Lien Security Agreement that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the Liens created thereby;

 

(IV)                              A SECURITY AGREEMENT, IN SUBSTANTIALLY THE
FORM OF EXHIBIT G-2 HERETO (TOGETHER WITH EACH OTHER SECURITY AGREEMENT AND
SECURITY AGREEMENT SUPPLEMENT DELIVERED PURSUANT TO SECTION 6.11 AND 6.15 AND
EVIDENCING A SECOND PRIORITY LIEN AND SECURITY INTEREST IN THE COLLATERAL
THEREUNDER, IN EACH CASE AS AMENDED, THE “SECOND LIEN SECURITY AGREEMENT”), DULY
EXECUTED BY EACH LOAN PARTY, TOGETHER WITH:

 

(A)                              copies of proper financing statements, duly
prepared for filing under the Uniform Commercial Code in all jurisdictions that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the second priority liens and security interests created
under the Second Lien Security Agreement, covering the Collateral described in
the Second Lien Security Agreement, and

 

(B)                                evidence that all other actions, recordings
and filings of or with respect to the Second Lien Security Agreement that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the Liens created thereby;

 

(V)                                 THE FIRST LIEN MORTGAGES, DULY EXECUTED BY
THE APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

(A)                              evidence that a counterpart of the Existing
Mortgage Supplement has been duly executed, acknowledged and delivered and is in
form suitable for filing or recording in the applicable Ohio jurisdiction and
that all applicable filing and recording taxes and fees have been paid or
otherwise provided for to the satisfaction of the Administrative Agent,

 

(B)                                evidence that a counterpart of the New
Mortgage has been duly executed, acknowledged and delivered and is in form
suitable for filing or recording in the applicable Indiana jurisdiction and that
all applicable filing and recording taxes and fees have been paid, and

 

(C)                                evidence that all other action that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid first and subsisting Lien on the Orrville, Ohio property and the
Noblesville,

 

84

--------------------------------------------------------------------------------


 

Indiana property, subject to Liens permitted by Section 7.01, has been taken;

 

(VI)                              MORTGAGES, IN SUBSTANTIALLY THE FORM OF
EXHIBIT H-3 HERETO (WITH SUCH CHANGES AS MAY BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL TO ACCOUNT FOR LOCAL LAW MATTERS) AND
COVERING THE BORROWER’S ORRVILLE, OHIO FERTILIZER PLANT AND THE BORROWER’S
NOBLESVILLE, INDIANA PLANT (TOGETHER WITH EACH OTHER MORTGAGE DELIVERED PURSUANT
TO SECTION 6.11, IN EACH CASE AS AMENDED, THE “SECOND LIEN MORTGAGES”), DULY
EXECUTED BY THE APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

(A)                              evidence that a counterpart of the Second Lien
Mortgage covering the Orrville, Ohio property has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
the applicable Ohio jurisdiction and that all applicable filing and recording
taxes and fees have been paid or otherwise provided for to the satisfaction of
the Administrative Agent,

 

(B)                                evidence that a counterpart of the Second
Lien Mortgage covering the Noblesville, Indiana property has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
the applicable Indiana jurisdiction and that all applicable filing and recording
taxes and fees have been paid, and

 

(C)                                evidence that all other action that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid second and subsisting Lien on the Orrville, Ohio property and the
Noblesville, Indiana property, subject to Liens permitted by Section 7.01, has
been taken;

 

(VII)                           THE EXISTING IPSA SUPPLEMENT, DULY EXECUTED BY
EACH LOAN PARTY, TOGETHER WITH EVIDENCE THAT ALL ACTION THAT THE ADMINISTRATIVE
AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT
THE FIRST PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER THE FIRST LIEN
INTELLECTUAL PROPERTY SECURITY AGREEMENT HAS BEEN TAKEN;

 

(VIII)                        AN INTELLECTUAL PROPERTY SECURITY AGREEMENT, IN
SUBSTANTIALLY THE FORM OF EXHIBIT I-2 HERETO (TOGETHER WITH EACH OTHER
INTELLECTUAL PROPERTY SECURITY AGREEMENT AND INTELLECTUAL PROPERTY SECURITY
AGREEMENT SUPPLEMENT DELIVERED PURSUANT TO SECTION 6.11 AND 6.15, IN EACH CASE
AS AMENDED, THE “SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT”), DULY
EXECUTED BY EACH LOAN PARTY, TOGETHER WITH EVIDENCE THAT ALL ACTION THAT THE
ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND PROTECT THE SECOND PRIORITY LIENS AND SECURITY INTERESTS CREATED
UNDER THE SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT HAS BEEN TAKEN;

 

85

--------------------------------------------------------------------------------


 

(IX)                                SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH LOAN PARTY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE
EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER
THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS
TO BE A PARTY;

 

(X)                                   SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS
DULY ORGANIZED OR FORMED, AND THAT EACH LOAN PARTY IS VALIDLY EXISTING AND IN
GOOD STANDING UNDER ITS JURISDICTION OF INCORPORATION;

 

(XI)                                A REASONABLY SATISFACTORY OPINION OF WEIL,
GOTSHAL AND MANGES LLP, SPECIAL COUNSEL TO THE LOAN PARTIES, ADDRESSED TO EACH
AGENT AND EACH LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT J-1 AND SUCH OTHER
MATTERS CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST;

 

(XII)                             REASONABLY SATISFACTORY OPINIONS OF LOCAL
COUNSEL TO THE LOAN PARTIES, AS TO THE MATTERS SET FORTH IN EXHIBIT J-2 AND SUCH
OTHER MATTERS CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(XIII)                          A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE
BORROWER EITHER (A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OR ANY OTHER LOAN PARTY AND THE VALIDITY AGAINST THE BORROWER OR SUCH
LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH CONSENTS,
LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR (B) STATING THAT NO
SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

 

(XIV)                         A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
THE BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A)
AND (B) HAVE BEEN SATISFIED, AND (B) THAT THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE SINCE JULY 9, 2004 THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A UPG MATERIAL ADVERSE EFFECT;

 

(XV)                            CERTIFICATES ATTESTING TO THE SOLVENCY OF THE
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, AFTER GIVING EFFECT TO THE UPG
ACQUISITION, FROM ITS CHIEF FINANCIAL OFFICER;

 

(XVI)                         REASONABLY SATISFACTORY EVIDENCE THAT ALL
INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO THE LOAN DOCUMENTS HAS BEEN
OBTAINED AND IS IN EFFECT, TOGETHER WITH THE ENDORSEMENTS OF INSURANCE REQUIRED
BY THE TERMS OF THE SECURITY AGREEMENTS;

 

86

--------------------------------------------------------------------------------


 

(XVII)                      A NOTICE OF BORROWING OR NOTICE OF LETTER OF CREDIT
ISSUANCE, AS APPLICABLE, RELATING TO THE CREDIT EXTENSION ON THE AMENDMENT AND
RESTATEMENT CLOSING DATE; AND

 

(XVIII)                   (A) UNAUDITED CONSOLIDATED BALANCE SHEET AND INCOME
STATEMENT OF UPG AND ITS SUBSIDIARIES FOR ANY INTERIM MONTHLY PERIODS ENDED
SINCE MARCH 31, 2004 FOR WHICH SUCH STATEMENTS ARE AVAILABLE, AND A PRO FORMA
BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF CASH FLOWS AS TO THE BORROWER
AND ITS SUBSIDIARIES AS OF THE END OF AND FOR THE MOST RECENT FOUR FISCAL
QUARTER PERIOD ENDED AT LEAST 45 DAYS PRIOR TO THE AMENDMENT AND RESTATEMENT
CLOSING DATE, IN EACH CASE ADJUSTED TO GIVE EFFECT TO THE CONSUMMATION OF THE
UPG ACQUISITION AS IF THE UPG ACQUISITION, (X) WITH RESPECT TO THE PRO FORMA
BALANCE SHEET, HAD OCCURRED ON SUCH DATE, AND (Y) WITH RESPECT TO THE PRO FORMA
INCOME STATEMENT AND PRO FORMA STATEMENT OF CASH FLOWS, HAD OCCURRED ON THE
FIRST DAY OF SUCH FOUR FISCAL QUARTER PERIOD AND (B) THE FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW
STATEMENTS FOR EACH MONTH ENDING AFTER THE AMENDMENT AND RESTATEMENT CLOSING
DATE THROUGH DECEMBER 31, 2004 AND FOR EACH YEAR COMMENCING WITH THE FIRST
FISCAL YEAR FOLLOWING THE AMENDMENT AND RESTATEMENT CLOSING DATE FOR THE TERM OF
THE FACILITIES; AND

 

(XIX)                           CERTIFIED COPIES OF THE UPG ACQUISITION
DOCUMENTS DULY EXECUTED BY THE PARTIES THERETO, WHICH SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(B)                                 (I) THE UPG ACQUISITION SHALL BE CONSUMMATED
SIMULTANEOUSLY WITH THE CREDIT EXTENSION ON THE AMENDMENT AND RESTATEMENT
CLOSING DATE IN ACCORDANCE WITH THE TERMS OF THE UPG MERGER AGREEMENT, (II) THE
FINAL UPG MERGER AGREEMENT (INCLUDING ALL SCHEDULES AND EXHIBITS THERETO) AND
OTHER MATERIAL RELATED DOCUMENTATION SHALL BE REASONABLY SATISFACTORY TO THE
BOOKRUNNERS (IT BEING UNDERSTOOD AND AGREED THAT THE FINAL MERGER AGREEMENT
DATED JUNE 14, 2004 AMONG THE BORROWER, SATURN MERGERCO., INC. AND UPG AND THE
RELATED DOCUMENTATION REVIEWED BY THE BOOKRUNNERS AS OF THE DATE THEREOF ARE
SATISFACTORY), (III) NO PROVISION OF SUCH DOCUMENTATION SHALL HAVE BEEN WAIVED,
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN ANY MANNER MATERIALLY ADVERSE TO
THE LENDERS WITHOUT THE APPROVAL OF THE BOOKRUNNERS AND (IV) CONCURRENTLY WITH,
AND IN ADDITION TO, THE TERM BORROWINGS TO BE MADE ON THE AMENDMENT AND
RESTATEMENT CLOSING DATE, THE BORROWER SHALL UTILIZE AN AGGREGATE AMOUNT IN (A)
CASH EQUITY OF THE BORROWER AND (B) CASH ON HAND OF THE BORROWER SUFFICIENT TO
CONSUMMATE THE UPG ACQUISITION.

 

(C)                                  THE ADMINISTRATIVE AGENT SHALL (I) BE
REASONABLY SATISFIED THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE (FROM THE
STANDPOINT OF THE LENDERS) IN THE PRO FORMA CAPITAL AND OWNERSHIP STRUCTURE AND
THE SHAREHOLDER ARRANGEMENTS OF THE BORROWER AND EACH OF THE GUARANTORS SINCE
JULY 9, 2004 (OTHER THAN AS TO BE EFFECTED PURSUANT TO THE UPG ACQUISITION) OR
(II) HAVE APPROVED ANY SUCH CHANGE.

 

87

--------------------------------------------------------------------------------


 

(D)                                 ALL MATERIAL GOVERNMENTAL, SHAREHOLDER AND
MATERIAL THIRD PARTY CONSENTS AND APPROVALS (INCLUDING, WITHOUT LIMITATION,
HART-SCOTT-RODINO CLEARANCE, IF APPLICABLE) NECESSARY IN CONNECTION WITH THE UPG
ACQUISITION SHALL HAVE BEEN OBTAINED AND SHALL REMAIN IN EFFECT; ALL APPLICABLE
WAITING PERIODS IN CONNECTION WITH THE UPG ACQUISITION SHALL HAVE EXPIRED,
WITHOUT ANY ACTION BEING TAKEN BY ANY GOVERNMENTAL AUTHORITY THAT WOULD HAVE THE
EFFECT OF (I) MAKING THE CONSUMMATION OF THE UPG ACQUISITION ILLEGAL OR (II)
OTHERWISE PROHIBITING THE CONSUMMATION OF THE UPG ACQUISITION.

 

(E)                                  THERE SHALL EXIST NO ACTION, SUIT,
INVESTIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED BEFORE ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR THAT COULD BE REASONABLY BE EXPECTED TO HAVE A UPG
MATERIAL ADVERSE EFFECT.

 

(F)                                    ALL LOANS MADE BY THE LENDERS TO THE
BORROWER SHALL BE IN FULL COMPLIANCE WITH THE FEDERAL RESERVE’S MARGIN
REGULATIONS.

 

(G)                                 ALL FEES REQUIRED TO BE PAID ON OR BEFORE
THE AMENDMENT AND RESTATEMENT CLOSING DATE (INCLUDING THE FEES AND EXPENSES OF
COUNSEL TO THE ADMINISTRATIVE AGENT) SHALL HAVE BEEN PAID.

 

4.02                           Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND EACH OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN
DOCUMENT, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS
AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT
THAT FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 5.06 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO SECTIONS 6.13(B) AND (C).

 

(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM.

 

(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE L/C ISSUER OR THE SWING LINE LENDER SHALL HAVE RECEIVED A
REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

88

--------------------------------------------------------------------------------


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


 

Representations and Warranties.  Each of Holdings and the Borrower hereby
represents and warrants as follows:

 

5.01                           Existence, Qualification and Power.  Each of the
Loan Parties and each of their Subsidiaries (a) are corporations, limited
partnerships or limited liability companies duly organized and validly existing
under the laws of the jurisdictions of their respective organization and are in
good standing under the laws of such jurisdiction and (b) are duly qualified as
foreign corporations, limited partnerships or limited liability companies and
are in good standing in each other jurisdiction in which the ownership, lease or
operation of their respective property and assets or the conduct of their
respective businesses require them to so qualify or be licensed, except, solely
in the case of this clause (b), where the failure to so qualify or be licensed
or to be in good standing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Each of the Loan
Parties and each of their Subsidiaries have all of the requisite power and
authority, and the legal right, to own or lease and to operate all of the
property and assets they purport to own, lease or operate and to conduct all of
their respective businesses as now conducted.  Each of the Loan Parties has all
of the requisite power and authority, and the legal right, to execute and
deliver each of the Loan Documents to which it is a party, to perform all of its
obligations hereunder and thereunder and to consummate the UPG Acquisition, the
Holding Company Event (if and when consummated) and all of the other
transactions contemplated hereby and thereby.

 

5.02                           Capitalization.  Set forth on Schedule 5.02
hereto is a complete and accurate list of all of the Subsidiaries of the
Borrower as of the date of this Agreement showing, as to each such Subsidiary,
the correct legal name thereof, the type of entity, the jurisdiction of its
organization, the number and type of each class of its Equity Interests
authorized and the number outstanding, and the percentage of each such class of
its Equity Interests outstanding on such date that are owned by any of the Loan
Parties.  As of the date of this Agreement, all of the outstanding Equity
Interests in each of the Subsidiaries of the Borrower are owned directly or
indirectly by one or more of the Loan Parties, free and clear of all Liens,
except those created under the Collateral Documents.  All of the outstanding
Equity Interests in the Borrower and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable.

 

5.03                           Authorization; No Contravention.  The execution,
delivery and performance by each of the Loan Parties of each of the Loan
Documents and the UPG Acquisition Documents to which it is a party, and the
consummation of the UPG Acquisition, the Holding Company Event (if and when
consummated) and the other transactions contemplated hereby and thereby, have
been duly authorized by all necessary action (including, without limitation, all
necessary shareholder, partner, member or other similar action) and do not:

 

(A)                                  CONTRAVENE THE CONSTITUTIVE DOCUMENTS OF
SUCH LOAN PARTY;

 

(B)                                 VIOLATE ANY REQUIREMENT OF LAW;

 

89

--------------------------------------------------------------------------------

(C)                                  CONFLICT WITH OR RESULT IN THE BREACH OF,
OR CONSTITUTE A DEFAULT UNDER, ANY LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED OF
TRUST, LEASE, INSTRUMENT, CONTRACT OR OTHER AGREEMENT BINDING ON OR AFFECTING
SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTY
OR ASSETS IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR

 

(D)                                 EXCEPT FOR THE LIENS CREATED UNDER THE
COLLATERAL DOCUMENTS, RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY
LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTY OR ASSETS OF SUCH LOAN PARTY OR
ANY OF ITS SUBSIDIARIES.

 

Neither any of the Loan Parties nor any of their respective Subsidiaries is in
violation of any Requirement of Law or in breach of any loan agreement,
indenture, mortgage, deed of trust, lease, instrument, contract or other
agreement referred to in the immediately preceding sentence, the violation or
breach of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.04                           Governmental Authorization; Other Consents.  Each
of the Loan Parties and each of their Subsidiaries own or possess all of the
Governmental Authorizations that are necessary to own or lease and operate their
respective property and assets and to conduct their respective businesses as now
conducted, except where and to the extent that the failure to obtain or maintain
in effect any such Governmental Authorization, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Neither any of the Loan Parties nor any of their Subsidiaries has received any
notice relating to or threatening the revocation, termination, cancellation,
denial, impairment or modification of any such Governmental Authorization, or is
in violation or contravention of, or in default under, any such Governmental
Authorization that in any case could reasonably be expected to have a Material
Adverse Effect.  No Governmental Authorization and no consent, approval or
authorization of, or notice to or filing with, or other action by, any other
Person is required for:

 

(A)                                  THE DUE EXECUTION, DELIVERY OR PERFORMANCE
BY ANY OF THE LOAN PARTIES OF ANY OF THE LOAN DOCUMENTS OR THE UPG ACQUISITION
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR THE CONSUMMATION OF ANY ASPECT OF THE
UPG ACQUISITION;

 

(B)                                 THE GRANT BY ANY OF THE LOAN PARTIES OF THE
LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS;

 

(C)                                  THE PERFECTION OR MAINTENANCE OF THE LIENS
CREATED UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE PRIORITY THEREOF);

 

(D)                                 THE EXERCISE BY ANY OF THE AGENTS OR ANY OF
THE LENDERS OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES IN RESPECT OF
THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS; OR

 

(E)                                  THE CONSUMMATION OF THE HOLDING COMPANY
EVENT (IF AND WHEN CONSUMMATED),

 

except for the approvals, consents, exemptions, authorizations, actions, notices
and filings that have been duly obtained, taken, given or made and are in full
force and effect and, in the case of

 

90

--------------------------------------------------------------------------------


 

the UPG Acquisition and the Holding Company Event (if and when consummated),
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect.  All applicable waiting periods in
connection with each aspect of the UPG Acquisition have expired without any
action having been taken by any competent Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Loan Parties and
their Subsidiaries or that could seek or threaten any of the foregoing in any
material respect.

 

5.05                           Enforceability.  This Agreement has been, and
each of the Notes and each of the other Loan Documents when delivered hereunder
will have been, duly executed and delivered by each of the Loan Parties party
thereto.  This Agreement is, and each of the Notes and each of the other Loan
Documents when delivered hereunder will be, the legal, valid and binding
obligations of each of the Loan Parties party thereto, enforceable against such
Loan Party in accordance with their respective terms, except to the extent such
enforceability may be limited by the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.

 

5.06                           Financial Statements; No Material Adverse
Effect.  (a)  The balance sheets of the Borrower as of December 31, 2001,
December 31, 2002 and December 31, 2003, and the related statements of income,
stockholders’ equity and cash flow of the Borrower for the Fiscal Years then
ended, in each case including the schedules and notes thereto and accompanied by
an opinion of PricewaterhouseCoopers LLP, the independent auditors of the
Borrower, copies of all of which have been furnished to the Lenders, fairly
present in all material respects the financial condition of the Borrower as at
such dates and the results of operations and cash flow of the Borrower for the
respective periods ended on such dates.

 


(B)                                 THE BALANCE SHEETS OF UPG AS OF DECEMBER 31,
2001, DECEMBER 31, 2002 AND DECEMBER 31, 2003, AND THE RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW OF UPG FOR THE FISCAL YEARS THEN
ENDED, AND THE BALANCE SHEET OF UPG AS OF MARCH 31, 2004, AND THE RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW OF UPG FOR THE
THREE-MONTH PERIOD THEN ENDED, IN EACH CASE INCLUDING THE SCHEDULES AND NOTES
THERETO (IF ANY) AND ACCOMPANIED BY AN OPINION OF PRICEWATERHOUSE COOPERS, THE
INDEPENDENT AUDITORS OF UPG, COPIES OF ALL OF WHICH HAVE BEEN FURNISHED TO THE
LENDERS, FAIRLY PRESENT IN ALL MATERIAL RESPECTS (SUBJECT, SOLELY IN THE CASE OF
SUCH FINANCIAL STATEMENTS OF UPG AS OF AND FOR THE THREE-MONTH PERIOD ENDED
MARCH 31, 2004, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES) THE FINANCIAL CONDITION OF UPG AS AT SUCH DATES AND THE RESULTS OF
OPERATIONS AND CASH FLOW OF UPG FOR THE RESPECTIVE PERIODS ENDED ON SUCH DATES.


 


(C)                                  ALL OF THE FINANCIAL STATEMENTS REFERRED TO
IN CLAUSE (A) ABOVE, INCLUDING THE SCHEDULES AND NOTES THERETO, HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE RESPECTIVE
PERIODS COVERED THEREBY, EXCEPT AS NOTED THEREIN.  AS OF THE AMENDMENT AND
RESTATEMENT CLOSING DATE, NEITHER THE BORROWER NOR UPG HAS ANY MATERIAL
INDEBTEDNESS OR OTHER MATERIAL FIXED OR CONTINGENT LIABILITIES, MATERIAL
LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM MATERIAL COMMITMENTS OR
ANTICIPATED MATERIAL LOSSES FROM ANY UNFAVORABLE COMMITMENTS, IN EACH CASE THAT
ARE REQUIRED BY GAAP TO BE DISCLOSED, EXCEPT AS OTHERWISE PERMITTED HEREUNDER.

 

91

--------------------------------------------------------------------------------


 


(D)                                 SINCE JULY 9, 2004, THERE HAS BEEN NO EVENT
OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

5.07                           Projections.  The forecasted Consolidated balance
sheets and statements of income or operations, stockholders’ equity and cash
flow of the Borrower and its Subsidiaries delivered to the Lenders pursuant to
Section 4.01(a)(xviii) or 6.13(e) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in the light of
conditions existing at the time made, and represented, at the time of delivery
thereof to the Lenders, the Borrower’s reasonable estimate of its future
financial performance (although the actual results during the periods covered by
such forecasts may differ from the forecasted results).

 

5.08                           Accuracy of Information.  All of the written
information (other than financial projections and pro forma information)
furnished by or on behalf of any of the Loan Parties or any of their
Subsidiaries to any of the Agents or any of the Lenders or any of their
representatives or advisors in connection with the Loan Documents or the UPG
Acquisition Documents or any aspect of the UPG Acquisition or any of the other
transactions contemplated hereby or thereby, considered as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made therein, in light of the circumstances in
which any such statements were made, not materially misleading.

 

5.09                           Litigation.  There is no action, suit,
litigation, arbitration or proceeding pending or, to the knowledge of the
Borrower, threatened (and, to the knowledge of the Borrower, there is no
investigation pending or threatened) against or affecting any of the Loan
Parties or any of their Subsidiaries or any of the property or assets thereof in
any court or before any arbitrator or by or before any Governmental Authority of
any kind that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.10                           Collateral; Liens.  Each of the Loan Parties is
the legal and beneficial owner of the Collateral purported to be owned thereby
under the Collateral Documents, free and clear of all Liens, except for the
liens and security interests created or permitted under the Loan Documents.  The
Collateral Documents, together with the filing of appropriate Uniform Commercial
Code financing statements in favor of the First Lien Collateral Agent, on behalf
of the First Lien Lenders and the Second Lien Collateral Agent, on behalf of the
Second Lien Lenders, as applicable, the possession of the certificates
evidencing the Equity Interests in the Subsidiaries of the Borrower (or upon
consummation of the Holding Company Event, the Subsidiaries of Holdings)
comprising part of the Collateral and the taking of any other actions described
in the Collateral Documents, create valid and perfected first priority liens on
and security interests in the Collateral (subject to the liens and security
interests permitted under Section 7.01) in favor of the First Lien Collateral
Agent, for the benefit of the First Lien Lenders, and valid and perfected second
priority liens on and security interests in the Collateral (subject to the liens
in favor of the First Lien Lenders and to the liens and security interests
permitted under Section 7.01) in favor of the Second Lien Collateral Agent, for
the benefit of the Second Lien Lenders, securing the payment of the respective
Secured Obligations.  Certificates (if applicable as to any Subsidiary)
representing all of the Equity Interests in the Subsidiaries of the Loan Parties
that are purported to comprise part of the Collateral have been delivered to the
First Lien

 

92

--------------------------------------------------------------------------------


 

Collateral Agent as required under the terms of the Collateral Documents,
together with undated stock powers or other appropriate powers duly executed in
blank; all filings and other actions necessary to perfect and protect the liens
and security interests of the Collateral Agents in the Collateral have been duly
made or taken and are in full force and effect or will be duly made or taken in
accordance with the terms of the Loan Documents; and all filing fees and
recording taxes have been paid in full.

 

5.11                           Intellectual Property.  Each of the Loan Parties
and each of their Subsidiaries own or have the legal right to use all of the
patents, licenses, franchises, copyrights, service marks, trademarks, trade
secrets and trade names (collectively, “IP Rights”) that are necessary to own or
lease and operate their respective property and assets and to conduct their
respective businesses as now conducted, without known conflict with the rights
of any other Person except to the extent the failure to so own or possess any
such IP Right (or such conflict pertaining thereto) could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
action, suit, litigation, arbitration or proceeding is pending or, to the
knowledge of the Borrower, threatened (and, to the knowledge of the Borrower, no
investigation is pending or threatened) challenging the use by any of the Loan
Parties or any of their Subsidiaries of any such IP Right or the validity or
effectiveness thereof, except for any such action, suit, investigation,
litigation, arbitration or proceeding that, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.12                           Margin Stock.  Neither any of the Loan Parties
nor any of their respective Subsidiaries is engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System (12 CFR 207)).  None of the
proceeds of any Borrowing or the drawings under any Letter of Credit will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock.

 

5.13                           Investment Company Act, Etc.  Neither any of the
Loan Parties nor any of their Subsidiaries is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended).  None of the making (or deemed making) of any Borrowing, the issuance
(or deemed issuance) of any Letter of Credit or the application of the proceeds
therefrom, or the repayment of any Borrowing by the Borrower, or the
consummation of the UPG Acquisition, or the Holding Company Event (if and when
consummated) or any of the other transactions contemplated hereby, will violate
any provision of the Investment Company Act of 1940, as amended, or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

 

5.14                           Solvency.  The Borrower is, individually and
together with its Subsidiaries, taken as a whole, Solvent.

 

5.15                           Labor Matters.  Except as, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, there is (a) no unfair labor practice complaint pending or, to the
knowledge of the Borrower, threatened against any of the Loan Parties or any of
their Subsidiaries by or before any Governmental Authority, and no

 

93

--------------------------------------------------------------------------------


 

grievance or arbitration proceeding pending or, to the knowledge of the
Borrower, threatened against any of the Loan Parties or any of their
Subsidiaries which arises out of or under any collective bargaining agreement,
(b) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the knowledge of the Borrower, threatened against any of the Loan
Parties or any of their Subsidiaries and (c) to the knowledge of the Borrower,
no union representation question existing with respect to the employees of any
of the Loan Parties or any of their Subsidiaries and no union organizing
activity taking place with respect to any of the employees of any of them.

 

5.16                           ERISA Matters.  No ERISA Event has occurred or
could reasonably be expected to occur that, either individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect.  Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 series) for each of the Pension Plans, copies of which have been
filed with the Internal Revenue Service and furnished or made available to the
Lenders, is complete and accurate and fairly presents in all material respects
the funding status of such plan at such time; and, to the knowledge of the Loan
Parties, since the date of such Schedule B, there has been no material adverse
change in the funding status of such plan.  Neither any of the Loan Parties nor
any of the ERISA Affiliates (i) has incurred any Withdrawal Liability to any
Multiemployer Plan in excess of $1,000,000 or (ii) has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of the Loan Parties and the ERISA Affiliates, no such
Multiemployer Plan could reasonably be expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.

 

5.17                           Environmental Compliance.  (a)  The operations
and properties of each of the Loan Parties and each of their Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits; all past noncompliance with such Environmental Laws and
Environmental Permits has been resolved without any material ongoing obligations
or costs; all Environmental Permits that are necessary for the operations or
properties of any of the Loan Parties or any of their Subsidiaries have been
obtained and are in full force and effect, except where and to the extent that
the failure to obtain or maintain in full force and effect any such
Environmental Permit, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and no circumstances
exist that, either individually or in the aggregate, could reasonably be
expected to (i) form the basis of an Environmental Action against any of the
Loan Parties or any of their Subsidiaries or any of the properties thereof that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) cause any such property to be subject to any
restrictions on ownership, occupancy or use or on the transferability of such
property that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 


(B)                                 EXCEPT AS DISCLOSED IN SCHEDULE 5.17, (I)
NONE OF THE PROPERTIES OWNED OR OPERATED BY ANY OF THE LOAN PARTIES OR ANY OF
THEIR SUBSIDIARIES IS LISTED OR, TO THE ACTUAL KNOWLEDGE OF THE BORROWER, IS
PROPOSED FOR LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS STATE OR
LOCAL LIST; AND (II) EXCEPT AS, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (A) THERE ARE NO,
AND NEVER HAVE BEEN ANY, UNDERGROUND OR ABOVEGROUND STORAGE TANKS OR ANY SURFACE
IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS
ARE BEING OR HAVE BEEN TREATED, STORED OR

 

94

--------------------------------------------------------------------------------


 


DISPOSED OF ON ANY PROPERTY OWNED OR OPERATED BY ANY OF THE LOAN PARTIES OR ANY
OF THEIR SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE BORROWER, ON ANY PROPERTY
FORMERLY OWNED OR OPERATED BY ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES, (B) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY
PROPERTY OWNED OR OPERATED BY ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES AND (C) HAZARDOUS MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR
DISPOSED OF ON ANY PROPERTY OWNED OR OPERATED BY ANY OF THE LOAN PARTIES OR ANY
OF THEIR SUBSIDIARIES.


 


(C)                                  EXCEPT AS DISCLOSED IN SCHEDULE 5.17,
NEITHER ANY OF THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES IS UNDERTAKING,
AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY
RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE
ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR
PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE REQUIREMENTS OF ANY
ENVIRONMENTAL LAW THAT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN THE BORROWER OR ANY OF ITS SUBSIDIARIES
INCURRING ENVIRONMENTAL LIABILITY THAT COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 

5.18                           Taxes.  (a)  Each of the Loan Parties and each of
their Subsidiaries have filed all federal and material state tax returns,
reports and statements, and all other material tax returns, reports and
statements, required to be filed and have paid or caused to be paid all federal
and material state and other taxes, assessments, levies, fees and other charges
shown thereon (or on any assessments received by any such Person or of which any
such Person has been notified) to be due and payable, together with applicable
interest and penalties, except for any such taxes, assessments, levies, fees and
other charges (i) the amount, applicability or validity of which is being
contested in good faith and by appropriate proceedings diligently conducted and
with respect to which the applicable Loan Party or Subsidiary or Affiliate of a
Loan Party, as the case may be, has established appropriate and adequate
reserves in accordance with GAAP or (ii) with respect to which the failure to
make such filing or payment could not reasonably be expected to have a Material
Adverse Effect.

 


(B)                                 SET FORTH ON SCHEDULE 5.18 HERETO IS A
COMPLETE AND ACCURATE LIST, AS OF THE DATE OF THIS AGREEMENT, OF EACH OF THE
OPEN YEARS OF EACH OF THE LOAN PARTIES AND EACH OF THEIR SUBSIDIARIES.  NO
ISSUES HAVE BEEN RAISED BY THE INTERNAL REVENUE SERVICE IN RESPECT OF OPEN YEARS
OF ANY OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES OR BY ANY SUCH FOREIGN,
STATE OR LOCAL TAXATION AUTHORITIES OR OTHER GOVERNMENTAL AUTHORITIES THAT,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER ANY OF THE LOAN PARTIES NOR ANY OF THEIR
SUBSIDIARIES HAS ENTERED INTO AN AGREEMENT OR WAIVER OR BEEN REQUESTED TO ENTER
INTO AN AGREEMENT OR WAIVER EXTENDING ANY STATUTE OF LIMITATIONS RELATING TO THE
ASSESSMENT, REASSESSMENT, PAYMENT OR COLLECTION OF TAXES OF ANY LOAN PARTY OR
ANY SUCH SUBSIDIARY, OR IS AWARE OF ANY CIRCUMSTANCES THAT WOULD CAUSE THE
TAXABLE YEARS OR OTHER TAXABLE PERIODS OF ANY LOAN PARTY OR ANY SUCH SUBSIDIARY
TO NO LONGER BE SUBJECT TO THE NORMALLY APPLICABLE STATUTE OF LIMITATIONS.


 

5.19                           Real Estate.  Set forth on (i) Part A of
Schedule 5.19 hereto is a complete and accurate list as of the date of this
Agreement or as of the date of the most recent amendment, supplement or other
modification to Schedule 5.19 hereto (pursuant to Section 6.13(f)) of all real

 

95

--------------------------------------------------------------------------------


 

property owned by the Borrower or any of its Subsidiaries, showing as of such
date, the street address, county or other relevant jurisdiction, state, record
owner and book and estimated fair value thereof and (ii) Part B of Schedule 5.19
hereto is a complete and accurate list as of the date of this Agreement or as of
the date of the most recent amendment, supplement or other modification to
Schedule 5.19 hereto (pursuant to Section 6.13(f)) of all leases of real
property under which any of the Loan Parties or any of their Subsidiaries is the
lessee, showing as of such date, the street address, state, lessor and lessee
thereof.  The Borrower and each of its Subsidiaries have good and indefeasible
fee simple title to all of the real property set forth on Part A of
Schedule 5.19 hereto, free and clear of all Liens other than Liens created or
permitted under the Loan Documents, except for any such real property that has
been sold, leased, transferred or otherwise disposed of in accordance with the
terms of the Loan Documents.  All of the leases referred to on Schedule 5.19
hereto are valid and subsisting and in full force and effect, unless such lease
has lapsed, terminated or been canceled in accordance with the terms of the Loan
Documents, except where failure of such leases to be valid and subsisting and in
full force and effect could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 


ARTICLE VI
AFFIRMATIVE, REPORTING AND FINANCIAL COVENANTS


 

Until the Termination Date, each of Holdings and the Borrower will, at all
times:

 

6.01                           Compliance with Laws, Maintenance of Governmental
Authorizations, Etc.  (a) Comply, and cause each of its Subsidiaries to comply,
with all applicable Requirements of Law, such compliance to include, without
limitation, compliance with ERISA, with the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 and with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L.107-57 and all other laws
and regulations relating to money laundering and terrorist activities except to
the extent the failure of such Person to comply with any of the foregoing could
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (b) except as provided in Section 6.05, obtain and maintain
in effect all Governmental Authorizations that are necessary (i) to own or lease
and operate their respective property and assets and to conduct their respective
businesses as now conducted, except where and to the extent that the failure to
obtain or maintain in effect any such Governmental Authorization, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (ii) for the due execution, delivery or performance
by the Borrower or any of its Subsidiaries of any of the Loan Documents to which
it is a party, or for the consummation of any aspect of the Transaction or any
of the other transactions contemplated hereby and thereby.  This Section 6.01
shall not apply to compliance with Environmental Laws or Environmental Permits
(which are the subject of Section 6.03).

 

6.02                           Payment of Taxes, Etc.  Pay and discharge, and
cause each of its Subsidiaries to pay and discharge, to the extent due and
payable and before the same shall become delinquent, (a) all material taxes,
assessments, reassessments, levies and other governmental charges imposed upon
it or upon its property, assets or income and (b) all lawful claims that, if
unpaid, might by law become a Lien upon its property and assets or any part

 

96

--------------------------------------------------------------------------------


 

thereof; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
reassessment, levy, charge or claim (i) the amount, applicability or validity of
which is being contested in good faith and by proper proceedings diligently
conducted and as to which appropriate and adequate reserves are being maintained
by the Borrower or its applicable Subsidiary in accordance with GAAP and (ii)
except, in each case, to the extent that the failure to pay or discharge which
tax, assessment, reassessment, levy, charge or claim could not, individually or
when aggregated with all other unpaid amounts of a type referred to in this
Section 6.02, reasonably be expected to have a Material Adverse Effect.

 

6.03                           Compliance with Environmental Laws.  (a) Comply
(and use commercially reasonable efforts to require that all lessees and other
Persons operating or occupying any of the Subsidiaries’ properties to comply),
and cause each of its Subsidiaries to comply (and to use commercially reasonable
efforts to require all lessees and other Persons operating or occupying any of
the Subsidiaries’ properties to comply), in all material respects, with all
Environmental Laws and the Environmental Permits applicable to such Person or
its operations or properties; (b) obtain and renew, and cause each of its
Subsidiaries to obtain and renew, all of the Environmental Permits necessary for
the ownership or operation of their respective properties or the conduct of
their respective businesses as now conducted and as proposed to be conducted;
and (c) conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling or testing, and undertake, and cause each of its
Subsidiaries to undertake, any cleanup, removal, remedial or other action,
necessary to remove and clean up releases of the Hazardous Materials from any of
its properties in accordance with the requirements of all applicable
Environmental Laws, except, in the case of clause (b) or (c) of this
Section 6.03, where the failure to obtain or renew any such Environmental
Permit, to conduct any such investigation, study, sampling or testing or to
undertake any such cleanup, removal, remedial or other action, either
individually or in the aggregate, could not reasonably be expected (i) to have a
Material Adverse Effect or (ii) to subject any Loan Party or any of its
Subsidiaries to any criminal penalty or liability or (iii) to subject the
Administrative Agent or any of the Lenders to any criminal penalty or liability
or (except for nonmaterial fines for which the Administrative Agent or such
Lender is fully indemnified under Section 10.05) any civil penalty or liability;
provided, however, that no Loan Party nor any of their Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action
otherwise required under this Section 6.03 to the extent that the amount,
applicability or validity thereof is being contested in good faith and by proper
proceedings diligently conducted and appropriate and adequate reserves are being
maintained by such Loan Party or such applicable Subsidiary with respect to such
circumstances in accordance with GAAP.

 

6.04                           Maintenance of Insurance.  Maintain, and cause
each of its Subsidiaries to maintain, insurance for their respective properties,
assets and businesses with financially sound and reputable insurance companies
or associations and of such types (including, without limitation, insurance
against theft and fraud and against loss or damage by fire, explosion or hazard
of or to property and general public liability insurance), in such amounts and
with such deductibles, covering such casualties and contingencies and otherwise
on such terms as are at least as favorable as those usually carried by companies
of established reputations engaged in similar businesses and owning similar
properties and assets in the same general areas in which the Borrower or its
applicable Subsidiary operates or as may otherwise be required by applicable

 

97

--------------------------------------------------------------------------------


 

Requirements of Law; provided, however, that each Loan Party and their
Subsidiaries may effect workers’ compensation insurance or similar coverage with
respect to their respective operations in any particular jurisdiction through an
insurance fund operated by such jurisdiction or by meeting the self-insurance
requirements of such jurisdiction so long as the Borrower, Holdings or such
Subsidiary establishes and maintains appropriate and adequate reserves therefor
in accordance with GAAP.

 

6.05                           Preservation of Corporate Existence, Etc. 
Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its legal existence, organization, rights (statutory and pursuant to
its Constitutive Documents), permits, licenses, approvals, privileges and
franchises; provided, however that the Borrower and its Subsidiaries (i) may
consummate any merger or consolidation otherwise permitted under Section 7.03
and (ii) may amend, supplement or otherwise modify their rights under their
respective Constitutive Documents to the extent otherwise permitted under
Section 7.12; and provided further, however, that neither the Borrower nor any
of its Subsidiaries shall be required to preserve any right, permit, license,
approval, privilege or franchise if the loss thereof, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.06                           Visitation Rights.  At any reasonable time and
from time to time, permit any of the Agents or any of the Lenders, or any agents
or representatives thereof (so long as such agents or representatives are or
agree to be bound by the provisions of Section 10.08), to examine and make
copies of and abstracts from the records and books of account of, and to visit
the properties of, the Borrower and its Subsidiaries and to discuss the affairs,
finances and accounts of the Borrower and/or any of its Subsidiaries with any of
their officers or directors and with their independent auditors; provided, that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.06 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided, further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time and from time to time without limitation and without
advance notice, except that any such visits shall be done during normal business
hours.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s accountants.

 

6.07                           Keeping of Books.  Keep, and cause each of its
Subsidiaries to keep, proper books of record and account in which full and
accurate entries shall be made of all of the financial transactions and the
property, assets and businesses of the Borrower and each of its Subsidiaries
(including, without limitation, the establishment and maintenance of adequate
and appropriate reserves) in accordance with GAAP.

 

6.08                           Maintenance of Properties, Etc.  (a) Maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its material properties that, either individually or in the aggregate, are
necessary in the conduct of its business in good working order and condition,
ordinary wear and tear and casualty and condemnation excepted, and (b) make, and
cause each of its Subsidiaries to make, from time to time, all repairs,
renewals, additions,

 

98

--------------------------------------------------------------------------------


 

replacements, betterments and improvements of such properties in accordance with
prudent industry practice.

 

6.09                           Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or to be
terminated or any rights to renew such leases to be forfeited or canceled, in
each case except to the extent that such nonperformance, lapse, termination,
forfeiture or cancellation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.10                           Transactions with Affiliates.  Conduct, and cause
each of its Subsidiaries to conduct, directly or indirectly, all transactions or
series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) otherwise permitted under the Loan Documents
with any of their Affiliates on terms that are fair and reasonable and no less
favorable to the Borrower (or upon consummation of the Holding Company Event,
Holdings) or any of its Subsidiaries than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate thereof, other than:

 

(A)                                  THE PERFORMANCE BY THE BORROWER AND ITS
SUBSIDIARIES OF ITS OBLIGATIONS UNDER THE NU-GRO ACQUISITION DOCUMENTS, AS IN
EFFECT ON THE INITIAL CLOSING DATE, AND THE UPG ACQUISITION DOCUMENTS, AS IN
EFFECT ON THE AMENDMENT AND RESTATEMENT CLOSING DATE OR, IN EACH CASE AS THE
SAME MAY BE AMENDED PURSUANT TO SECTION 7.14 AND THE PAYMENT OF FEES AND
EXPENSES IN CONNECTION THEREWITH;

 

(B)                                 THE PAYMENT OF MANAGEMENT FEES TO THE
SPONSOR PURSUANT TO THE TERMS OF THE PROFESSIONAL SERVICES AGREEMENT, AS IN
EFFECT ON THE INITIAL CLOSING DATE, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$1,000,000 IN ANY FISCAL YEAR;

 

(C)                                  THE PAYMENT OF NONRECURRING TRANSACTION
FEES TO THE SPONSOR IN CONNECTION WITH ANY PURCHASE OR OTHER ACQUISITION OF A
PERSON, SUBSTANTIALLY ALL OR ALL OF THE ASSETS OF A PERSON OR A LINE OF BUSINESS
OR DIVISION OF A PERSON BY ANY LOAN PARTY OR ANY OF THEIR SUBSIDIARIES IN AN
AMOUNT NOT TO EXCEED 1% OF THE TOTAL CONSIDERATION BEING PAID BY SUCH LOAN PARTY
AND ITS RESPECTIVE SUBSIDIARIES FOR SUCH PURCHASE OR OTHER ACQUISITION, SUCH
FEE, IN EACH CASE, TO BE PAYABLE IN FULL UPON THE CONSUMMATION OF THE RELATED
PURCHASE OR OTHER ACQUISITION;

 

(D)                                 ANY TRANSACTION OR SERIES OF RELATED
TRANSACTIONS SOLELY BETWEEN OR AMONG (I) HOLDINGS OR THE BORROWER, ON THE ONE
HAND, AND ONE OR MORE OF THE RESTRICTED SUBSIDIARIES ON THE OTHER HAND, (II) ONE
OR MORE OF THE RESTRICTED SUBSIDIARIES, OR (III) ONE OR MORE OF THE UNRESTRICTED
SUBSIDIARIES, ON THE ONE HAND, AND HOLDINGS, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, ON THE OTHER HAND, IN THE CASE OF THIS CLAUSE (III) TO THE EXTENT
SUCH TRANSACTION OR SERIES OF RELATED TRANSACTIONS IS NOT OTHERWISE PROHIBITED
UNDER THE TERMS OF THE LOAN DOCUMENTS;

 

(E)                                  EQUITY ISSUANCES BY HOLDINGS NOT PROHIBITED
BY THIS AGREEMENT;

 

99

--------------------------------------------------------------------------------


 

(F)                                    CUSTOMARY FEES MAY BE PAID TO ANY
DIRECTORS OF HOLDINGS AND REIMBURSEMENT MAY BE MADE OF REASONABLE OUT-OF-POCKET
COSTS OF THE DIRECTORS OF HOLDINGS;

 

(G)                                 EACH LOAN PARTY AND THEIR RESPECTIVE
SUBSIDIARIES MAY ENTER INTO EMPLOYMENT AND SEVERANCE ARRANGEMENTS WITH THEIR
RESPECTIVE OFFICERS AND EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;

 

(H)                                 EACH LOAN PARTY AND THEIR RESPECTIVE
SUBSIDIARIES MAY PERFORM OBLIGATIONS UNDER ANY EMPLOYMENT CONTRACT, COLLECTIVE
BARGAINING AGREEMENT, EMPLOYEE BENEFIT PLAN, RELATED TRUST AGREEMENT OR ANY
OTHER SIMILAR ARRANGEMENT HERETOFORE OR HEREAFTER ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS AND NOT OTHERWISE PROHIBITED HEREUNDER;

 

(I)                                     EACH LOAN PARTY AND THEIR RESPECTIVE
SUBSIDIARIES MAY MAINTAIN BENEFIT PROGRAMS OR ARRANGEMENTS FOR THEIR RESPECTIVE
EMPLOYEES, OFFICERS OR DIRECTORS, INCLUDING, WITHOUT LIMITATION, VACATION PLANS,
HEALTH AND LIFE INSURANCE PLANS, DEFERRED COMPENSATION PLANS, AND RETIREMENT OR
SAVINGS PLANS AND SIMILAR PLANS, IN EACH CASE, IN THE ORDINARY COURSE OF
BUSINESS AND NOT OTHERWISE PROHIBITED HEREUNDER;

 

(J)                                     EACH LOAN PARTY AND THEIR RESPECTIVE
SUBSIDIARIES MAY MAKE PAYMENTS PURSUANT TO ANY CUSTOMARY TAX SHARING ARRANGEMENT
AMONG THE BORROWER (OR UPON THE CONSUMMATION OF THE HOLDING COMPANY EVENT,
HOLDINGS) AND ITS SUBSIDIARIES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;
AND

 

(K)                                  EACH LOAN PARTY AND ITS RESPECTIVE
SUBSIDIARIES MAY MAKE LOANS AND ADVANCES TO ITS RESPECTIVE EMPLOYEES, OFFICERS
AND DIRECTORS TO THE EXTENT PERMITTED UNDER ARTICLE VII.

 

6.11                           Covenant to Give Security.  (a)  Upon (i) the
request of the Administrative Agent following the occurrence and during the
continuance of a Default under Section 8.01(a) or 8.01(f) or an Event of
Default, (ii) the formation or acquisition of one or more new direct or indirect
Subsidiaries by any Loan Party or (iii) the purchase or other acquisition of any
real property or any personal property by any Loan Party with a value in excess
of $2,500,000 in any single transaction or series of related transactions, which
property, in the reasonable judgment of the Administrative Agent, shall not
already be subject to a valid and perfected first and second lien and security
interest in favor of the Collateral Agents, for the benefit of the relevant
Secured Parties, the Borrower shall, in each case at its own expense:

 

(A)                              within thirty (30) days after such request or
purchase or other acquisition, or such longer period, up to an additional thirty
(30) days, as the Administrative Agent may agree, furnish to the Administrative
Agent a description of such real and personal properties of each of the Loan
Parties and their respective Subsidiaries in detail reasonably satisfactory to
the Administrative Agent;

 

(B)                                in connection with the formation or
acquisition of a Subsidiary, within thirty (30) days after such formation or
acquisition or such longer period, not to exceed an additional sixty (60) days,
as the Administrative Agent may

 

100

--------------------------------------------------------------------------------


 

agree in its sole discretion, (1) cause each such Subsidiary that is not a
Foreign Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a Guaranty or Guarantee Supplement, guaranteeing the other
Loan Parties’ obligations under the Loan Documents, (2) deliver (or cause such
direct and indirect parent to deliver) certificates (if any) representing the
Pledged Interests of such Subsidiary accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the Pledged Debt of such Subsidiary indorsed in blank to the First
Lien Collateral Agent, together with, if requested by the Administrative Agent,
Security Agreement Supplements with respect to the pledge of any Equity
Interests or Indebtedness, provided, that no more than 66% of the voting Equity
Interests of any first-tier Foreign Subsidiary shall be required to be pledged
as Collateral, (3) duly execute and deliver, and cause each such Subsidiary to
duly execute and deliver, to the Administrative Agent mortgages, collateral
assignments, Security Agreement Supplements and other security agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all of the Obligations of the
applicable Loan Party or Subsidiary of a Loan Party, as the case may be, under
and in respect of the Loan Documents and constituting liens on and security
interests in all such real and personal properties and (4) duly execute and
deliver, and cause each such Subsidiary to duly execute and deliver, Guarantee
Supplements;

 

(C)                                within thirty (30) days after such request or
purchase or other acquisition, or such longer period, not to exceed an
additional sixty (60) days, as the Administrative Agent may agree in its sole
discretion, take, and cause each such Subsidiary that is not a Foreign
Subsidiary to take, whatever action (including, without limitation, the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and Intellectual Property Security Agreements, the giving of notices
and the endorsement of notices on title documents) may be necessary or in the
reasonable opinion of the Administrative Agent advisable to vest in the
respective Collateral Agents (or in any co-agent, sub-agent or other
representative of the such Collateral Agent designated by it) valid and
subsisting first and second Liens on the real and personal properties purported
to be subject to the Mortgages, collateral assignments, Security Agreement
Supplements and security agreements delivered pursuant to this Section 6.11,
enforceable against all third parties in accordance with their terms;

 

(D)                               within thirty (30) days after the request of
the Administrative Agent (or such longer period, not to exceed an additional
sixty (60) days, as the Administrative Agent in its sole discretion may permit),
deliver to the Administrative Agent a signed copy of opinions of counsel for the
applicable Loan Parties, addressed to the Administrative Agent and the other
Secured Parties and reasonably acceptable to the Administrative Agent, as to the
matters contained in subclauses (A), (B) and (C) of this Section 6.11, as to
such mortgages, collateral assignments, Security Agreement Supplements and
security agreements being legal, valid and binding obligations of each of the
Loan Parties

 

101

--------------------------------------------------------------------------------


 

party thereto, enforceable against such Loan Party in accordance with their
terms, as to such recordings, filings, notices, endorsements and other actions
being sufficient to create valid and perfected liens on and security interests
in such real and personal properties, and as to such other matters as the
Administrative Agent may reasonably request;

 

(E)                                 as promptly as practicable after the
reasonable request of the Administrative Agent, deliver to the Administrative
Agent with respect to each parcel of real property owned by the Loan Party or
the Subsidiary of the Loan Party (other than a Foreign Subsidiary) that is the
subject of such request, title reports, surveys and engineering, soils and other
reports, and Phase I environmental assessment reports, each in scope, form and
substance reasonably satisfactory to the Administrative Agent, provided,however,
that to the extent that any of the Loan Parties or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent;

 

(F)                                 upon the occurrence and during the
continuance of a Default under Section 8.01(a) or 8.01(f) or an Event of
Default, promptly execute and deliver, and cause each of its Subsidiaries to
promptly execute and deliver, any and all instruments and take, and cause each
of its Subsidiaries to take, any and all such other actions as may be necessary
or as the Administrative Agent may deem reasonably desirable in order to obtain
and maintain from and after the time any dividend or other distribution is paid
or payable by any of the Subsidiaries of any Loan Party a valid and perfected
first and second priority lien on and security interest in such dividend or
other distribution; and

 

(G)                                at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as may be necessary or as the Administrative Agent may deem
reasonably desirable in obtaining the full benefits of, or in perfecting and
preserving the first and second priority Liens created under, such Mortgages,
collateral assignments, Security Agreement Supplements and security agreements.

 

(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 6.11(A), NEITHER THE ADMINISTRATIVE AGENT NOR ANY COLLATERAL AGENT SHALL
TAKE OR PERFECT, AS THE CASE MAY BE, A SECURITY INTEREST IN THOSE ASSETS (AND
SHALL NOT REQUEST THE PREPARATION OF SURVEYS, SOIL REPORTS AND ENVIRONMENTAL
SITE ASSESSMENTS) AS TO WHICH THE ADMINISTRATIVE AGENT SHALL DETERMINE, IN ITS
REASONABLE DISCRETION, THAT THE COST OF OBTAINING OR PERFECTING SUCH LIEN
(INCLUDING ANY MORTGAGE, STAMP, INTANGIBLES OR OTHER TAX, OR OF OBTAINING
SURVEYS, SOIL REPORTS OR ENVIRONMENTAL SITE ASSESSMENTS NOT ALREADY AVAILABLE AT
SUCH TIME) ARE EXCESSIVE IN RELATION TO THE BENEFIT TO THE SECURED PARTIES OF
THE SECURITY OR INFORMATION AFFORDED THEREBY.

 

6.12                           Further Assurances.  Promptly upon the request of
the Administrative Agent, or any of the Lenders through the Administrative
Agent, at any time and from time to time, (a) correct, and cause each of its
Subsidiaries to promptly correct, any defect or error that may be discovered in
any of the Loan Documents or in the execution, acknowledgment, filing or

 

102

--------------------------------------------------------------------------------


 

recordation thereof and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, collateral assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments and take such further actions, and cause each
of its Subsidiaries promptly to do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, collateral assignments, financing statements and continuations thereof,
termination statements, notices of collateral assignments, transfers,
certificates, assurances and other instruments and take such further action, as
may be necessary or as the Administrative Agent, or any of the Lenders through
the Administrative Agent, may reasonably request from time to time in order
to (i) carry out more effectively the provisions and purposes of the Loan
Documents or assure the Administrative Agent or the Lenders of their rights and
interests herein and therein, (ii) to the fullest extent permitted by applicable
law, subject any of the Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the first and second priority Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any of the Loan Documents or
under any other instrument executed in connection with any of the Loan Documents
to which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

 

6.13                           Reporting Requirements.  Until the Termination
Date, the Borrower will furnish to the Administrative Agent:

 

(A)                                  DEFAULT NOTICES.  AS SOON AS POSSIBLE AND
IN ANY EVENT WITHIN THREE BUSINESS DAYS AFTER THE OCCURRENCE OF EACH DEFAULT OR
ANY EVENT, DEVELOPMENT OR OCCURRENCE THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT OF A RESPONSIBLE OFFICER
OF THE BORROWER SETTING FORTH THE DETAILS OF SUCH DEFAULT OR SUCH EVENT,
DEVELOPMENT OR OCCURRENCE (INCLUDING, WITHOUT LIMITATION, THE ANTICIPATED EFFECT
THEREOF), THE PERIOD OF TIME SUCH DEFAULT OR SUCH EVENT, DEVELOPMENT OR
OCCURRENCE HAS EXISTED AND BEEN CONTINUING AND THE ACTION THAT THE BORROWER HAS
TAKEN AND/OR PROPOSES TO TAKE WITH RESPECT THERETO.

 

(B)                                 QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30,
2004, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
THE END OF SUCH FISCAL QUARTER AND CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL QUARTER AND ENDING WITH THE
END OF SUCH FISCAL QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF THE
PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH FISCAL QUARTER, SETTING
FORTH IN COMPARATIVE FORM, IN THE CASE OF EACH SUCH CONSOLIDATED BALANCE SHEET,
THE CORRESPONDING FIGURES AS OF THE LAST DAY OF THE CORRESPONDING PERIOD IN THE
IMMEDIATELY

 

103

--------------------------------------------------------------------------------


 

PRECEDING FISCAL YEAR AND, IN THE CASE OF EACH SUCH CONSOLIDATED STATEMENT OF
INCOME OR OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS, THE CORRESPONDING
FIGURES FOR THE CORRESPONDING PERIOD IN THE IMMEDIATELY PRECEDING FISCAL YEAR,
ALL IN REASONABLE DETAIL (IT BEING UNDERSTOOD THAT SUCH FINANCIAL STATEMENTS
DELIVERED PURSUANT TO THIS SUBSECTION (B) FOR THE FISCAL QUARTER ENDING JUNE 30,
2004 WILL NOT CONTAIN ANY INFORMATION WITH RESPECT TO UPG AND ITS SUBSIDIARIES).

 

(C)                                  ANNUAL FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE
ANNUAL AUDIT REPORT FOR SUCH FISCAL YEAR FOR THE BORROWER AND ITS SUBSIDIARIES,
INCLUDING THEREIN THE CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE BORROWER AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, ACCOMPANIED BY AN UNQUALIFIED OPINION OR
AN OPINION OTHERWISE REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS OF
PRICEWATERHOUSECOOPERS LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY
RECOGNIZED STANDING, SETTING FORTH IN COMPARATIVE FORM, IN THE CASE OF EACH SUCH
CONSOLIDATED BALANCE SHEET, THE CORRESPONDING FIGURES AS OF THE LAST DAY OF THE
IMMEDIATELY PRECEDING FISCAL YEAR, AND, IN THE CASE OF EACH SUCH CONSOLIDATED
STATEMENT OF INCOME OR OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS, THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD IN THE IMMEDIATELY PRECEDING
FISCAL YEAR, TOGETHER WITH (I) A LETTER FROM PRICEWATERHOUSECOOPERS LLP OR SUCH
INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING STATING THAT,
IN THE COURSE OF THEIR REGULAR AUDIT OF THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE BORROWER AND ITS SUBSIDIARIES, WHICH AUDIT WAS CONDUCTED BY SUCH ACCOUNTANTS
IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS, SUCH ACCOUNTANTS HAVE
NOT OBTAINED ANY KNOWLEDGE THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING UNDER SECTION 6.14 OR IF, IN THE OPINION OF SUCH ACCOUNTANTS, AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER SECTION 6.14, A STATEMENT
AS TO THE STATUS AND NATURE THEREOF AND (II) IN THE EVENT OF ANY CHANGE IN THE
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED BY SUCH ACCOUNTANTS IN THE
PREPARATION OF THE CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES REFERRED TO ABOVE IN THIS SECTION 6.13(C) FROM GAAP, SUCH
ACCOUNTANTS SHALL ALSO PROVIDE A REASONABLY DETAILED DESCRIPTION OF SUCH
CHANGES.

 

(D)                                 COMPLIANCE CERTIFICATE.  COMMENCING FOR THE
FISCAL QUARTER ENDING ON OR ABOUT SEPTEMBER 30, 2004, TOGETHER WITH EACH
DELIVERY TO THE ADMINISTRATIVE AGENT OF THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE BORROWER AND ITS SUBSIDIARIES REFERRED TO IN SECTIONS 6.13(B) AND 6.13(C), A
CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO (EACH, A “COMPLIANCE
CERTIFICATE”) OF A SENIOR FINANCIAL OFFICER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

(I)                                     DULY CERTIFYING THAT, SUBJECT, IN THE
CASE OF ANY SUCH CONSOLIDATED FINANCIAL STATEMENTS DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 6.13(B), TO THE ABSENCE
OF FOOTNOTE DISCLOSURE AND NORMAL YEAR-END AUDIT ADJUSTMENTS, (A) THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES DELIVERED
WITH SUCH CERTIFICATE FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE LAST DAY OF
SUCH FISCAL QUARTER OR SUCH FISCAL YEAR, AS THE

 

104

--------------------------------------------------------------------------------


 

CASE MAY BE, AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL QUARTER OR THE FISCAL YEAR ENDED ON
SUCH DATE AND (B) THE CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES DELIVERED WITH SUCH CERTIFICATE HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP (OR A RECONCILIATION STATEMENT HAS BEEN DELIVERED TOGETHER THEREWITH
CONFORMING SUCH CONSOLIDATED FINANCIAL STATEMENTS TO GAAP);

 

(II)                                  DULY CERTIFYING THAT NO DEFAULT HAS
OCCURRED AND IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS CONTINUING, A
STATEMENT AS TO THE NATURE THEREOF, THE PERIOD OF TIME SUCH DEFAULT HAS EXISTED
AND BEEN CONTINUING AND THE ACTION THAT THE BORROWER HAS TAKEN AND/OR PROPOSES
TO TAKE WITH RESPECT THERETO; PROVIDED, THAT IF SUCH COMPLIANCE CERTIFICATE
DEMONSTRATES AN EVENT OF DEFAULT IN RESPECT OF ANY COVENANT CONTAINED IN
SECTION 6.14, THE EQUITY INVESTORS MAY DELIVER, TOGETHER WITH SUCH COMPLIANCE
CERTIFICATE, NOTICE OF THEIR INTENT TO CURE (A “NOTICE OF INTENT TO CURE”) SUCH
EVENT OF DEFAULT THROUGH CAPITAL CONTRIBUTIONS OR THE PURCHASE OF EQUITY
INTERESTS AS CONTEMPLATED PURSUANT TO SUBCLAUSE (B)(XII) AND THE FINAL PROVISO
OF THE DEFINITION OF “CONSOLIDATED EBITDA”; PROVIDED FURTHER, THAT THE DELIVERY
OF A NOTICE OF INTENT TO CURE SHALL IN NO WAY AFFECT OR ALTER THE OCCURRENCE,
EXISTENCE OR CONTINUATION OF ANY SUCH EVENT OF DEFAULT OR THE RIGHTS, BENEFITS,
POWERS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER ANY LOAN
DOCUMENT UNLESS AND UNTIL SUCH EVENT OF DEFAULT HAS BEEN CURED AS A RESULT OF
THE ACTION CONTEMPLATED BY SUCH NOTICE OF INTENT TO CURE OR OTHERWISE;

 

(III)                               SETTING FORTH A SCHEDULE OF THE COMPUTATIONS
USED BY THE BORROWER IN DETERMINING COMPLIANCE WITH THE COVENANTS CONTAINED IN
SECTIONS 7.07 (TO THE EXTENT APPLICABLE) AND 6.14 (INCLUDING WITH RESPECT TO
EACH SUCH SECTION, WHERE APPLICABLE, THE CALCULATIONS OF THE MAXIMUM OR MINIMUM
AMOUNT, RATIO OR PERCENTAGE, AS THE CASE MAY BE, PERMISSIBLE UNDER THE TERMS OF
SUCH SECTION, AND THE CALCULATION OF THE AMOUNT, RATIO OR PERCENTAGE THEN IN
EXISTENCE) AND, IN THE CASE OF ANY SUCH CONSOLIDATED FINANCIAL STATEMENTS
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.13(C), THE AMOUNT OF EXCESS CASH FLOW FOR THE FISCAL YEAR COVERED
THEREBY;

 

(IV)                              IN THE CASE OF ANY SUCH CONSOLIDATED FINANCIAL
STATEMENTS DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.13(B), SETTING FORTH (A) A DESCRIPTION IN REASONABLE DETAIL OF ALL OF
THE CHANGES IN THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED IN THE
PREPARATION OF SUCH FINANCIAL STATEMENTS FROM GAAP AND (B) A STATEMENT OF
RECONCILIATION, IF AND TO THE EXTENT NECESSARY FOR DETERMINING WHETHER ANY OF
THE CHANGES IN THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED IN THE
PREPARATION OF SUCH FINANCIAL STATEMENTS WOULD AFFECT THE CALCULATION OF, OR
COMPLIANCE WITH, SECTIONS 7.07 (TO THE EXTENT APPLICABLE) OR 6.14, CONFORMING
SUCH CONSOLIDATED FINANCIAL STATEMENTS TO GAAP; AND

 

(V)                                 COMMENCING UPON THE OCCURRENCE OF THE
HOLDING COMPANY EVENT, SETTING FORTH A SCHEDULE IN REASONABLE DETAIL OF THE
COMPUTATIONS USED BY HOLDINGS IN DETERMINING COMPLIANCE WITH THE PROVISIONS IN
SECTION 7.02(C)(II).

 

105

--------------------------------------------------------------------------------


 

(E)                                  FORECASTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT AT LEAST 30 DAYS AFTER THE FIRST DAY OF EACH FISCAL YEAR, COMMENCING WITH
THE FISCAL YEAR ENDING DECEMBER 31, 2004, CONSOLIDATED FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER OF BALANCE SHEETS AND STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS ON A QUARTERLY BASIS FOR SUCH FISCAL YEAR IN
A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL
YEAR.

 

(F)                                    SCHEDULE UPDATES.  TOGETHER WITH EACH
COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO SECTION 6.13(D), AMENDMENTS AND
SUPPLEMENTS TO SCHEDULE 5.19 TO THIS AGREEMENT, SCHEDULES V AND VII TO EACH
SECURITY AGREEMENT AND SUCH OTHER SCHEDULES TO ANY OF THE LOAN DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, IN EACH CASE SO AS TO ENSURE
THAT, AT THE TIME OF THE DELIVERY OF SUCH AMENDMENTS AND SUPPLEMENTS, SUCH
SCHEDULES ARE ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS TO THE SUBJECT
MATTER THEREOF.

 

(G)                                 ACCOUNTANTS’ LETTERS, ETC.  PROMPTLY UPON
RECEIPT THEREOF, COPIES OF ALL FINAL “MANAGEMENT RECOMMENDATION LETTERS”
SUBMITTED TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES BY ANY INDEPENDENT
AUDITORS OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH EACH
ANNUAL AUDIT OF ITS CONSOLIDATED FINANCIAL STATEMENTS MADE BY SUCH AUDITORS.

 

(H)                                 LICENSES, ETC.  PROMPTLY AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, NOTICE OF ANY ACTUAL, PENDING
OR THREATENED SUSPENSION, TERMINATION OR REVOCATION OF ANY OF THE GOVERNMENTAL
AUTHORIZATIONS OF ANY OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES, OR ANY
ENJOINMENT, BARRING OR SUSPENSION OF THE ABILITY OF THE OR ANY SUCH LOAN PARTY
OR SUBSIDIARY TO CONDUCT ANY OF ITS BUSINESSES IN THE ORDINARY COURSE, IN EACH
CASE, THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(I)                                     LITIGATION.  PROMPTLY AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER THE SERVICE UPON ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OF A PLEADING, SUMMONS OR OTHER SERVICE OF PROCESS NOTIFYING IT OF
THE COMMENCEMENT THEREOF, NOTICE OF ALL ACTIONS, SUITS, INVESTIGATIONS,
LITIGATION, ARBITRATIONS AND PROCEEDINGS AGAINST OR AFFECTING SUCH LOAN PARTY OR
ANY OF ITS SUBSIDIARIES OR ANY OF THE PROPERTY OR ASSETS THEREOF IN ANY COURT OR
BEFORE ANY ARBITRATOR OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OF ANY KIND IN
WHICH THERE IS A REASONABLE LIKELIHOOD OF AN ADVERSE DETERMINATION AND THAT,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE OF
ANY ADVERSE CHANGE IN THE STATUS, OR IN THE REASONABLY ANTICIPATED FINANCIAL
EFFECT ON SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OF ANY SUCH ACTION, SUIT,
INVESTIGATION, LITIGATION, ARBITRATION OR PROCEEDING (AND, IN EACH CASE, UPON
THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, ANY OTHER INFORMATION
AVAILABLE TO ANY OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES WITH RESPECT
TO ANY OF THE FOREGOING THAT WOULD ENABLE THE ADMINISTRATIVE AGENT AND THE
LENDERS TO MORE FULLY EVALUATE SUCH ACTION, SUIT, INVESTIGATION, LITIGATION,
ARBITRATION OR PROCEEDING, UNLESS THE LOAN PARTY OR THE APPLICABLE SUBSIDIARY IS
PRECLUDED FROM DISCLOSING ANY SUCH REPORT OR STATEMENT PURSUANT TO A
CONFIDENTIALITY AGREEMENT WITH THE APPLICABLE GOVERNMENTAL AUTHORITY).

 

106

--------------------------------------------------------------------------------


 

(J)                                     SECURITIES REPORTS, ETC.  PROMPTLY AND
IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER THE SENDING OR FILING THEREOF,
COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS, CHANGE REPORTS AND OTHER
REPORTS THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS
STOCKHOLDERS, PARTNERS OR MEMBERS (OR EQUIVALENT PERSONS THERETO), AND COPIES OF
ALL REGULAR, PERIODIC AND SPECIAL REPORTS AND INFORMATION FORMS, AND ALL
REGISTRATION STATEMENTS, PROSPECTUSES AND INFORMATION MEMORANDA, THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR, OR
WITH ANY NATIONAL OR INTERNATIONAL SECURITIES EXCHANGE, AND COPIES OF ALL
PRIVATE PLACEMENT OR OFFERING MEMORANDA PURSUANT TO WHICH SECURITIES OF SUCH
LOAN PARTY OR SUBSIDIARY THAT ARE EXEMPT FROM REGISTRATION UNDER THE SECURITIES
ACT ARE PROPOSED TO BE ISSUED AND SOLD THEREBY.

 

(K)                                  CREDITOR REPORTS.  PROMPTLY AFTER THE
FURNISHING OR RECEIPT THEREOF, COPIES OF ANY STATEMENT OR REPORT FURNISHED TO OR
RECEIVED FROM ANY OTHER HOLDER OF THE SECURITIES OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT AGREEMENT,
RECEIVABLES PURCHASE AGREEMENT OR SIMILAR AGREEMENT OF SUCH LOAN PARTY OR
SUBSIDIARY WITH AMOUNTS OUTSTANDING OR HAVING COMMITMENTS TO EXTEND CREDIT IN AN
AGGREGATE PRINCIPAL AMOUNT OF AT LEAST $20,000,000 (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR CONSENTS GIVEN OR REQUESTED IN RESPECT
THEREOF AND ANY NOTICES OF DEFAULT, ACCELERATION OR REDEMPTION DELIVERED
THEREUNDER) AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE ADMINISTRATIVE
AGENT (FOR THE BENEFIT OF THE LENDERS) PURSUANT TO ANY OTHER CLAUSE OF THIS
SECTION 6.13.

 

(L)                                     ERISA EVENTS AND ERISA REPORTS; PLAN
TERMINATIONS, ETC.  (I) PROMPTLY AND IN ANY EVENT WITHIN 15 DAYS AFTER ANY OF
THE LOAN PARTIES OR ANY OF THE ERISA AFFILIATES KNOWS OR HAS REASON TO KNOW THAT
ANY ERISA EVENT WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY HAS OCCURRED, A STATEMENT OF A RESPONSIBLE OFFICER OF THE BORROWER
DESCRIBING SUCH MATERIAL ERISA EVENT AND THE ACTION, IF ANY, THAT THE BORROWER,
SUCH OTHER APPLICABLE LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN AND/OR
PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER WITH MATERIALS OR INFORMATION
FILED OR TO BE FILED WITH ANY GOVERNMENTAL AUTHORITY OR ANY TRUSTEE FOR ANY PLAN
AS A RESULT OF SUCH MATERIAL ERISA EVENT; (II) ON THE DATE ON WHICH ANY RECORDS,
DOCUMENTS OR OTHER INFORMATION MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY
PLAN PURSUANT TO SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS AND
INFORMATION; (III) PROMPTLY AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT THEREOF BY ANY OF THE LOAN PARTIES OR ANY OF THE ERISA AFFILIATES,
COPIES OF EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY
PENSION PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY PENSION PLAN; (IV)
PROMPTLY FOLLOWING THE REQUEST OF THE ADMINISTRATIVE AGENT, OR ANY OF THE
LENDERS THROUGH THE ADMINISTRATIVE AGENT, THEREFOR, A COPY OF THE MOST RECENT
SCHEDULE B (ACTUARIAL INFORMATION) TO THE ANNUAL REPORT (FORM 5500) WITH RESPECT
TO EACH OF THE PENSION PLANS; AND (V) PROMPTLY AND IN ANY EVENT WITHIN 15
BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY OF THE LOAN PARTIES OR ANY OF THE
ERISA AFFILIATES FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE
CONCERNING (A) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER
PLAN, (B) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF
ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (C) THE AMOUNT OF LIABILITY INCURRED,
OR THAT COULD REASONABLY BE EXPECTED TO BE INCURRED, BY SUCH LOAN PARTY

 

107

--------------------------------------------------------------------------------


 

OR ANY SUCH ERISA AFFILIATE IN CONNECTION WITH ANY EVENT DESCRIBED IN
SUBCLAUSE (V)(A) OR (V)(B) OF THIS SECTION 6.13(L).

 

(M)                               “REPORTABLE TRANSACTION” NOTIFICATION.  THE
BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY DETERMINATION BY
THE BORROWER TO TREAT THE LOANS AND/OR THE RELATED TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AS A “REPORTABLE TRANSACTION” (WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.6011-4), AND SHALL PROVIDE THE ADMINISTRATIVE AGENT (WITHIN
FIVE BUSINESS DAYS OF SUCH DETERMINATION) WITH A DULY COMPLETED COPY OF IRS FORM
8886 OR ANY SUCCESSOR FORM.

 

(N)                                 ENVIRONMENTAL CONDITIONS.  PROMPTLY AND IN
ANY EVENT WITHIN TEN BUSINESS DAYS AFTER THE ASSERTION OR OCCURRENCE THEREOF:

 

(I)                                     NOTICE OF ANY CONDITION OR OCCURRENCE ON
OR ARISING FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT RESULTED OR IS ALLEGED TO HAVE RESULTED IN NONCOMPLIANCE IN
ANY MATERIAL RESPECT BY THE BORROWER OR SUCH SUBSIDIARY WITH ANY APPLICABLE
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT;

 

(II)                                  ANY CONDITION OR OCCURRENCE ON ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD
REASONABLY BE EXPECTED TO CAUSE SUCH PROPERTY TO BE SUBJECT TO ANY MATERIAL
RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY OR USE THEREOF OR ON THE
TRANSFERABILITY OF SUCH PROPERTY BY THE BORROWER OR ITS APPLICABLE SUBSIDIARY
UNDER ANY ENVIRONMENTAL LAW; AND

 

(III)                               THE TAKING OF ANY REMOVAL OR REMEDIAL ACTION
INVOLVING MATERIAL COSTS OR LIABILITIES IN RESPONSE TO THE ACTUAL OR ALLEGED
PRESENCE OF ANY HAZARDOUS MATERIAL ON ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES AS REQUIRED BY ANY ENVIRONMENTAL LAW, ANY
ENVIRONMENTAL PERMIT OR ANY GOVERNMENTAL AUTHORITY.

 

All such notices shall describe in reasonable detail the nature of the
condition, occurrence, removal or remedial action described therein, the period
of time such condition or circumstance has existed and been continuing and, in
the case of each such condition or occurrence, the action that the Borrower or
its applicable Subsidiary has taken and/or proposes to take with respect
thereto.

 

(O)                                 INSURANCE.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, COMMENCING WITH THE
FISCAL YEAR ENDING DECEMBER 31, 2004, A REPORT SUMMARIZING THE INSURANCE
COVERAGE IN EFFECT FOR THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES,
SPECIFYING THEREIN THE TYPE, CARRIER, AMOUNT, DEDUCTIBLES AND CO-INSURANCE
REQUIREMENTS AND EXPIRATION DATES THEREOF AND CONTAINING SUCH ADDITIONAL
INFORMATION AS ANY OF THE LENDERS, THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY REQUEST.

 

(P)                                 OTHER INFORMATION.  SUCH OTHER INFORMATION
RESPECTING THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS,
LIABILITIES (ACTUAL OR CONTINGENT), PERFORMANCE, PROPERTIES OR PROSPECTS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES AS ANY OF

 

108

--------------------------------------------------------------------------------


 

THE LENDERS, THROUGH THE ADMINISTRATIVE AGENT, MAY FROM TIME TO TIME REASONABLY
REQUEST.

 

6.14                           Financial Covenants.

 

(A)                                  TOTAL LEVERAGE RATIO.  UNTIL THE
TERMINATION DATE, THE BORROWER WILL MAINTAIN A TOTAL LEVERAGE RATIO AS OF THE
LAST DAY OF EACH MEASUREMENT PERIOD SET FORTH ON SCHEDULE 1.01(D) OF NOT MORE
THAN THE APPLICABLE RATIO FOR SUCH MEASUREMENT PERIOD; AND

 

(B)                                 INTEREST COVERAGE RATIO.  UNTIL THE
TERMINATION DATE IN RESPECT OF THE FIRST LIEN FACILITY, THE BORROWER WILL
MAINTAIN AN INTEREST COVERAGE RATIO AS OF THE LAST DAY OF EACH MEASUREMENT
PERIOD SET FORTH BELOW OF NOT LESS THAN THE AMOUNT SET FORTH BELOW FOR EACH
MEASUREMENT PERIOD SET FORTH BELOW:

 

For Each Measurement
Period Ending During
the Period

 

Ratio

 

From September 30, 2004 through Fiscal Quarter ending September 30, 2005

 

2.25:1.00

 

From October 1, 2005 through Fiscal Quarter ending September 30, 2006

 

2.50:1.00

 

From October 1, 2006 through Fiscal Quarter ending September 30, 2007

 

2.75:1.00

 

From October 1, 2007 through Fiscal Quarter ending September 30, 2008

 

3.00:1.00

 

Each Fiscal Quarter thereafter

 

3.25:1.00

 

 

6.15                           Post-Closing Matters.  (a) Upon the occurrence of
the Holding Company Event, Holdings shall (i) execute and deliver a Holdings
Joinder Agreement and Guaranty in substantially the form of Exhibit K hereto
(the “Holdings Joinder and Guaranty”) and a Security Agreement Supplement for
each of the Security Agreements, (ii) deliver certificates representing the
Pledged Interests of Holdings in the Borrower to the Applicable Collateral
Agent, and (iii) have taken each such other action that would be required in
respect of a newly-formed Subsidiary of the Borrower under Section 6.11(a)
(without regard to any time period specified therein), including, without
limitation, delivery of an opinion of counsel to Holdings on the terms set forth
in clause (a)(D) of Section 6.11.

 

(b)                                 With respect to certain collateral security
matters, the Borrower will cause to be furnished all documents and instruments,
and cause to be performed all actions, in each case of the type and by the
“Required Date” specified therefor (or such later date (not to exceed 45 days)
as the Administrative Agent may agree), in Schedule 6.15.

 

109

--------------------------------------------------------------------------------


 


ARTICLE VII
NEGATIVE COVENANTS


 

Until the Termination Date, neither Holdings nor the Borrower shall, at any
time:

 

7.01                           Liens, Etc.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Lien on or with respect to any of its property or assets of any
character (including, without limitation, accounts), whether now owned or
hereafter acquired, or sign or file or authorize, or permit any of its
Subsidiaries to sign or file or authorize, under the Uniform Commercial Code or
any similar Requirements of Law of any jurisdiction, a financing statement (or
the equivalent thereof) that names Holdings or any of its Subsidiaries as
debtor, or sign or authorize, or permit any of its Subsidiaries to sign or
authorize, any security agreement authorizing any secured party thereunder to
file any such financing statement (or the equivalent thereof), excluding,
however, from the operation of the foregoing restrictions:

 

(A)                                  LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)                                 PERMITTED LIENS;

 

(C)                                  LIENS EXISTING ON THE AMENDMENT AND
RESTATEMENT CLOSING DATE AND DESCRIBED ON SCHEDULE 7.01 HERETO;

 

(D)                                 (I) PURCHASE MONEY LIENS UPON OR IN REAL
PROPERTY OR EQUIPMENT ACQUIRED OR HELD BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO SECURE THE PURCHASE PRICE OF SUCH REAL PROPERTY OR EQUIPMENT OR
TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY SUCH REAL PROPERTY OR EQUIPMENT
TO BE SUBJECT TO SUCH LIENS, OR LIENS EXISTING ON ANY SUCH REAL PROPERTY OR
EQUIPMENT AT THE TIME OF ITS ACQUISITION OR THE COMPLETION OF ITS CONSTRUCTION
OR IMPROVEMENT (OTHER THAN ANY SUCH LIENS CREATED IN CONTEMPLATION OF SUCH
ACQUISITION, CONSTRUCTION OR IMPROVEMENT THAT DO NOT SECURE THE PURCHASE PRICE
OF SUCH REAL PROPERTY OR EQUIPMENT) AND (II) LIENS ARISING IN CONNECTION WITH
CAPITALIZED LEASES; PROVIDED, HOWEVER, THAT (A) NO SUCH LIEN UNDER THIS
SUBCLAUSE (D) SHALL EXTEND TO OR COVER ANY PROPERTY OR ASSETS OTHER THAN THE
REAL PROPERTY OR EQUIPMENT BEING SO ACQUIRED, CONSTRUCTED OR IMPROVED AND THE
PRODUCTS AND PROCEEDS THEREOF, (B) SUCH LIENS ATTACH CONCURRENTLY OR WITHIN 120
DAYS AFTER THE ACQUISITION, REPAIR, REPLACEMENT OR IMPROVEMENT (AS APPLICABLE)
OF THE PROPERTY SUBJECT TO SUCH LIENS AND (C) ANY INDEBTEDNESS SECURED BY SUCH
LIENS SHALL OTHERWISE BE PERMITTED UNDER SECTION 7.02(B)(III);

 

(E)                                  LIENS UPON ANY OF THE PROPERTY AND ASSETS
(OTHER THAN ANY EQUITY INTERESTS IN ANY PERSON) EXISTING AT THE TIME SUCH
PROPERTY OR ASSET IS PURCHASED OR OTHERWISE ACQUIRED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES; PROVIDED THAT ANY SUCH LIEN WAS NOT CREATED IN CONTEMPLATION
OF SUCH PURCHASE OR OTHER ACQUISITION AND DOES NOT EXTEND TO OR COVER ANY
PROPERTY OR ASSETS OTHER THAN THE PROPERTY OR ASSET BEING SO PURCHASED OR
OTHERWISE ACQUIRED AND THE PRODUCTS AND PROCEEDS THEREOF; AND PROVIDED FURTHER
THAT ANY INDEBTEDNESS OR OTHER OBLIGATIONS SECURED BY SUCH LIENS SHALL OTHERWISE
BE PERMITTED UNDER SECTION 7.02;

 

110

--------------------------------------------------------------------------------


 

(F)                                    LIENS UPON ANY OF THE PROPERTY AND ASSETS
(OTHER THAN ANY EQUITY INTERESTS IN ANY PERSON) OF A PERSON AND ITS SUBSIDIARIES
EXISTING AT THE TIME SUCH PERSON IS MERGED INTO OR CONSOLIDATED WITH ANY OF THE
SUBSIDIARIES OF THE BORROWER, OR OTHERWISE BECOMES A SUBSIDIARY OF THE BORROWER,
IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS; PROVIDED THAT ANY SUCH LIEN
WAS NOT CREATED IN CONTEMPLATION OF SUCH MERGER, CONSOLIDATION OR ACQUISITION
AND DOES NOT EXTEND TO OR COVER ANY PROPERTY OR ASSETS OTHER THAN PROPERTY AND
ASSETS AND THE PRODUCTS AND PROCEEDS THEREOF OF THE PERSON AND ITS SUBSIDIARIES
BEING SO MERGED INTO OR CONSOLIDATED WITH THE APPLICABLE SUBSIDIARY OF THE
BORROWER OR BEING ACQUIRED BY THE BORROWER OR ITS APPLICABLE SUBSIDIARY, AS THE
CASE MAY BE; AND PROVIDED FURTHER THAT ANY INDEBTEDNESS OR OTHER OBLIGATIONS
SECURED BY SUCH LIEN SHALL OTHERWISE BE PERMITTED UNDER SECTION 7.02;

 

(G)                                 DEPOSITS MADE, AND LETTERS OF CREDIT ISSUED,
TO SECURE THE PERFORMANCE OF OPERATING LEASES OF THE BORROWER AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT NO SUCH LIEN
SHALL EXTEND TO OR COVER ANY PROPERTY OR ASSETS OTHER THAN SUCH DEPOSIT OR SUCH
LETTER OF CREDIT AND THE PROPERTY AND ASSETS SUBJECT TO SUCH OPERATING LEASE, AS
APPLICABLE;

 

(H)                                 LIENS ARISING SOLELY FROM PRECAUTIONARY
FILINGS OF FINANCING STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE OF THE
APPLICABLE JURISDICTIONS IN RESPECT OF OPERATING LEASES ENTERED INTO BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE;

 

(I)                                     LIENS UPON ANY OF THE PROPERTY AND
ASSETS OF THE FOREIGN SUBSIDIARIES TO SECURE INDEBTEDNESS OTHERWISE PERMITTED
UNDER SECTION 7.02(B)(VI);

 

(J)                                     LIENS NOT OTHERWISE PERMITTED UNDER THIS
SECTION 7.01 SECURING OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES IN AN
AGGREGATE AMOUNT NOT TO EXCEED THE APPLICABLE BASKET AMOUNT AT ANY TIME
OUTSTANDING;

 

(K)                                  THE MODIFICATION, REPLACEMENT, EXTENSION OR
RENEWAL OF ANY LIEN OTHERWISE PERMITTED TO BE CREATED OR TO EXIST UNDER CLAUSES
(C), (E), (F) AND (J) OF THIS SECTION 7.01 UPON OR IN THE SAME PROPERTY AND
ASSETS THERETOFORE SUBJECT THERETO; PROVIDED THAT NO SUCH EXTENSION, RENEWAL OR
REPLACEMENT SHALL EXTEND TO OR COVER ANY PROPERTY OR ASSETS NOT THERETOFORE
SUBJECT TO THE LIEN BEING EXTENDED, RENEWED OR REPLACED AND SHALL NOT SECURE ANY
ADDITIONAL INDEBTEDNESS OR OTHER OBLIGATIONS OTHER THAN (A) AFTER ACQUIRED
PROPERTY THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY COVERED BY SUCH LIEN
AND (B) THE PROCEEDS AND PRODUCTS THEREOF; AND PROVIDED FURTHER THAT ANY
INDEBTEDNESS SECURED BY SUCH LIENS SHALL OTHERWISE BE PERMITTED UNDER THE TERMS
OF THE LOAN DOCUMENTS; AND

 

(L)                                     DEPOSITS MADE, AND LETTERS OF CREDIT
ISSUED, TO SECURE THE PERFORMANCE OF TRADE CONTRACTS OF THE BORROWER AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS.

 

7.02                           Indebtedness.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Indebtedness other than:

 

(A)                                  IN THE CASE OF THE BORROWER, (I) SUBJECT TO
CLAUSE (II) BELOW, PERMITTED SUBORDINATED INDEBTEDNESS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $20,000,000 AT ANY TIME

 

111

--------------------------------------------------------------------------------


 

OUTSTANDING AND (II) IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000 SOLELY TO
THE EXTENT THAT SUCH EXCESS AMOUNTS ARE APPLIED TO PREPAY THE LOANS PURSUANT TO
SECTION 2.05(B)(IV); AND

 

(B)                                 IN THE CASE OF THE BORROWER AND ITS
SUBSIDIARIES,

 

(I)                                     INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

(II)                                  INDEBTEDNESS OF (A) THE BORROWER OWING TO
HOLDINGS OR ANY OF THE RESTRICTED SUBSIDIARIES, (B) ANY OF THE RESTRICTED
SUBSIDIARIES OWING TO HOLDINGS OR THE BORROWER OR ANY OF THE OTHER RESTRICTED
SUBSIDIARIES, (C) ANY OF THE UNRESTRICTED SUBSIDIARIES OWING TO HOLDINGS OR THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES TO THE EXTENT THE INVESTMENT IN
SUCH UNRESTRICTED SUBSIDIARY IS OTHERWISE PERMITTED UNDER SECTION 7.05(D) AND
(D) ANY OF THE UNRESTRICTED SUBSIDIARIES OWING TO ANY OF THE OTHER UNRESTRICTED
SUBSIDIARIES; PROVIDED THAT ALL SUCH INTERCOMPANY INDEBTEDNESS OWING BY ANY LOAN
PARTY SHALL BE EVIDENCED BY A PROMISSORY NOTE CONTAINING SUBORDINATION
PROVISIONS IN SUBSTANTIALLY THE FORM OF EXHIBIT L HERETO AND SUCH OTHER TERMS
AND CONDITIONS AS SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
WHICH PROMISSORY NOTE SHALL, IN EACH CASE, TO THE EXTENT OWING TO A LOAN PARTY,
BE PLEDGED AS COLLATERAL TO THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED
PARTIES, UNDER THE APPLICABLE COLLATERAL DOCUMENTS IMMEDIATELY UPON THE CREATION
THEREOF;

 

(III)                               INDEBTEDNESS SECURED BY LIENS PERMITTED
UNDER SECTION 7.01(D) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $20,000,000
AT ANY TIME OUTSTANDING;

 

(IV)                              CONTINGENT OBLIGATIONS OF HOLDINGS, THE
BORROWER AND ITS SUBSIDIARIES OF INDEBTEDNESS OF THE BORROWER OR SUCH
SUBSIDIARY; PROVIDED THAT EACH SUCH OBLIGATION IS NOT OTHERWISE PROHIBITED UNDER
THE TERMS OF THE LOAN DOCUMENTS;

 

(V)                                 INDEBTEDNESS COMPRISED OF TRADE PAYABLES OR
OTHER ACCOUNTS PAYABLE TO TRADE CREDITORS INCURRED IN THE ORDINARY COURSE OF
BUSINESS TO THE EXTENT OTHERWISE INCLUDED IN THE DEFINITION OF “INDEBTEDNESS”
SET FORTH IN SECTION 1.01;

 

(VI)                              INDEBTEDNESS OF ONE OR MORE FOREIGN
SUBSIDIARIES ARISING IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $15,000,000 AT ANY TIME OUTSTANDING; PROVIDED
THAT ALL SUCH INDEBTEDNESS INCURRED PURSUANT TO THIS SUBCLAUSE (B)(VI) SHALL BE
NONRECOURSE IN ALL RESPECTS TO THE PROPERTY AND ASSETS OF THE LOAN PARTIES AND
THEIR SUBSIDIARIES (OTHER THAN ONE OR MORE OF THE FOREIGN SUBSIDIARIES);

 

(VII)                           INDEBTEDNESS EXISTING AT THE TIME THAT ANY
PROPERTY OR ASSET IS PURCHASED OR OTHERWISE ACQUIRED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR THAT ANY PERSON (OTHER THAN THE BORROWER OR ANY OF ITS
SUBSIDIARIES) IS MERGED INTO OR CONSOLIDATED WITH ANY OF THE SUBSIDIARIES OF THE
BORROWER OR OTHERWISE BECOMES A SUBSIDIARY OF THE BORROWER, IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS; PROVIDED THAT (X) NO SUCH INDEBTEDNESS SHALL BE
INCURRED IN

 

112

--------------------------------------------------------------------------------


 

CONTEMPLATION OF ANY SUCH PURCHASE OR OTHER ACQUISITION OR ANY SUCH MERGER,
CONSOLIDATION OR ACQUISITION, (Y) SUCH INDEBTEDNESS SHALL BE SECURED, IF AT ALL,
SOLELY BY LIENS PERMITTED UNDER SECTION 7.01(E) OR 7.01(F) AND (Z) THE BORROWER
AND ITS SUBSIDIARIES WILL BE IN PRO FORMA COMPLIANCE WITH THE COVENANTS SET
FORTH IN SECTION 6.14, AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND THE
INCURRENCE OR ISSUANCE OF SUCH INDEBTEDNESS;

 

(VIII)                        INDEBTEDNESS NOT OTHERWISE PERMITTED UNDER THIS
SECTION 7.02 IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $40,000,000 AT ANY
TIME OUTSTANDING;

 

(IX)                                ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS;

 

(X)                                   INDEBTEDNESS EXTENDING THE MATURITY OF, OR
REFUNDING, REFINANCING OR REPLACING, IN WHOLE OR IN PART, ANY INDEBTEDNESS
INCURRED UNDER ANY OF SUBCLAUSES (B)(VII), (B)(XIX) AND (C)(II) OF THIS
SECTION 7.02; PROVIDED, HOWEVER, THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
EXTENDED, REFUNDING, REFINANCING OR REPLACEMENT INDEBTEDNESS SHALL NOT BE
INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF AND THE PREMIUM, IF ANY, PAYABLE
THEREON OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION, REFUNDING, REFINANCING
OR REPLACEMENT, EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM PAID, AND FEES
AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH MODIFICATION,
REFINANCING, REFUNDING, RENEWAL OR EXTENSION AND BY AN AMOUNT EQUAL TO ANY
EXISTING COMMITMENTS UNUTILIZED THEREUNDER OR AS OTHERWISE PERMITTED PURSUANT TO
SECTION 7.02, (B) THE DIRECT AND CONTINGENT OBLIGORS THEREFOR SHALL NOT BE
CHANGED AS A RESULT OF OR IN CONNECTION WITH SUCH EXTENSION, REFUNDING,
REFINANCING OR REPLACEMENT, (C) SUCH EXTENDED, REFUNDING, REFINANCING OR
REPLACEMENT INDEBTEDNESS SHALL NOT HAVE A STATED MATURITY DATE OR MANDATORY
REDEMPTION DATE PRIOR TO THE STATED MATURITY DATE OR MANDATORY REDEMPTION DATE
OF THE INDEBTEDNESS BEING SO EXTENDED, REFUNDED, REFINANCED OR REPLACED, (D) IF
THE INDEBTEDNESS BEING SO EXTENDED, REFUNDED, REFINANCED OR REPLACED IS
SUBORDINATED IN RIGHT OF PAYMENT OR OTHERWISE TO THE OBLIGATIONS OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES UNDER AND IN RESPECT OF THE LOAN DOCUMENTS, SUCH
EXTENDED, REFUNDING, REFINANCING OR REPLACEMENT INDEBTEDNESS SHALL BE
SUBORDINATED TO SUCH OBLIGATIONS TO AT LEAST THE SAME EXTENT, (E) THE TERMS OF
ANY SUCH EXTENDING, REFUNDING, REFINANCING OR REPLACEMENT INDEBTEDNESS (AND OF
ANY AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH)
SHALL BE NOT BE MATERIALLY LESS FAVORABLE TO THE BORROWER AND ITS SUBSIDIARIES
OR TO THE RIGHTS OR INTERESTS OF THE LENDERS THAN THE TERMS OF THE INDEBTEDNESS
BEING SO EXTENDED, REFUNDED, REFINANCED OR REPLACED AND (F) IMMEDIATELY BEFORE
AND IMMEDIATELY AFTER GIVING PRO FORMA EFFECT TO ANY SUCH EXTENSION, REFUNDING,
REFINANCING OR REPLACEMENT, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(XI)                                SWAP CONTRACTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY FOR THE PURPOSE OF HEDGING
AGAINST FLUCTUATIONS IN THE INTEREST RATES, FOREIGN EXCHANGE RATES OR
COMMODITIES PRICING RISKS; PROVIDED THAT ALL SUCH SWAP CONTRACTS SHALL BE
NONSPECULATIVE IN NATURE (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
TERM AND PURPOSE THEREOF);

 

113

--------------------------------------------------------------------------------


 

(XII)                             INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES
OWED TO THE SELLER OF ANY PROPERTY ACQUIRED IN A PERMITTED ACQUISITION ON AN
UNSECURED SUBORDINATED BASIS, IN EACH CASE, SO LONG AS BOTH IMMEDIATELY PRIOR
AND AFTER GIVING EFFECT THERETO, (X) NO EVENT OF DEFAULT SHALL EXIST OR RESULT
THEREFROM, AND (Y) THE BORROWER AND ITS SUBSIDIARIES WILL BE IN PRO FORMA
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION 6.14, AFTER GIVING EFFECT TO
SUCH PERMITTED ACQUISITION AND THE INCURRENCE OR ISSUANCE OF SUCH INDEBTEDNESS;

 

(XIII)                          INDEBTEDNESS (OTHER THAN FOR BORROWED MONEY)
SUBJECT TO LIENS PERMITTED UNDER SECTION 7.01;

 

(XIV)                         INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO
EMPLOYEES OF HOLDINGS AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(XV)                            INDEBTEDNESS CONSISTING OF PROMISSORY NOTES
ISSUED BY ANY LOAN PARTY TO THEIR RESPECTIVE CURRENT OR FORMER OFFICERS,
DIRECTORS AND EMPLOYEES, THEIR RESPECTIVE ESTATES, SPOUSES OR FORMER SPOUSES TO
FINANCE THE PURCHASE OR REDEMPTION OF EQUITY INTERESTS OF HOLDINGS PERMITTED BY
SECTION 7.06;

 

(XVI)                         INDEBTEDNESS INCURRED BY HOLDINGS OR ITS
SUBSIDIARIES IN A PERMITTED ACQUISITION OR DISPOSITION UNDER AGREEMENTS
PROVIDING FOR THE ADJUSTMENT OF THE PURCHASE PRICE OR SIMILAR ADJUSTMENTS, IN
EACH CASE TO THE EXTENT OF SUCH PURCHASE PRICE OR SIMILAR ADJUSTMENT;

 

(XVII)                      INDEBTEDNESS CONSISTING OF OBLIGATIONS OF HOLDINGS
OR ITS SUBSIDIARIES UNDER DEFERRED COMPENSATION OR OTHER SIMILAR ARRANGEMENTS
INCURRED BY SUCH PERSON IN CONNECTION WITH THE NU-GRO TRANSACTION, THE UPG
ACQUISITION AND PERMITTED ACQUISITIONS;

 

(XVIII)                   INDEBTEDNESS IN RESPECT OF NETTING SERVICES, OVERDRAFT
PROTECTIONS AND SIMILAR ARRANGEMENTS IN EACH CASE IN CONNECTION WITH DEPOSIT
ACCOUNTS AND ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; AND

 

(XIX)                           INDEBTEDNESS EXISTING AS OF THE AMENDMENT AND
RESTATEMENT CLOSING DATE AND DESCRIBED ON SCHEDULE 7.02;

 

(C)                                  IN THE CASE OF HOLDINGS:

 

(I)                                     INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

(II)                                  UNSECURED INDEBTEDNESS OF HOLDINGS
(“PERMITTED HOLDCO DEBT”) THAT (A) IS NOT SUBJECT TO ANY GUARANTEE BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, (B) WILL NOT MATURE PRIOR TO THE DATE
THAT IS NINETY-ONE (91) DAYS AFTER THE SCHEDULED MATURITY DATE OF THE SECOND
LIEN FACILITY, (C) HAS NO SCHEDULED AMORTIZATION OR PAYMENTS OF PRINCIPAL,
(D) DOES NOT PERMIT ANY PAYMENTS IN CASH OF INTEREST OR OTHER AMOUNTS IN RESPECT
OF THE PRINCIPAL THEREOF FOR AT LEAST FIVE (5) YEARS FROM THE DATE OF THE
ISSUANCE OR INCURRENCE THEREOF, (E) HAS MANDATORY PREPAYMENT, REPURCHASE OR
REDEMPTION, COVENANT, DEFAULT AND REMEDY PROVISIONS

 

114

--------------------------------------------------------------------------------


 

CUSTOMARY FOR SENIOR DISCOUNT NOTES OF AN ISSUER THAT IS THE PARENT OF A
BORROWER UNDER SENIOR SECURED CREDIT FACILITIES, AND IN ANY EVENT, WITH RESPECT
TO COVENANT, DEFAULT AND REMEDY PROVISIONS, NO MORE RESTRICTIVE THAN THOSE SET
FORTH IN THE INDENTURE FOR THE SENIOR SUBORDINATED NOTES TAKEN AS A WHOLE (OTHER
THAN PROVISIONS CUSTOMARY FOR SENIOR DISCOUNT NOTES OF A HOLDING COMPANY), AND
(F) CONTAINS PROVISIONS WITH RESPECT TO PAID-IN-KIND INTEREST WHICH ARE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED THAT ANY SUCH
INDEBTEDNESS SHALL CONSTITUTE PERMITTED HOLDCO DEBT ONLY IF (I) BOTH BEFORE AND
AFTER GIVING EFFECT TO THE ISSUANCE OR INCURRENCE THEREOF, NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (II) AFTER GIVING PRO FORMA EFFECT TO THE
ISSUANCE OR INCURRENCE THEREOF, THE HOLDINGS TOTAL LEVERAGE RATIO SHALL BE LESS
THAN 5.50:1 AND THE TOTAL LEVERAGE RATIO SHALL BE LESS THAN 3.50:1, AND (III)
THE CHIEF FINANCIAL OFFICER OF THE BORROWER SHALL HAVE DELIVERED AN OFFICER’S
CERTIFICATE DEMONSTRATING PRO FORMA COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTION 6.14 IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, IT BEING UNDERSTOOD THAT ANY CAPITALIZED OR PAID-IN-KIND INTEREST OR
ACCRETED PRINCIPAL ON SUCH INDEBTEDNESS SHALL NOT CONSTITUTE AN ISSUANCE OR
INCURRENCE OF INDEBTEDNESS FOR PURPOSES OF THIS PROVISO;

 

(III)                               INDEBTEDNESS PERMITTED PURSUANT TO CLAUSES
(B)(II), (IV), (XIV), (XV), (XVI) AND (XVII) ABOVE; AND

 

(IV)                              INDEBTEDNESS OWED TO THE SELLER OF ANY
PROPERTY ACQUIRED IN A PERMITTED ACQUISITION ON AN UNSECURED SUBORDINATED BASIS
SO LONG AS, IF APPLICABLE, HOLDINGS COMPLIES WITH THE PROVISO IN
SECTION 7.06(G)(V) (WHETHER OR NOT ANY RESTRICTED PAYMENT IS MADE TO HOLDINGS).

 

7.03                           Mergers, Etc.  Merge into or consolidate with any
Person or permit any Person to merge into or consolidate with it, or permit any
of its Subsidiaries to do so, except that:

 

(A)                                  ANY OF THE SUBSIDIARIES OF THE BORROWER MAY
MERGE INTO OR CONSOLIDATE WITH THE BORROWER; PROVIDED THAT THE BORROWER IS THE
SURVIVING CORPORATION;

 

(B)                                 ANY OF THE SUBSIDIARIES OF THE BORROWER MAY
MERGE INTO OR CONSOLIDATE WITH ANY OF THE RESTRICTED SUBSIDIARIES; PROVIDED THAT
THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION IS A RESTRICTED SUBSIDIARY;

 

(C)                                  ANY OF THE UNRESTRICTED SUBSIDIARIES MAY
MERGE INTO OR CONSOLIDATE WITH ANY OF THE OTHER UNRESTRICTED SUBSIDIARIES;

 

(D)                                 IN CONNECTION WITH ANY INVESTMENT PERMITTED
BY SECTION 7.05, ANY OF THE SUBSIDIARIES OF THE BORROWER MAY MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT; PROVIDED THAT (I) IF SUCH SUBSIDIARY OF THE BORROWER IS A
RESTRICTED SUBSIDIARY, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL
BE A RESTRICTED SUBSIDIARY, (II) IF SUCH SUBSIDIARY IS A NON-WHOLLY OWNED
DOMESTIC SUBSIDIARY, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE
A DOMESTIC SUBSIDIARY AND (III) IF SUCH SUBSIDIARY IS A FOREIGN SUBSIDIARY, THE
PERSON

 

115

--------------------------------------------------------------------------------


 

FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A SUBSIDIARY OF THE BORROWER;
AND PROVIDED FURTHER THAT THE PERSON WITH WHICH SUCH SUBSIDIARY IS MERGING OR
CONSOLIDATING IS ENGAGED IN SUBSTANTIALLY THE SAME LINE OF BUSINESS AS ONE OR
MORE OF THE BUSINESSES ENGAGED IN BY THE BORROWER AND ITS SUBSIDIARIES ON THE
DATE OF THIS AGREEMENT AND THOSE REASONABLY RELATED OR ANCILLARY THERETO;

 

(E)                                  IN CONNECTION WITH ANY DISPOSITION
PERMITTED UNDER SECTION 7.04(H), ANY OF THE SUBSIDIARIES OF THE BORROWER MAY
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT; AND

 

(F)                                    THE BORROWER AND ITS SUBSIDIARIES MAY
CONSUMMATE THE UPG ACQUISITION;

 

(G)                                 THE BORROWER MAY CONSUMMATE THE HOLDING
COMPANY EVENT; AND

 

(H)                                 THE BORROWER MAY ENTER INTO A MERGER FOR THE
PURPOSE OF CHANGING ITS JURISDICTION OF INCORPORATION TO ANOTHER JURISDICTION
LOCATED WITHIN THE UNITED STATES, PROVIDED THAT (I) IF THE BORROWER IS NOT THE
CONTINUING OR SURVIVING PERSON, SUCH PERSON SHALL ASSUME THE OBLIGATIONS AND
LIABILITIES OF THE BORROWER UNDER THE LOAN DOCUMENTS IN A MANNER AND PURSUANT TO
DOCUMENTS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (II) THE
ADMINISTRATIVE AGENT SHALL HAVE REASONABLY DETERMINED THAT SUCH MERGER WILL NOT
MATERIALLY AND ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE
AGENT, ANY SECURED PARTY OR ANY LENDER UNDER ANY OF THE LOAN DOCUMENTS.

 

In all cases under this Section 7.03, immediately before and immediately after
giving pro forma effect to such merger or consolidation, no Default shall have
occurred and be continuing.  In addition, in the case of any merger or
consolidation effected pursuant to clause (d), (e) or (h) of this Section 7.03,
immediately after giving effect to such merger or consolidation, the Borrower
and its Subsidiaries shall be in pro forma compliance with all of the covenants
set forth in Section 6.14, such compliance to be determined on the basis of the
Required Financial Information most recently delivered to the Administrative
Agent and the Lenders as though such merger or consolidation had been
consummated as of the first day of the fiscal period covered thereby.

 

7.04                           Dispositions.  Dispose of, or permit any of its
Subsidiaries to Dispose of, any property or assets (including, without
limitation, any Equity Interests of its Subsidiaries), except:

 

(A)                                  THE BORROWER AND ITS SUBSIDIARIES MAY SELL
INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

 

(B)                                 THE BORROWER AND ITS SUBSIDIARIES MAY
DISPOSE OF PROPERTY AND ASSETS IN A TRANSACTION OTHERWISE PERMITTED UNDER
SECTION 7.01, SECTION 7.03 (SO LONG AS IN THE CASE OF CLAUSE (D) THEREOF, SUCH
DISPOSITION IS PERMITTED PURSUANT TO A DIFFERENT SUBCLAUSE OF THIS
SECTION 7.04), 7.05 OR 7.06;

 

(C)                                  (I) THE BORROWER MAY DISPOSE OF ANY OF ITS
PROPERTY AND ASSETS TO ANY OF THE RESTRICTED SUBSIDIARIES, (II) ANY OF THE
RESTRICTED SUBSIDIARIES MAY DISPOSE OF ANY OF ITS PROPERTY AND ASSETS TO THE
BORROWER OR ANY OF THE OTHER RESTRICTED SUBSIDIARIES, (III)

 

116

--------------------------------------------------------------------------------


 

ANY OF THE UNRESTRICTED SUBSIDIARIES MAY DISPOSE OF ANY OF ITS PROPERTY AND
ASSETS FOR AN AMOUNT NOT IN EXCESS OF FAIR MARKET VALUE TO THE BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES AND (IV) ANY OF THE UNRESTRICTED SUBSIDIARIES MAY
DISPOSE OF ANY OF ITS PROPERTY AND ASSETS TO ANY OF THE UNRESTRICTED
SUBSIDIARIES;

 

(D)                                 THE BORROWER AND ITS SUBSIDIARIES MAY
DISPOSE OF ANY OBSOLETE, DAMAGED OR WORN OUT ASSETS THAT ARE NO LONGER USEFUL OR
NECESSARY IN THE CONDUCT OF THEIR BUSINESSES AND OPERATIONS IN THE ORDINARY
COURSE OF BUSINESS;

 

(E)                                  LEASES OR SUBLEASES OR LICENSES OR
SUBLICENSES OF REAL PROPERTY AND EQUIPMENT OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO ANY PERSON SO LONG AS EACH SUCH LEASE OR SUBLEASE OR LICENSE OR
SUBLICENSE, AS THE CASE MAY BE, SHALL NOT INTERFERE IN ANY MATERIAL RESPECT WITH
THE BUSINESS OR OPERATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(F)                                    LICENSES OR SUBLICENSES OF IP RIGHTS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(G)                                 THE BORROWER AND ITS SUBSIDIARIES MAY
DISPOSE OF PROPERTY AND ASSETS NOT OTHERWISE PERMITTED TO BE DISPOSED OF
PURSUANT TO THIS SECTION 7.04 SO LONG AS THE (A) AGGREGATE NET BOOK VALUE OF ALL
OF THE PROPERTY AND ASSETS OF THE BORROWER AND ITS SUBSIDIARIES SO DISPOSED OF
PURSUANT TO THIS CLAUSE (G) FROM AND AFTER THE AMENDMENT AND RESTATEMENT CLOSING
DATE (X) IN ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS DOES NOT
EXCEED $10,000,000 AND (Y) IN THE AGGREGATE FOR ALL TRANSACTIONS PURSUANT TO
THIS CLAUSE (G) DOES NOT EXCEED $50,000,000 AND (B) THE GROSS PROCEEDS FROM ANY
SUCH DISPOSITION SHALL BE AT LEAST EQUAL TO THE FAIR MARKET VALUE OF THE
PROPERTY AND ASSETS SO DISPOSED OF, DETERMINED AT THE TIME OF SUCH DISPOSITION;

 

(H)                                 ANY SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR TO ANOTHER SUBSIDIARY; PROVIDED, THAT IF THE TRANSFEROR IN SUCH A
TRANSACTION IS A LOAN PARTY, THEN (I) THE TRANSFEREE MUST EITHER BE A LOAN PARTY
OR (II) TO THE EXTENT CONSTITUTING AN INVESTMENT, SUCH INVESTMENT MUST BE A
PERMITTED INVESTMENT IN OR INDEBTEDNESS OF A SUBSIDIARY WHICH IS NOT A LOAN
PARTY IN ACCORDANCE WITH SECTIONS 7.02 AND 7.05, RESPECTIVELY;

 

(I)                                     DISPOSITIONS OF PROPERTY TO THE EXTENT
THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF
SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

 

(J)                                     DISPOSITIONS OF ACCOUNTS RECEIVABLE
SOLELY IN CONNECTION WITH THE COLLECTION OR COMPROMISE THEREOF;

 

(K)                                  TRANSFERS OF PROPERTY SUBJECT TO CASUALTY
OR CONDEMNATION EVENTS UPON RECEIPT OF THE NET CASH PROCEEDS OF SUCH EVENT;

 

(L)                                     DISPOSITIONS BY THE BORROWER AND ITS
SUBSIDIARIES OF PROPERTY PURSUANT TO SALE-LEASEBACK TRANSACTIONS ARE PERMITTED;
PROVIDED, THAT (I) THE FAIR MARKET VALUE OF ALL

 

117

--------------------------------------------------------------------------------


 

PROPERTY SO DISPOSED OF SHALL NOT EXCEED $15,000,000 FROM AND AFTER THE
AMENDMENT AND RESTATEMENT CLOSING DATE AND (II) THE PURCHASE PRICE FOR SUCH
PROPERTY SHALL BE PAID TO THE BORROWER OR SUCH SUBSIDIARY FOR NOT LESS THAN 75%
CASH CONSIDERATION; PROVIDED FURTHER THAT THIS SECTION 7.04 SHALL NOT PROHIBIT
ANY SALE-LEASEBACK TRANSACTION RESULTING FROM THE INCURRENCE OF ANY LEASE IN
RESPECT OF ANY CAPITAL ASSET ENTERED INTO WITHIN 180 DAYS OF THE ACQUISITION OF
SUCH CAPITAL ASSET FOR THE PURPOSE OF PROVIDING PERMANENT FINANCING OF SUCH
CAPITAL ASSET;

 

(M)                               THE SALE, TRANSFER OR DISPOSITION OF CASH
EQUIVALENTS;

 

(N)                                 CONSIGNMENTS OR SIMILAR ARRANGEMENTS FOR THE
SALE OF ASSETS TO THIRD PARTIES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE;

 

(O)                                 SALES OR OTHER DISPOSITIONS OF ANY MINORITY
INTEREST IN A JOINT VENTURE OR OTHER PERSON;

 

(P)                                 DISPOSITIONS DESCRIBED ON SCHEDULE 7.04
HERETO;

 

(Q)                                 DISPOSITIONS IN CONNECTION WITH THE
RATIONALIZATION OR INTEGRATION OF NU-GRO AND ITS SUBSIDIARIES AND UPG AND ITS
SUBSIDIARIES, IN EACH CASE, WITH THE BORROWER AND ITS SUBSIDIARIES AFTER GIVING
EFFECT TO THE NU-GRO ACQUISITION AND THE UPG ACQUISITION, IN AN AGGREGATE AMOUNT
NOT TO EXCEED $15,000,000 AND OCCURRING WITHIN THREE YEARS AFTER THE INITIAL
CLOSING DATE;

 

(R)                                    INTERCOMPANY SALES OF PROPERTY IN THE
ORDINARY COURSE OF BUSINESS, PROVIDED THAT IN THE CASE OF ANY SUCH SALE FROM
HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO AN UNRESTRICTED
SUBSIDIARY, FOR A PURCHASE PRICE LESS THAN ITS NET BOOK VALUE, THEN THE
DIFFERENCE BETWEEN SUCH PURCHASE PRICE AND THE NET BOOK VALUE SHALL OTHERWISE BE
PERMITTED UNDER SECTION 7.02 OR SECTION 7.05(D); AND

 

(S)                                  DISPOSITIONS OF IP RIGHTS FOR CONSIDERATION
OTHER THAN CASH, SO LONG AS SUCH DISPOSITIONS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT;

 

In connection with any Disposition of Collateral permitted by this Section 7.04
(which for the avoidance of doubt, shall not include a Disposition of all or
substantially all of the Collateral or a release of all or substantially all of
the value of the Guaranty) the Administrative Agent will, at the Borrower’s
expense, execute and deliver such releases of Collateral as may be reasonably
necessary to evidence the release of all Liens on such Collateral under the Loan
Documents.

 

7.05                           Investments in Other Persons.  Purchase, acquire,
make or hold, or permit any of its Subsidiaries to purchase, acquire, make or
hold, any Investment in any Person, except:

 

(A)                                  INVESTMENTS EXISTING ON THE AMENDMENT AND
RESTATEMENT CLOSING DATE AND DESCRIBED ON SCHEDULE 7.05 HERETO AND ANY
MODIFICATION, REPLACEMENT, RENEWAL, OR EXTENSION THEREOF; PROVIDED THAT THE
AMOUNT OF THE ORIGINAL INVESTMENT IS NOT INCREASED EXCEPT BY THE TERMS OF SUCH
INVESTMENT OR AS OTHERWISE PERMITTED BY THIS SECTION 7.05;

 

(B)                                 INVESTMENTS IN CASH AND CASH EQUIVALENTS;

 

118

--------------------------------------------------------------------------------


 

(C)                                  INVESTMENTS IN RESPECT OF SWAP CONTRACTS
PERMITTED BY SECTION 7.02(B)(XI);

 

(D)                                 INVESTMENTS BY (I) THE BORROWER, HOLDINGS OR
ANY RESTRICTED SUBSIDIARY IN THE BORROWER, HOLDINGS OR ANY RESTRICTED
SUBSIDIARY, (II) THE BORROWER, HOLDINGS OR ANY RESTRICTED SUBSIDIARY IN ANY
UNRESTRICTED SUBSIDIARY IN AN AGGREGATE PRINCIPAL AMOUNT FOR ALL SUCH
INVESTMENTS NOT TO EXCEED THE APPLICABLE BASKET AMOUNT LESS THE AGGREGATE AMOUNT
OF ANY INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (C) OF SECTION 7.02(B)(II),
(III) ANY UNRESTRICTED SUBSIDIARY IN HOLDINGS OR ANY OF ITS SUBSIDIARIES, AND
(IV) BY HOLDINGS IN THE PARENT (TO THE EXTENT OF RESTRICTED PAYMENTS PERMITTED
TO BE MADE BY HOLDINGS TO THE PARENT PURSUANT TO SECTION 7.06(H));

 

(E)                                  INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES IN ACCOUNT DEBTORS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION, OR IN SETTLEMENT OF THE DELINQUENT OBLIGATIONS OF FINANCIALLY
TROUBLED SUPPLIERS OR CUSTOMERS, IN THE ORDINARY COURSE OF BUSINESS AND IN
ACCORDANCE WITH APPLICABLE COLLECTION AND CREDIT POLICIES ESTABLISHED BY THE
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE;

 

(F)                                    LOANS AND ADVANCES BY HOLDINGS AND ITS
SUBSIDIARIES TO THEIR RESPECTIVE EMPLOYEES, OFFICERS AND DIRECTORS IN AN
AGGREGATE AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING;

 

(G)                                 THE ACCEPTANCE OF PROMISSORY NOTES,
CONTINGENT PAYMENT OBLIGATIONS AND OTHER NONCASH CONSIDERATION RECEIVED AS
PAYMENT OF THE PURCHASE PRICE OF ANY PROPERTY OR ASSETS DISPOSED OF IN
ACCORDANCE WITH SECTION 7.04(H);

 

(H)                                 THE PURCHASE OR OTHER ACQUISITION OF ALL OF
THE EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND ASSETS
OF, ANY PERSON OR OF ASSETS CONSTITUTING A BUSINESS UNIT, LINE OF BUSINESS OF OR
DIVISION OF ANY PERSON THAT, UPON THE CONSUMMATION THEREOF, WILL BE OWNED
DIRECTLY BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF A MERGER OR CONSOLIDATION WITH OR INTO THE BORROWER
OR A SUBSIDIARY OF THE BORROWER, EXCEPT THAT IN THE CASE OF ANY SUCH ACQUISITION
BY THE BORROWER OR A RESTRICTED SUBSIDIARY, THE SURVIVING ENTITY OF ANY SUCH
MERGER OR CONSOLIDATION SHALL BE THE BORROWER OR A RESTRICTED SUBSIDIARY);
PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER ACQUISITION MADE PURSUANT
TO THIS CLAUSE (H) (EACH, A “PERMITTED ACQUISITION”):

 

(I)                                     ANY NEWLY CREATED OR ACQUIRED RESTRICTED
SUBSIDIARY SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 6.11;

 

(II)                                  THE LINES OF BUSINESS OF THE PERSON TO BE
(OR THE PROPERTY AND ASSETS OF WHICH ARE TO BE) SO PURCHASED OR OTHERWISE
ACQUIRED SHALL BE SUBSTANTIALLY THE SAME LINES OF BUSINESS AS ONE OR MORE OF THE
BUSINESSES ENGAGED IN BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF THIS
AGREEMENT AND THOSE REASONABLY RELATED OR ANCILLARY THERETO;

 

(III)                               THE TOTAL CASH CONSIDERATION PAID BY OR ON
BEHALF OF THE BORROWER AND ITS SUBSIDIARIES FOR ANY SUCH PURCHASE OR OTHER
ACQUISITION, WHEN AGGREGATED

 

119

--------------------------------------------------------------------------------


 

WITH THE TOTAL CASH CONSIDERATION PAID BY OR ON BEHALF OF THE BORROWER AND ITS
SUBSIDIARIES FOR ALL OTHER PURCHASES AND OTHER ACQUISITIONS MADE BY THE BORROWER
AND ITS SUBSIDIARIES PURSUANT TO THIS CLAUSE (H), SHALL NOT EXCEED $70,000,000
FROM AND AFTER THE AMENDMENT AND RESTATEMENT CLOSING DATE (IT BEING UNDERSTOOD
THAT ALL INDEMNITIES, EARNOUTS AND OTHER SIMILAR CONTINGENT PURCHASE PRICE
PAYMENT OBLIGATIONS TO, AND THE AGGREGATE AMOUNTS PAID OR TO BE PAID UNDER
NONCOMPETE, CONSULTING AND OTHER AFFILIATED AGREEMENTS WITH, THE SELLERS
THEREOF, ALL RESERVES FOR LIABILITIES WITH RESPECT THERETO AND ALL ASSUMPTIONS
OF INDEBTEDNESS IN CONNECTION THEREWITH SHALL IN EACH CASE BE INCLUDED IN
DETERMINING THE AMOUNT OF CASH CONSIDERATION EXPENDED, PROVIDED THAT TO THE
EXTENT THAT ANY OF THE FOREGOING AMOUNTS IS NOT KNOWN OR DETERMINABLE, SUCH
AMOUNT SHALL BE DETERMINED TO BE AN AMOUNT REASONABLY ESTIMATED IN GOOD FAITH TO
BE PAYABLE AT THE TIME OF THE PURCHASE OR ACQUISITION);

 

(IV)                              IMMEDIATELY BEFORE AND IMMEDIATELY AFTER
GIVING PRO FORMA EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING; AND

 

(V)                                 THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AT LEAST FIVE BUSINESS DAYS
PRIOR TO THE DATE ON WHICH ANY SUCH PURCHASE OR OTHER ACQUISITION IS TO BE
CONSUMMATED, A CERTIFICATE OF A SENIOR FINANCIAL OFFICER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING THAT ALL OF THE
REQUIREMENTS SET FORTH IN THIS CLAUSE (H) HAVE BEEN SATISFIED OR WILL BE
SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION
(AND INCLUDING A SCHEDULE THAT SETS FORTH IN REASONABLE DETAIL ALL OF THE
COMPUTATIONS USED BY THE BORROWER IN DETERMINING COMPLIANCE WITH SUCH
REQUIREMENTS);

 

(I)                                     INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05 IN AN AGGREGATE
AMOUNT NOT TO EXCEED THE SUM OF (I) THE APPLICABLE BASKET AMOUNT AND (II) (W)
THE PORTION OF THE CUMULATIVE EXCESS CASH FLOW WHICH IS NOT PREPAID TO THE
LENDERS PURSUANT TO SECTION 2.06(B)(I) OR NOT USED TO MAKE RESTRICTED PAYMENTS
PURSUANT TO SECTION 7.06 OR HAS NOT BEEN USED TO MAKE INVESTMENTS UNDER THIS
SECTION 7.05 PLUS (X) THE AGGREGATE AMOUNT OF NET CASH PROCEEDS OF PERMITTED
HOLDCO DEBT, PLUS (Y) THE AGGREGATE AMOUNT OF NET CASH PROCEEDS OF PERMITTED
SUBORDINATED INDEBTEDNESS PERMITTED TO BE RETAINED BY THE BORROWER PURSUANT TO
SECTION 7.02(A)(I) PLUS (Z) THE PROCEEDS RECEIVED BY THE BORROWER FROM PERMITTED
AFFILIATE INVESTMENTS; PROVIDED THAT, WITH RESPECT TO EACH INVESTMENT MADE
PURSUANT TO THIS SUBSECTION 7.05(I):

 

(A)                              such Investment shall be in property and assets
which are part of, or in lines of business substantially the same as one or more
of the businesses engaged in by the Borrower and its Subsidiaries on the date of
this Agreement and those reasonably related or ancillary thereto;

 

(B)                                any determination of the amount of such
Investment shall include all cash and noncash consideration (including, without
limitation, the Fair Market

 

120

--------------------------------------------------------------------------------


 

Value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all reserves for liabilities
with respect thereto and all assumptions of Indebtedness in connection
therewith, provided that to the extent that any of the foregoing amounts are not
known or determinable, such amount shall be determined to be an amount
reasonably estimated in good faith to be payable on the date such Investment is
made) paid by or on behalf of the Borrower and its Subsidiaries in connection
with such Investment; and

 

(C)                                immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing;

 

(J)                                     THE UPG ACQUISITION;

 

(K)                                  INVESTMENTS IN THE ORDINARY COURSE OF
BUSINESS CONSISTING OF (I) ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND (II)
CUSTOMARY TRADE ARRANGEMENTS WITH CUSTOMERS CONSISTENT WITH PAST PRACTICE;

 

(L)                                     THE LICENSING, SUBLICENSING OR
CONTRIBUTION OF IP RIGHTS PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH PERSONS
OTHER THAN HOLDINGS AND ITS SUBSIDIARIES; AND

 

(M)                               TO THE EXTENT THE SAME CONSTITUTE INVESTMENTS,
CONTINGENT OBLIGATIONS OF HOLDINGS, THE BORROWER AND THEIR RESPECTIVE
SUBSIDIARIES (I) (OTHER THAN A GUARANTEE OF INDEBTEDNESS) MADE IN THE ORDINARY
COURSE OF BUSINESS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) PERMITTED BY SECTION 7.02.

 

7.06                           Restricted Payments.  Declare or pay any
dividends on, or purchase, redeem, retire, defease or otherwise acquire for
value, any of its Equity Interests, now or hereafter outstanding, return any
capital to its stockholders, partners or members (or the equivalent Persons
thereof) as such, make any distribution of property, assets, Equity Interests,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such (any of the foregoing, a “Restricted
Payment”), or permit any of its Subsidiaries to do any of the foregoing, or
permit any of its Subsidiaries to purchase, redeem, retire, defease or otherwise
acquire for value any Equity Interests in the Borrower (or, after the Holdings
Company Event, Holdings), or to issue or sell any of its Equity Interests in
order to acquire such Equity Interests, or, in the case of any Loan Party, issue
or sell any Equity Interests to any Person that is not a Loan Party (provided
that the Borrower or, after the Holdings Company Event, Holdings, may issue and
sell Equity Interests to the extent not otherwise prohibited hereunder), except
that so long as no Default shall have occurred and be continuing at the time of
any of the transactions described in clause (f)(iv), (g)(iv), (i) or (j) or
would occur as a result thereof:

 

(A)                                  THE BORROWER MAY CONSUMMATE THE PREFERRED
STOCK REDEMPTION;

 

121

--------------------------------------------------------------------------------


 

(B)                                 HOLDINGS AND EACH OF ITS SUBSIDIARIES MAY
DECLARE AND MAKE DIVIDENDS AND OTHER DISTRIBUTIONS ON ITS OUTSTANDING EQUITY
INTERESTS PAYABLE IN SUCH EQUITY INTERESTS (OTHER THAN REDEEMABLE EQUITY
INTERESTS);

 

(C)                                  ANY OF THE SUBSIDIARIES OF THE BORROWER MAY
DECLARE AND PAY OR MAKE DIVIDENDS AND OTHER DISTRIBUTIONS IN CASH OR IN
ADDITIONAL EQUITY INTERESTS THEREIN TO THE BORROWER OR ANY OF ITS SUBSIDIARIES;
PROVIDED THAT SUCH ADDITIONAL EQUITY INTERESTS ISSUED TO A LOAN PARTY SHALL, TO
THE EXTENT REQUIRED UNDER THE TERMS OF THE APPLICABLE COLLATERAL DOCUMENTS, BE
PLEDGED AS COLLATERAL THEREUNDER TO THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
SECURED PARTIES, IMMEDIATELY UPON THE ISSUANCE THEREOF;

 

(D)                                 ANY OF THE NON-WHOLLY OWNED SUBSIDIARIES OF
THE BORROWER MAY DECLARE AND PAY OR MAKE DIVIDENDS AND OTHER DISTRIBUTIONS TO
ITS SHAREHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF)
GENERALLY SO LONG AS THE BORROWER AND EACH OF THE RESTRICTED SUBSIDIARIES THAT
OWN ANY OF THE EQUITY INTERESTS THEREIN RECEIVE AT LEAST THEIR RESPECTIVE
PROPORTIONATE SHARES OF ANY SUCH DIVIDEND OR DISTRIBUTION (BASED UPON THEIR
RELATIVE HOLDINGS OF THE EQUITY INTERESTS THEREIN AND TAKING INTO ACCOUNT THE
RELATIVE PREFERENCES, IF ANY, OF THE VARIOUS CLASSES OF THE EQUITY INTERESTS
THEREIN);

 

(E)                                  TO THE EXTENT CONSTITUTING RESTRICTED
PAYMENTS, THE BORROWER AND ITS SUBSIDIARIES MAY ENTER INTO TRANSACTIONS
PERMITTED BY SECTION 6.10 OR 7.03;

 

(F)                                    ANY SUBSIDIARY OF HOLDINGS MAY MAKE
RESTRICTED PAYMENTS TO HOLDINGS:

 

(I)                                     THE PROCEEDS OF WHICH WILL BE USED TO
PAY THE TAX LIABILITY FOR THE RELEVANT JURISDICTION IN RESPECT OF CONSOLIDATED,
COMBINED, UNITARY OR AFFILIATED RETURNS FOR THE RELEVANT JURISDICTION OF
HOLDINGS ATTRIBUTABLE TO THE BORROWER AND ITS SUBSIDIARIES DETERMINED AS IF THE
BORROWER AND ITS SUBSIDIARIES FILED SEPARATE RETURNS;

 

(II)                                  THE PROCEEDS OF WHICH SHALL BE USED BY
HOLDINGS TO PAY ITS OPERATING EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND OTHER CORPORATE OVERHEAD COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ADMINISTRATIVE, LEGAL, ACCOUNTING AND SIMILAR EXPENSES PROVIDED BY
THIRD PARTIES), WHICH ARE REASONABLE AND CUSTOMARY AND INCURRED IN THE ORDINARY
COURSE OF BUSINESS, IN AN AGGREGATE AMOUNT NOT TO EXCEED $500,000 IN ANY FISCAL
YEAR PLUS ANY REASONABLE AND CUSTOMARY INDEMNIFICATION CLAIMS MADE BY DIRECTORS
OR OFFICERS OF HOLDINGS ATTRIBUTABLE TO THE OWNERSHIP OR OPERATIONS OF THE
BORROWER AND ITS SUBSIDIARIES;

 

(III)                               THE PROCEEDS OF WHICH SHALL BE USED BY
HOLDINGS TO PAY ITS FRANCHISE TAXES;

 

(IV)                              THE PROCEEDS OF WHICH WILL BE USED TO
REPURCHASE THE EQUITY INTERESTS OF HOLDINGS FROM CURRENT OR FORMER DIRECTORS,
EMPLOYEES OR MEMBERS OF MANAGEMENT OF HOLDINGS OR ANY OF ITS SUBSIDIARIES (OR
THEIR ESTATE, FAMILY MEMBERS, SPOUSE AND/OR FORMER SPOUSE), IN AN AGGREGATE
AMOUNT NOT IN EXCESS OF $2,500,000 IN ANY FISCAL YEAR PLUS THE PROCEEDS OF ANY
KEY-MAN LIFE INSURANCE MAINTAINED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES;
PROVIDED, THAT HOLDINGS MAY

 

122

--------------------------------------------------------------------------------


 

CARRY-OVER AND MAKE IN ANY SUBSEQUENT CALENDAR YEAR OR YEARS, IN ADDITION TO THE
AMOUNT FOR SUCH CALENDAR YEAR, THE AMOUNT NOT UTILIZED IN THE PRIOR CALENDAR
YEAR OR YEARS UP TO A MAXIMUM OF $2,500,000; AND

 

(V)                                 TO FINANCE ANY INVESTMENT PERMITTED TO BE
MADE PURSUANT TO SECTION 7.05; PROVIDED, THAT (A) SUCH RESTRICTED PAYMENT SHALL
BE MADE CONCURRENTLY WITH THE CLOSING OF SUCH INVESTMENT AND (B) HOLDINGS SHALL,
IMMEDIATELY FOLLOWING THE CLOSING THEREOF, CAUSE (1) ALL PROPERTY ACQUIRED
(WHETHER ASSETS OR EQUITY INTERESTS) TO BE CONTRIBUTED TO THE BORROWER OR ITS
SUBSIDIARIES OR (2) THE MERGER (TO THE EXTENT PERMITTED IN SECTION 7.04) OF THE
PERSON FORMED OR ACQUIRED INTO THE BORROWER OR ITS SUBSIDIARIES IN ORDER TO
CONSUMMATE SUCH PERMITTED ACQUISITION;

 

(G)                                 ANY SUBSIDIARY OF PARENT MAY MAKE RESTRICTED
PAYMENTS TO PARENT:

 

(I)                                     THE PROCEEDS OF WHICH WILL BE USED TO
PAY THE TAX LIABILITY FOR THE RELEVANT JURISDICTION IN RESPECT OF CONSOLIDATED,
COMBINED, UNITARY OR AFFILIATED RETURNS FOR THE RELEVANT JURISDICTION OF PARENT
ATTRIBUTABLE TO HOLDINGS AND ITS SUBSIDIARIES DETERMINED AS IF HOLDINGS AND ITS
SUBSIDIARIES FILED SEPARATE RETURNS;

 

(II)                                  THE PROCEEDS OF WHICH SHALL BE USED BY
PARENT TO PAY ITS OPERATING EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS
AND OTHER CORPORATE OVERHEAD COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
ADMINISTRATIVE, LEGAL, ACCOUNTING AND SIMILAR EXPENSES PROVIDED BY THIRD
PARTIES), WHICH ARE REASONABLE AND CUSTOMARY AND INCURRED IN THE ORDINARY COURSE
OF BUSINESS, IN AN AGGREGATE AMOUNT NOT TO EXCEED $500,000 IN ANY FISCAL YEAR
PLUS ANY REASONABLE AND CUSTOMARY INDEMNIFICATION CLAIMS MADE BY DIRECTORS OR
OFFICERS OF PARENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATIONS OF HOLDINGS AND
ITS SUBSIDIARIES;

 

(III)                               THE PROCEEDS OF WHICH SHALL BE USED BY
PARENT TO PAY ITS FRANCHISE TAXES;

 

(IV)                              THE PROCEEDS OF WHICH WILL BE USED TO
REPURCHASE THE EQUITY INTERESTS OF PARENT FROM CURRENT OR FORMER DIRECTORS,
EMPLOYEES OR MEMBERS OF MANAGEMENT OF PARENT OR ANY SUBSIDIARY (OR THEIR ESTATE,
FAMILY MEMBERS, SPOUSE AND/OR FORMER SPOUSE), IN AN AGGREGATE AMOUNT NOT IN
EXCESS OF $2,500,000 IN ANY FISCAL YEAR PLUS THE PROCEEDS OF ANY KEY-MAN LIFE
INSURANCE MAINTAINED BY PARENT OR ANY OF ITS SUBSIDIARIES; PROVIDED, THAT PARENT
MAY CARRY-OVER AND MAKE IN ANY SUBSEQUENT CALENDAR YEAR OR YEARS, IN ADDITION TO
THE AMOUNT FOR SUCH CALENDAR YEAR, THE AMOUNT NOT UTILIZED IN THE PRIOR CALENDAR
YEAR OR YEARS UP TO A MAXIMUM OF $2,500,000; AND

 

(V)                                 TO FINANCE ANY INVESTMENT PERMITTED TO BE
MADE PURSUANT TO SECTION 7.05; PROVIDED, THAT (A) SUCH RESTRICTED PAYMENT SHALL
BE MADE CONCURRENTLY WITH THE CLOSING OF SUCH INVESTMENT AND (B) PARENT SHALL,
IMMEDIATELY FOLLOWING THE CLOSING THEREOF, CAUSE (1) ALL PROPERTY ACQUIRED
(WHETHER ASSETS OR EQUITY INTERESTS) TO BE CONTRIBUTED TO HOLDINGS OR ITS

 

123

--------------------------------------------------------------------------------


 

SUBSIDIARIES OR (2) THE MERGER (TO THE EXTENT PERMITTED IN SECTION 7.03) OF THE
PERSON FORMED OR ACQUIRED INTO HOLDINGS OR ITS SUBSIDIARIES IN ORDER TO
CONSUMMATE SUCH PERMITTED ACQUISITION;

 

(H)                                 REPURCHASES OF EQUITY INTERESTS OF HOLDINGS
DEEMED TO OCCUR UPON THE NON-CASH EXERCISE OF STOCK OPTIONS AND WARRANTS;

 

(I)                                     HOLDINGS MAY MAKE RESTRICTED PAYMENTS
WITH THE PROCEEDS OF PERMITTED HOLDCO DEBT AND PERMITTED AFFILIATE INVESTMENTS;
AND

 

(J)                                     IN ADDITION TO THE FOREGOING RESTRICTED
PAYMENTS, THE BORROWER MAY MAKE ADDITIONAL RESTRICTED PAYMENTS TO HOLDINGS THE
PROCEEDS OF WHICH MAY BE UTILIZED BY HOLDINGS TO MAKE ADDITIONAL RESTRICTED
PAYMENTS, IN AN AGGREGATE AMOUNT NOT TO EXCEED THE SUM OF (A) THE APPLICABLE
BASKET AMOUNT (SUCH AMOUNT TO BE INCREASED TO (X) THE APPLICABLE BASKET AMOUNT
IF THE TOTAL LEVERAGE RATIO IS, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH
RESTRICTED PAYMENT, LESS THAN THE APPLICABLE RATIO AND (Y) THE APPLICABLE BASKET
AMOUNT IF THE TOTAL LEVERAGE RATIO IS LESS THAN THE APPLICABLE RATIO) PLUS (B)
WITHOUT DUPLICATION, THE LESSER OF (1) 25% OF THE AGGREGATE AMOUNT OF THE
CUMULATIVE EXCESS CASH FLOW AND (2) THE PORTION OF THE CUMULATIVE EXCESS CASH
FLOW WHICH IS NOT PREPAID TO THE LENDERS PURSUANT TO SECTION 2.05(B)(I) OR NOT
USED TO MAKE INVESTMENTS PURSUANT TO SECTION 7.05 OR HAS NOT BEEN USED TO MAKE
RESTRICTED PAYMENTS UNDER THIS SECTION 7.06.

 

7.07                           Capital Expenditures.  Make, or permit any of its
Subsidiaries to make, on or prior to the Termination Date for the First Lien
Facility, any Capital Expenditures that would cause the aggregate amount of all
such Capital Expenditures made by the Borrower and its Subsidiaries during any
Fiscal Year to exceed the amount specified in the table below for such Fiscal
Year; provided, however, that if, at the end of any Fiscal Year, the aggregate
amount of all Capital Expenditures made by the Borrower and its Subsidiaries
during such Fiscal Year is less than the amount specified in the table below for
such Fiscal Year (the amount of such difference being the “Carryover Capital
Expenditure Amount”), then, notwithstanding the foregoing provision of this
Section 7.07, the Borrower and its Subsidiaries shall be permitted to make
additional Capital Expenditures during the next succeeding Fiscal Year in an
amount not to exceed the Carryover Capital Expenditure Amount, if any, from such
Fiscal Year; provided further, however, that any Carryover Capital Expenditure
Amount carried forward to the next succeeding Fiscal Year shall not be deemed to
have been utilized to make Capital Expenditures until after the utilization of
the amount set forth above in this Section 7.07 for Capital Expenditures
permitted to be made in such Fiscal Year, and may not be carried forward to any
subsequent Fiscal Year.

 

Fiscal Year

 

Amount

 

2004

 

$

40,000,000

 

2005

 

$

40,000,000

 

2006

 

$

45,000,000

 

2007

 

$

45,000,000

 

2008 (and each Fiscal Year thereafter

 

$

50,000,000

 

 

124

--------------------------------------------------------------------------------


 

7.08                           Prepayments, Etc. of Indebtedness.  (a) Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner any of the Senior Subordinated Notes, any Permitted
Subordinated Indebtedness and any Permitted Holdco Debt (collectively, “Junior
Financing”) or make any payment in violation of any subordination terms
contained in any Junior Financing, except (i) the refinancing thereof with the
Net Cash Proceeds of any further incurrence of Permitted Subordinated
Indebtedness, Permitted Holdco Debt or Permitted Equity Issuance, in each case,
to the extent not required to prepay any Loans or Facility pursuant to
Section 2.05(b) and (ii) the conversion of any Junior Financing to Equity
Interests (other than Redeemable Equity Interests), (b) amend, modify or change
in any manner any term or condition of any documentation related to any Junior
Financing, except as could not materially and adversely affect the rights or
interests of the Administrative Agent or the Lenders or (c) permit any of its
Subsidiaries to do any of the foregoing.

 

7.09                           Negative Pledge.  Enter into or suffer to exist,
or permit any of its Subsidiaries to enter into or suffer to exist, any
agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets other than:

 

(A)                                  ANY SUCH AGREEMENT WITH OR IN FAVOR OF THE
SECURED PARTIES OR THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENTS, AS THE
CASE MAY BE, ON BEHALF OF THE SECURED PARTIES;

 

(B)                                 ANY SUCH AGREEMENT WITH OR IN FAVOR OF THE
HOLDERS OF THE SENIOR SUBORDINATED NOTES OR THE TRUSTEE FOR THE SENIOR
SUBORDINATED NOTES, ON BEHALF OF THE HOLDERS THEREOF, IN EACH CASE AS SUCH
AGREEMENT WAS IN EFFECT ON THE AMENDMENT AND RESTATEMENT CLOSING DATE (OR AS
AMENDED IN COMPLIANCE WITH SECTION 7.08(B));

 

(C)                                  IN CONNECTION WITH (I) ANY INDEBTEDNESS
DESCRIBED ON SCHEDULE 7.02, (II) ANY INDEBTEDNESS OTHERWISE PERMITTED TO BE
INCURRED UNDER SECTION 7.02(B)(X) AND (III) ANY INDEBTEDNESS OUTSTANDING ON THE
DATE ANY PERSON FIRST BECOMES A SUBSIDIARY OF THE BORROWER; PROVIDED THAT SUCH
AGREEMENT WAS NOT CREATED IN CONTEMPLATION OF THE PURCHASE OR OTHER ACQUISITION
OF SUCH PERSON AND DOES NOT EXTEND TO OR COVER ANY PROPERTY OR ASSETS OTHER THAN
PROPERTY AND ASSETS OF THE PERSON BECOMING SUCH SUBSIDIARY (OR PROCEEDS OR
PRODUCTS THEREOF);

 

(D)                                 ANY SUCH AGREEMENT PROHIBITING OTHER
ENCUMBRANCES ON SPECIFIC PROPERTY AND ASSETS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, WHICH AGREEMENT SECURES THE PAYMENT OF INDEBTEDNESS INCURRED
SOLELY TO ACQUIRE, CONSTRUCT OR IMPROVE SUCH PROPERTY OR ASSETS OR TO FINANCE
THE PURCHASE PRICE THEREFOR (INCLUDING, WITHOUT LIMITATION, CAPITALIZED LEASES)
AND WHICH INDEBTEDNESS IS OTHERWISE PERMITTED TO BE INCURRED UNDER THE TERMS OF
THIS AGREEMENT;

 

(E)                                  ANY SUCH AGREEMENT WITH OR IN FAVOR OF THE
HOLDERS OF THE INDEBTEDNESS OF ONE OR MORE OF THE FOREIGN SUBSIDIARIES (OR ANY
AGENT FOR THE HOLDERS OF SUCH INDEBTEDNESS) INCURRED PURSUANT TO
SECTION 7.02(B)(VI);

 

125

--------------------------------------------------------------------------------


 

(F)                                    ANY AGREEMENT SETTING FORTH CUSTOMARY
RESTRICTIONS ON THE SUBLETTING, ASSIGNMENT OR TRANSFER OF ANY PROPERTY OR ASSET
THAT IS A LEASE, LICENSE, CONVEYANCE OR CONTRACT OF SIMILAR PROPERTY OR ASSETS;
AND

 

(G)                                 ANY RESTRICTION OR ENCUMBRANCE IMPOSED
PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES FOR THE DISPOSITION OF ANY OF ITS PROPERTY OR ASSETS SO LONG AS
SUCH DISPOSITION IS OTHERWISE PERMITTED TO BE MADE UNDER SECTION 7.04.

 

7.10                           Dividends and Other Payment Restrictions
Affecting Subsidiaries.  Enter into, create, assume or otherwise suffer to exist
or become effective, or permit any of its Subsidiaries to enter into, create,
assume or otherwise suffer to exist or become effective, directly or indirectly,
any consensual encumbrance or restriction of any kind on the ability of any of
its Subsidiaries (a) to pay dividends or to make any other distributions on any
of the Equity Interests in such Subsidiary owned or otherwise held by the
Borrower or any of its Subsidiaries, (b) to repay or prepay or to subordinate
any Indebtedness owed to the Borrower or any of its Subsidiaries, (c) to make
loans or advances to the Borrower or any of its Subsidiaries, (d) to transfer
any of its property or assets to the Borrower or any of its Subsidiaries or (e)
to otherwise make Investments in the Borrower or any of its Subsidiaries
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise); provided, however, that nothing
in any of clauses (a) through (e) of this Section 7.10 shall prohibit any such
encumbrance or restriction contained in:

 

(A)                                  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

(B)                                 ANY AGREEMENTS IN EFFECT ON THE AMENDMENT
AND RESTATEMENT CLOSING DATE;

 

(C)                                  IN THE CASE OF CLAUSE (D) OF THIS
SECTION 7.10, ANY AGREEMENT SETTING FORTH CUSTOMARY RESTRICTIONS ON THE
SUBLETTING, ASSIGNMENT OR TRANSFER OF ANY PROPERTY OR ASSET THAT IS A LEASE,
LICENSE, CONVEYANCE OR CONTRACT OF SIMILAR PROPERTY OR ASSETS;

 

(D)                                 IN THE CASE OF CLAUSE (D) OF THIS
SECTION 7.10, ANY AGREEMENT WITH THE HOLDER OF A LIEN OTHERWISE PERMITTED TO
EXIST UNDER SECTION 7.01(D) RESTRICTING ON CUSTOMARY TERMS THE TRANSFER OF ANY
PROPERTY OR ASSETS SUBJECT THERETO;

 

(E)                                  ANY SUCH AGREEMENT WITH OR IN FAVOR OF THE
HOLDERS OF THE INDEBTEDNESS OF ONE OR MORE OF THE FOREIGN SUBSIDIARIES (OR ANY
AGENT FOR THE HOLDERS OF SUCH INDEBTEDNESS) INCURRED PURSUANT TO
SECTION 7.02(B)(VI); PROVIDED THAT ANY SUCH RESTRICTIONS SET FORTH THEREIN SHALL
NOT APPLY TO ANY OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES (OTHER THAN
ONE OR MORE OF THE FOREIGN SUBSIDIARIES);

 

(F)                                    ANY AGREEMENT EVIDENCING INDEBTEDNESS
OUTSTANDING ON THE DATE A PERSON FIRST BECOMES A SUBSIDIARY OF THE BORROWER;
PROVIDED THAT SUCH AGREEMENT WAS NOT CREATED IN CONTEMPLATION OF THE PURCHASE OR
OTHER ACQUISITION OF SUCH PERSON BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AND
DOES NOT EXTEND TO OR COVER ANY PROPERTY OR ASSETS OTHER THAN THE PROPERTY OR
ASSETS OF THE PERSON BECOMING SUCH SUBSIDIARY (AND PROCEEDS AND PRODUCTS
THEREOF);

 

126

--------------------------------------------------------------------------------


 

(G)                                 ANY AGREEMENT EVIDENCING OR SETTING FORTH
THE TERMS OF ANY REFUNDING, REFINANCING OR REPLACEMENT INDEBTEDNESS OTHERWISE
PERMITTED TO BE INCURRED UNDER SECTION 7.02(B)(X); AND

 

(H)                                 ANY AGREEMENT THAT HAS BEEN ENTERED INTO BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES FOR THE DISPOSITION OF ANY OF ITS
PROPERTY OR ASSETS SO LONG AS SUCH DISPOSITION IS OTHERWISE PERMITTED TO BE MADE
UNDER SECTION 7.04.

 

7.11                           Change in Nature of Business.  Make, or permit
any of its Subsidiaries to make, any change in the nature of its business that
would cause the Borrower or such Subsidiary to no longer be primarily engaged in
one or more of the businesses engaged in by the Borrower and its Subsidiaries on
the date of this Agreement and those reasonably related or ancillary thereto.

 

7.12                           Amendments to Constitutive Documents.  Amend, or
permit any of its Subsidiaries to amend, its Constitutive Documents, except
where such amendment, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or to materially and
adversely affect the rights or interests of the Lenders.

 

7.13                           Accounting Changes, Etc.  Make or permit, or
permit any of its Subsidiaries to make or permit, any change in (a) its
accounting policies or reporting practices, except as required by GAAP in effect
at the time of such change or by applicable Requirements of Law, or (b) its
Fiscal Year.

 

7.14                           Amendments, Etc. of UPG Acquisiton Documents. 
Cancel or terminate any UPG Acquisiton Document or any Nu-Gro Acquisition
Document or consent to or accept any cancellation or termination thereof, amend,
modify or change in any manner any term or condition of any UPG Acquisiton
Document or any Nu-Gro Acquisition Document or give any consent, waiver or
approval thereunder, waive any default under or any breach of any term or
condition of any UPG Acquisiton Document or any Nu-Gro Acquisition Document,
agree in any manner to any other amendment, modification or change of any term
or condition of any UPG Acquisiton Document or any Nu-Gro Acquisition Document,
or take any other action in connection with any UPG Acquisiton Document or any
Nu-Gro Acquisition Document that, in each of the foregoing cases under this
Section 7.14, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or permit any of its Subsidiaries to
do any of the foregoing.

 

7.15                           Holdings.  (a)  In the case of Holdings,
(i) conduct, transact or otherwise engage in any business or operations other
than those incidental to its ownership of the Equity Interests of the Borrower,
the performance of the Loan Documents and any transactions that Holdings is
permitted to enter into or consummate under this Article VII or (ii) incur any
Indebtedness other than Indebtedness permitted pursuant to Section 7.02(c); or

 

(b)                                 From and after the occurrence of the Holding
Company Event, permit the Borrower to be a Subsidiary that is not wholly owned
by Holdings.

 

127

--------------------------------------------------------------------------------


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


 

8.01                           Events of Default.  An Event of Default shall
exist upon the occurrence and during the continuance of any of the following
events (each, an “Event of Default”):

 

(A)                                  (I) THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN WHEN THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER BY
SCHEDULED MATURITY OR AT A DATE FIXED FOR PREPAYMENT OR BY ACCELERATION, DEMAND
OR OTHERWISE, OR (II) THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOANS,
OR ANY OF THE LOAN PARTIES SHALL FAIL TO MAKE ANY OTHER PAYMENT UNDER OR IN
RESPECT OF ANY OF THE LOAN DOCUMENTS REQUIRED TO HAVE BEEN MADE BY IT, IN EACH
CASE WHETHER BY SCHEDULED MATURITY OR AT A DATE FIXED FOR PREPAYMENT OR BY
ACCELERATION, DEMAND OR OTHERWISE AND, IN EACH CASE UNDER THIS CLAUSE (II), SUCH
FAILURE REMAINS UNREMEDIED FOR AT LEAST THREE BUSINESS DAYS AFTER THE SAME
BECOMES DUE AND PAYABLE; OR

 

(B)                                 ANY REPRESENTATION OR WARRANTY MADE BY ANY
OF THE LOAN PARTIES (OR ANY OF THEIR RESPECTIVE OFFICERS) UNDER OR IN CONNECTION
WITH ANY OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, IN ANY
CERTIFICATE, REPORT, STATEMENT OR OTHER WRITING AT ANY TIME FURNISHED (OR DEEMED
TO HAVE BEEN FURNISHED) TO THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS BY OR
ON BEHALF OF ANY OF THE LOAN PARTIES) SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT ON THE DATE AS OF WHICH IT WAS MADE OR DEEMED MADE; OR

 

(C)                                  (I)  THE BORROWER SHALL FAIL TO PERFORM OR
OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 2.15, 6.05 (SOLELY
WITH RESPECT TO HOLDINGS OR THE BORROWER) OR 6.10, ANY OF SUBCLAUSES (I) THROUGH
(III) OF SECTION 6.11(A) OR SECTION 6.13(A), 6.14 OR ARTICLE VII ON ITS PART TO
BE PERFORMED OR OBSERVED; PROVIDED THAT ANY EVENT OF DEFAULT UNDER SECTION 6.14
IS SUBJECT TO CURE AS CONTEMPLATED BY THE PENULTIMATE PROVISO SET FORTH IN THE
DEFINITION OF “CONSOLIDATED EBITDA”; OR

 

(D)                                 ANY OF THE LOAN PARTIES SHALL FAIL TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF THE LOAN
DOCUMENTS ON ITS PART TO BE PERFORMED OR OBSERVED THAT IS NOT OTHERWISE REFERRED
TO IN SECTION 8.01(A) OR (C) IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR AT
LEAST 30 CONSECUTIVE DAYS AFTER THE DATE ON WHICH WRITTEN NOTICE THEREOF SHALL
HAVE BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT; OR

 

(E)                                  (I) ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES SHALL FAIL TO PAY ANY PRINCIPAL OF, PREMIUM OR INTEREST ON, OR ANY
OTHER AMOUNT PAYABLE IN RESPECT OF, ONE OR MORE ITEMS OF INDEBTEDNESS OF THE
LOAN PARTIES AND THEIR SUBSIDIARIES (EXCLUDING INDEBTEDNESS OUTSTANDING
HEREUNDER) THAT IS OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT (OR, IN THE CASE
OF ANY SWAP CONTRACT, HAVING AN AGREEMENT VALUE) OF AT LEAST $10,000,000 AT THE
TIME OF SUCH FAILURE, WHEN THE SAME BECOMES DUE AND PAYABLE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND
SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED
IN THE AGREEMENTS OR INSTRUMENTS RELATING TO ALL SUCH INDEBTEDNESS; OR (II) ANY
OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST UNDER THE AGREEMENTS OR
INSTRUMENTS RELATING TO ONE OR MORE ITEMS OF INDEBTEDNESS OF ANY OF THE LOAN
PARTIES OR ANY OF THEIR

 

128

--------------------------------------------------------------------------------


 

SUBSIDIARIES (EXCLUDING INDEBTEDNESS OUTSTANDING HEREUNDER) THAT IS OUTSTANDING
IN AN AGGREGATE PRINCIPAL AMOUNT (OR, IN THE CASE OF ANY SWAP CONTRACT, HAVING
AN AGREEMENT VALUE) OF AT LEAST $10,000,000 AT THE TIME OF SUCH OTHER EVENT OR
CONDITION, AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN ALL SUCH AGREEMENTS OR INSTRUMENTS, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF
SUCH INDEBTEDNESS OR OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO
CAUSE, SUCH INDEBTEDNESS TO MATURE PRIOR TO ITS STATED MATURITY; OR (III) ONE OR
MORE ITEMS OF INDEBTEDNESS OF ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES (EXCLUDING INDEBTEDNESS OUTSTANDING HEREUNDER) THAT IS OUTSTANDING
(OR UNDER WHICH ONE OR MORE PERSONS HAVE A COMMITMENT TO EXTEND CREDIT) IN AN
AGGREGATE PRINCIPAL AMOUNT (OR, IN THE CASE OF ANY SWAP CONTRACT, HAVING AN
AGREEMENT VALUE) OF AT LEAST THE APPLICABLE BASKET AMOUNT SHALL BE DECLARED TO
BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A
REGULARLY SCHEDULED OR REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR
DEFEASED, OR AN OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH INDEBTEDNESS
SHALL BE REQUIRED TO BE MADE, IN EACH CASE, PRIOR TO THE STATED MATURITY
THEREOF; OR

 

(F)                                    ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY, OR
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING
SHALL BE INSTITUTED BY OR AGAINST ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING
LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION,
RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY DEBTOR RELIEF LAW, OR
SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, ADMINISTRATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL
PART OF ITS PROPERTY AND ASSETS AND, IN THE CASE OF ANY SUCH PROCEEDING
INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT) THAT IS BEING DILIGENTLY
CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING SHALL REMAIN UNDISMISSED
OR UNSTAYED FOR A PERIOD OF AT LEAST 60 CONSECUTIVE DAYS OR ANY OF THE ACTIONS
SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE ENTRY OF AN ORDER
FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR
OTHER SIMILAR OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY AND
ASSETS) SHALL OCCUR; OR ANY EVENT OR ACTION ANALOGOUS TO OR HAVING A
SUBSTANTIALLY SIMILAR EFFECT TO ANY OF THE EVENTS OR ACTIONS SET FORTH ABOVE IN
THIS SECTION 8.01(F) (OTHER THAN A SOLVENT REORGANIZATION) SHALL OCCUR UNDER THE
REQUIREMENTS OF LAW OF ANY JURISDICTION APPLICABLE TO ANY OF THE LOAN PARTIES OR
ANY OF THEIR SUBSIDIARIES; OR ANY OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES SHALL TAKE ANY CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
OTHER SIMILAR ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS
SECTION 8.01(F); OR

 

(G)                                 ONE OR MORE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN EXCESS OF $10,000,000 IN THE AGGREGATE SHALL BE RENDERED
AGAINST ONE OR MORE OF THE LOAN PARTIES AND THEIR SUBSIDIARIES AND SHALL REMAIN
UNSATISFIED AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY
ANY CREDITOR UPON ANY SUCH JUDGMENT OR ORDER AND REMAIN UNSTAYED OR (II) THERE
SHALL BE ANY PERIOD OF AT LEAST 60 CONSECUTIVE DAYS DURING WHICH A STAY OF
ENFORCEMENT OF ANY SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED, HOWEVER, THAT ANY SUCH JUDGMENT OR
ORDER SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS SECTION 8.01(G) IF
AND FOR SO LONG AS (A) THE AMOUNT OF SUCH JUDGMENT OR ORDER WHICH REMAINS
UNSATISFIED IS COVERED BY A VALID

 

129

--------------------------------------------------------------------------------


 

AND BINDING POLICY OF INSURANCE BETWEEN THE DEFENDANT AND THE INSURER COVERING
FULL PAYMENT THEREOF (OTHER THAN FOR DEDUCTIBLES) AND (B) SUCH INSURER HAS BEEN
NOTIFIED, AND HAS NOT DISPUTED THE CLAIM MADE FOR PAYMENT, OF THE AMOUNT OF SUCH
JUDGMENT OR ORDER; OR

 

(H)                                 ANY PROVISION OF ANY OF THE LOAN DOCUMENTS
AFTER DELIVERY THEREOF PURSUANT TO SECTION 4.01, 6.11 OR 6.15 SHALL FOR ANY
REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF OR EXPRESSLY PERMITTED
HEREUNDER (INCLUDING AS A RESULT OF A TRANSACTION PERMITTED BY SECTION 7.03 OR
7.04)) CEASE TO BE VALID AND BINDING ON OR ENFORCEABLE AGAINST ANY OF THE LOAN
PARTIES INTENDED TO BE A PARTY TO IT, OR ANY SUCH LOAN PARTY SHALL SO STATE IN
WRITING; OR

 

(I)                                     ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.01, 6.11 OR 6.15 SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS THEREOF, INCLUDING AS A RESULT OF A TRANSACTION PERMITTED
BY SECTION 7.03 OR 7.04) CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY
(SUBJECT TO THE LIENS AND SECURITY INTERESTS EXPRESSLY PERMITTED UNDER
SECTION 7.01) LIEN ON AND SECURITY INTEREST IN THE COLLATERAL PURPORTED TO BE
COVERED THEREBY; OR

 

(J)                                     ANY OF THE FOLLOWING EVENTS OR
CONDITIONS SHALL HAVE OCCURRED AND SUCH EVENT OR CONDITION, WHEN AGGREGATED WITH
ANY AND ALL OTHER SUCH EVENTS OR CONDITIONS SET FORTH IN THIS SECTION 8.01(J),
HAS RESULTED, OR, WITH RESPECT TO CLAUSE (I) OF THIS SECTION 8.01(J), COULD
REASONABLY BE EXPECTED TO RESULT, IN LIABILITIES OF ONE OR MORE OF THE LOAN
PARTIES AND/OR THE ERISA AFFILIATES IN AN AGGREGATE AMOUNT EXCEEDING $10,000,000
AT ANY TIME:

 

(i)                                     any ERISA Event shall have occurred or

 

(ii)                                  any of the Loan Parties or any of the
ERISA Affiliates shall have incurred Withdrawal Liability to a Multiemployer
Plan or liability in connection with the reorganization, insolvency or
termination of a Multiemployer Plan; or

 

(iii)                               any “accumulated funding deficiency” (as
defined in Section 302 of ERISA and Section 412 of the Internal Revenue Code),
whether or not waived, shall exist with respect to one or more of the Plans, or
any Lien shall exist on the property and assets of any of the Loan Parties or
any of the ERISA Affiliates in favor of the PBGC or any Plan; or

 

(K)                                  AN “EVENT OF DEFAULT” (AS DEFINED IN THE
APPLICABLE SENIOR SUBORDINATED NOTES DOCUMENTS) SHALL HAVE OCCURRED AND BE
CONTINUING UNDER THE SENIOR SUBORDINATED NOTES DOCUMENTS; OR

 

(L)                                     A CHANGE OF CONTROL SHALL OCCUR.

 

8.02                           Acceleration; Remedies.

 

(A)                                  (I) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (X) PURSUANT TO SECTION 8.01(A) SOLELY IN
RESPECT OF THE SECOND LIEN LOANS OR APPLICABLE

 

130

--------------------------------------------------------------------------------


 

SOLELY TO THE SECOND LIEN LENDERS OR (Y) PURSUANT TO SECTION 8.01(C), SOLELY TO
THE EXTENT RESULTING FROM A VIOLATION OF AN APPLICABLE BASKET AMOUNT OR
APPLICABLE RATIO PERTAINING SOLELY TO THE SECOND LIEN FACILITY, (II) UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER
SECTION 8.01(E)(III) OR SECTION 8.01(F) OR (III) FROM AND AFTER THE TERMINATION
DATE IN RESPECT OF THE FIRST LIEN FACILITY, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY OTHER EVENT OF DEFAULT (EACH OF THE FOREGOING IN CLAUSE (I),
(II) AND (III), A “SECOND LIEN EVENT OF DEFAULT”), THE ADMINISTRATIVE AGENT
(A) SHALL AT THE REQUEST, OR MAY WITH THE CONSENT, OF THE REQUIRED SECOND LIEN
LENDERS, BY NOTICE TO THE BORROWER, DECLARE THE COMMITMENTS OF EACH OF THE
SECOND LIEN LENDERS AND THE OBLIGATION OF EACH OF THE SECOND LIEN LENDERS TO
MAKE SECOND LIEN LOANS TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH
TERMINATE, AND (B) SHALL AT THE REQUEST, OR MAY WITH THE CONSENT, OF THE
REQUIRED SECOND LIEN LENDERS, BY NOTICE TO THE BORROWER, DECLARE THE SECOND LIEN
NOTES, ALL INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER OR IN RESPECT OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN EACH CASE IN RESPECT OF THE
SECOND LIEN LOANS, TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON THE SECOND LIEN
NOTES, ALL SUCH INTEREST AND ALL SUCH OTHER AMOUNTS SHALL BECOME AND BE
FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;
PROVIDED, HOWEVER, THAT IN THE EVENT OF AN ACTUAL OR DEEMED ENTRY OF AN ORDER
FOR RELIEF WITH RESPECT TO THE BORROWER UNDER THE UNITED STATES FEDERAL
BANKRUPTCY CODE OR A SIMILAR ORDER OR ACTION UNDER ANY OTHER DEBTOR RELIEF LAW,
(1) THE COMMITMENTS OF EACH OF THE SECOND LIEN LENDERS AND THE OBLIGATION OF
EACH OF THE SECOND LIEN LENDERS TO MAKE SECOND LIEN LOANS SHALL AUTOMATICALLY BE
TERMINATED AND (2) THE SECOND LIEN NOTES, ALL SUCH INTEREST AND ALL SUCH AMOUNTS
SHALL AUTOMATICALLY BECOME AND BE DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR ANY NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
THE BORROWER.

 

(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT OTHER THAN THOSE DESCRIBED IN
SECTION 8.02(A)(I) (EACH, A “FIRST LIEN EVENT OF DEFAULT”), THE ADMINISTRATIVE
AGENT (I) SHALL AT THE REQUEST, OR MAY WITH THE CONSENT, OF THE REQUIRED FIRST
LIEN LENDERS, BY NOTICE TO THE BORROWER, DECLARE THE COMMITMENTS OF EACH OF THE
FIRST LIEN LENDERS AND THE OBLIGATION OF EACH OF THE FIRST LIEN LENDERS TO MAKE
FIRST LIEN LOANS (OTHER THAN SWING LINE LOANS BY ANY OF THE REVOLVING CREDIT
LENDERS PURSUANT TO SECTION 2.04(C)(II) AND L/C ADVANCES BY THE ISSUING BANK OR
ANY OF THE REVOLVING CREDIT LENDERS PURSUANT TO SECTION 2.03(C)(I)) AND OF THE
ISSUING BANK TO ISSUE LETTERS OF CREDIT TO BE TERMINATED, WHEREUPON THE SAME
SHALL FORTHWITH TERMINATE, AND (II) SHALL AT THE REQUEST, OR MAY WITH THE
CONSENT, OF THE REQUIRED FIRST LIEN LENDERS, BY NOTICE TO THE BORROWER, DECLARE
THE FIRST LIEN NOTES, ALL INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER
OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN EACH CASE IN
RESPECT OF THE FIRST LIEN LOANS, TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON THE
FIRST LIEN NOTES, ALL SUCH INTEREST AND ALL SUCH OTHER AMOUNTS SHALL BECOME AND
BE FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;
PROVIDED, HOWEVER, THAT IN THE EVENT OF AN ACTUAL OR DEEMED ENTRY OF AN ORDER
FOR RELIEF WITH RESPECT TO THE BORROWER UNDER THE UNITED STATES FEDERAL
BANKRUPTCY CODE OR A SIMILAR ORDER OR ACTION UNDER ANY OTHER DEBTOR RELIEF LAW,
(1) THE COMMITMENTS OF EACH OF THE FIRST LIEN LENDERS AND THE OBLIGATION OF EACH
OF THE FIRST LIEN LENDERS TO MAKE FIRST LIEN LOANS (OTHER THAN SWING

 

131

--------------------------------------------------------------------------------


 

LINE LOANS BY ANY OF THE REVOLVING CREDIT LENDERS PURSUANT TO
SECTION 2.04(C)(II) AND L/C ADVANCES BY THE ISSUING BANK OR ANY OF THE REVOLVING
CREDIT LENDERS PURSUANT TO SECTION 2.03(C)(I)) AND OF THE ISSUING BANK TO ISSUE
LETTERS OF CREDIT SHALL AUTOMATICALLY BE TERMINATED AND (2) THE FIRST LIEN
NOTES, ALL SUCH INTEREST AND ALL SUCH AMOUNTS SHALL AUTOMATICALLY BECOME AND BE
DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE OF ANY KIND,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER.

 

8.03                           Actions in Respect of the Letters of Credit upon
Default  If any First Lien Event of Default shall have occurred and be
continuing, the Administrative Agent may, or shall at the request of the
Required First Lien Lenders, irrespective of whether it is taking any of the
actions described in Section 8.02 or otherwise, make demand upon the Borrower
to, and forthwith upon such demand the Borrower will, pay to the First Lien
Collateral Agent, on behalf of the First Lien Lenders, in same day funds at the
First Lien Collateral Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the amount then available to
be drawn under all outstanding Letters of Credit (the “Available Amount”).  If
at any time the First Lien Collateral Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Agents and the other Secured Parties or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
the Borrower will, forthwith upon demand by the First Lien Collateral Agent, pay
to the First Lien Collateral Agent, as additional funds to be deposited and held
in the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account.  Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Bank or the Revolving Credit Lenders,
as applicable, to the extent permitted under applicable law.

 

8.04                           Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.03), any
amounts received on account of the Obligations shall be applied in accordance
with Section 3.2 of the Intercreditor Agreement.

 


ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS


 

9.01                           Appointment and Authorization of Agents.

 


(A)                                  EACH LENDER HEREBY IRREVOCABLY APPOINTS,
DESIGNATES AND AUTHORIZES THE ADMINISTRATIVE AGENT AND EACH COLLATERAL AGENT TO
TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  EACH
LENDER ACKNOWLEDGES AND AGREES THAT THE ADMINISTRATIVE AGENT AND EACH COLLATERAL
AGENT WILL EXECUTE AND DELIVER THE INTERCREDITOR AGREEMENT ON THE AMENDMENT AND
RESTATEMENT CLOSING DATE AND WILL EXERCISE ON BEHALF OF THE FIRST LIEN LENDERS
AND THE SECOND LIEN LENDERS, AS APPLICABLE, SUCH POWERS AND DISCRETION AS ARE
SPECIFIED THEREUNDER AND OTHERS REASONABLY INCIDENTAL THERETO.

 

132

--------------------------------------------------------------------------------


 


NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE HEREIN OR IN
ANY OTHER LOAN DOCUMENT, NO AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES,
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, NOR SHALL ANY AGENT HAVE OR BE DEEMED
TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST ANY AGENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN THE OTHER LOAN
DOCUMENTS WITH REFERENCE TO ANY AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY
OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY
APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM,
AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN
INDEPENDENT CONTRACTING PARTIES.


 


(B)                                 THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE AGENTS IN THIS ARTICLE IX WITH RESPECT TO ANY
ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND
AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY
AS IF THE TERM “AGENT” AS USED IN THIS ARTICLE IX AND IN THE DEFINITION OF
“AGENT-RELATED PERSON” INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR
OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.


 


(C)                                  BANK OF AMERICA SHALL ACT AS THE “FIRST
LIEN COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS (IN SUCH CAPACITY, TOGETHER WITH
ANY SUCCESSOR FIRST LIEN COLLATERAL AGENT, THE “FIRST LIEN COLLATERAL AGENT”),
AND EACH OF THE FIRST LIEN LENDERS (IN ITS CAPACITIES AS A FIRST LIEN LENDER,
SWING LINE LENDER (IF APPLICABLE), L/C ISSUER (IF APPLICABLE) AND A POTENTIAL
HEDGE BANK) HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE FIRST LIEN COLLATERAL
AGENT TO ACT AS THE AGENT OF SUCH LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND
ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO
SECURE ANY OF THE FIRST LIEN OBLIGATIONS, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE FIRST
LIEN COLLATERAL AGENT (AND ANY CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT
APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.02 FOR PURPOSES OF
HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED
UNDER THE COLLATERAL DOCUMENTS FOR THE BENEFIT OF THE FIRST LIEN LENDERS, OR FOR
EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF
THIS ARTICLE IX (INCLUDING, WITHOUT LIMITATION, SECTION 9.07, AS THOUGH SUCH
CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “FIRST LIEN COLLATERAL
AGENT” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT
THERETO.


 


(D)                                 BANK OF AMERICA SHALL ALSO ACT AS THE
“SECOND LIEN COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS (IN SUCH CAPACITY,
TOGETHER WITH ANY SUCCESSOR SECOND LIEN COLLATERAL AGENT, THE “SECOND LIEN
COLLATERAL AGENT”, AND EACH OF THE SECOND LIEN LENDERS (IN ITS CAPACITIES AS A
LENDER AND A POTENTIAL HEDGE BANK) HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES
THE SECOND LIEN COLLATERAL AGENT TO ACT AS THE AGENT OF SUCH LENDER FOR PURPOSES
OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY
ANY OF THE LOAN PARTIES TO SECURE ANY OF THE SECOND LIEN OBLIGATIONS, TOGETHER
WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS
CONNECTION, THE SECOND LIEN COLLATERAL AGENT” (AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.02
FOR

 

133

--------------------------------------------------------------------------------


 


PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS FOR THE BENEFIT OF THE SECOND
LIEN LENDERS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE
DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL
PROVISIONS OF THIS ARTICLE IX (INCLUDING, WITHOUT LIMITATION, SECTION 9.07, AS
THOUGH SUCH CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “SECOND LIEN
COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH
RESPECT THERETO.


 

9.02                           Delegation of Duties.  The Administrative Agent
and each Collateral Agent may execute any of its duties under this Agreement or
any other Loan Document (including for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  Neither the Administrative Agent nor any Collateral Agent shall be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

9.03                           Liability of Agents.  No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

9.04                           Reliance by Agents.


 


(A)                                  EACH AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, COMMUNICATION, SIGNATURE,
RESOLUTION, REPRESENTATION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE, ELECTRONIC MAIL MESSAGE,
STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS,
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO ANY LOAN
PARTY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH AGENT.  EACH
AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER
ANY LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE REQUIRED LENDERS, THE REQUIRED FIRST LIEN LENDERS OR THE REQUIRED SECOND
LIEN LENDERS, AS APPLICABLE, AS IT DEEMS APPROPRIATE UNDER ARTICLE X AND
OTHERWISE, AND, IF IT SO REQUESTS, IT

 

134

--------------------------------------------------------------------------------


 


SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE RELEVANT LENDERS AGAINST
ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF
TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  EACH AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED
LENDERS, THE REQUIRED FIRST LIEN LENDERS OR THE REQUIRED SECOND LIEN LENDERS, AS
APPLICABLE (OR SUCH GREATER NUMBER OF LENDERS AS MAY BE EXPRESSLY REQUIRED
HEREBY IN ANY INSTANCE) AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE RELEVANT LENDERS.

 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS
AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE
SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE
PROPOSED AMENDMENT AND RESTATEMENT CLOSING DATE SPECIFYING ITS OBJECTION
THERETO.


 

9.05                           Notice of Default.  Neither the Administrative
Agent nor any Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.” 
The Administrative Agent will notify the Lenders of its receipt of any such
notice.  The Administrative Agent and each Collateral Agent shall take such
action with respect to such Default as may be directed by the Required Lenders,
the Required First Lien Lenders or the Required Second Lien Lenders in
accordance with Article VIII and Article X; provided, however, that unless and
until the Administrative Agent or such Collateral Agent has received any such
direction, the Administrative Agent and such Collateral Agent, as applicable,
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable or
in the best interest of the Lenders.

 

9.06                           Credit Decision; Disclosure of Information by
Agents.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan

 

135

--------------------------------------------------------------------------------


 

Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by any Agent herein, such Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

9.07                           Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders, the Required First Lien Lenders or the Required Second Lien
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and each Collateral Agent upon demand for its ratable share of any costs
or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent or such Collateral Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or such Collateral Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive the Termination Date and the resignation of the
Administrative Agent and any Collateral Agent.

 

9.08                           Agents in their Individual Capacities.  Each of
Bank of America, Citigroup, JPMCB and their respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though (i) Bank of America were not the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the First Lien
Collateral Agent or the Second Lien Collateral Agent hereunder, (ii) Citigroup
were not the Syndication Agent and (iii) JPMCB were not the Documentation Agent
and, in each case, without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, each of Bank of America,
Citigroup, JPMCB or their respective Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent (in the case of Bank of
America), the Syndication Agent (in the case of Citigroup) and the Documentation

 

136

--------------------------------------------------------------------------------


 

Agent (in the case of JPMCB) shall be under no obligation to provide such
information to them.  With respect to its Loans, each of Bank of America,
Citigroup and JPMCB shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent,the L/C Issuer, the Swing Line Lender, the First
Lien Collateral Agent or the Second Lien Collateral Agent (in the case of Bank
of America), the Syndication Agent (in the case of Citigroup) or the
Documentation Agent (in the case of JPMCB), and the terms “Lender” and “Lenders”
include each of Bank of America, Citigroup and JPMCB in its individual capacity.

 

9.09                           Successor Agents.  Each of the Administrative
Agent, the First Lien Collateral Agent and the Second Lien Collateral Agent may
resign as the Administrative Agent, the First Lien Collateral Agent or the
Second Lien Collateral Agent, as the case may be, upon 30 days’ notice to the
relevant Lenders.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld or delayed).  If the First Lien Collateral Agent resigns, the Required
First Lien Lenders shall appoint from among the First Lien Lenders a successor
agent for the First Lien Lenders, which successor agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld or delayed).  If the Second Lien Collateral Agent resigns, the Required
Second Lien Lenders shall appoint from among the Second Lien Lenders a successor
agent for the Second Lien Lenders, which successor agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default under Section 8.01(f) (which consent of the Borrower shall not be
unreasonably withheld or delayed).  If no successor agent is appointed prior to
the resignation of any such Agent, the retiring Agent may appoint, after
consulting with the Lenders and the Borrower, a successor Administrative Agent,
First Lien Collateral Agent or Second Lien Collateral Agent, as the case may be,
selected from among the Lenders, in the case of the resignation of the
Administrative Agent, the First Lien Lenders, in the case of the resignation of
the First Lien Collateral Agent, and the Second Lien Lenders, in the case of the
resignation of the Second Lien Collateral Agent.  Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent, First Lien Collateral Agent or Second Lien Collateral
Agent, as the case may be, and the terms “Administrative Agent,” “First Lien
Collateral Agent” and “Second Lien Collateral Agent” shall mean such successor
agent, and the retiring Administrative Agent’s, First Lien Collateral Agent’s or
Second Lien Collateral Agent’s, as the case may be, appointment, powers and
duties as Administrative Agent, First Lien Collateral Agent or Second Lien
Collateral Agent shall be terminated.  After the retiring Agent’s resignation
hereunder as Agent, the provisions of this Article IX and Sections 10.05 and
10.06 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent under this Agreement.  If no successor agent has
accepted appointment as Administrative Agent, First Lien Collateral Agent or
Second Lien Collateral Agent by the date that is 30 days following a retiring
Administrative Agent’s, First Lien Collateral Agent’s or Second Lien Collateral
Agent’s notice of resignation, such retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders,
Required First Lien Lenders or Required Second Lien Lenders, as applicable,
appoint a

 

137

--------------------------------------------------------------------------------


 

successor agent as provided for above.  Upon the acceptance of any appointment
as Administrative Agent, First Lien Collateral Agent or Second Lien Collateral
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders, Required First Lien Lenders
or Required Second Lien Lenders, as applicable, may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any retiring Agent’s resignation
hereunder as the Administrative Agent the First Lien Collateral Agent or the
Second Lien Collateral Agent, as the case may be, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent.

 

9.10                           Administrative Agent May File Proofs of Claim. 
Subject to Section 3.1 of the Intercreditor Agreement, in the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS,
L/C OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE
SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDERS AND THE AGENTS (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND LOANS OF THE LENDERS AND THE AGENTS
AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS
AND THE AGENTS UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.05) ALLOWED IN SUCH
JUDICIAL PROCEEDING; AND

 

(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and Loans of the Agents and
their respective agents and counsel, and any other amounts due the Agents under
Sections 2.09 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or

 

138

--------------------------------------------------------------------------------


 

to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

9.11                           Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent and each Collateral Agent, at its
option and in its discretion,

 

(A)                                  TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE ADMINISTRATIVE AGENT OR SUCH COLLATERAL AGENT UNDER ANY LOAN
DOCUMENT (I) UPON THE RELEVANT TERMINATION DATE, (II) THAT IS SOLD OR TO BE SOLD
AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT, OR (III) SUBJECT TO SECTION 10.01 AND 10.02, IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS, REQUIRED FIRST LIEN
LENDERS OR REQUIRED SECOND LIEN LENDERS, AS APPLICABLE; AND

 

(B)                                 TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTY AND ANY OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER.

 

Upon request by the Administrative Agent at any time, the Required Lenders,
Required First Lien Lenders and/or Required Second Lien Lenders, as applicable,
will confirm in writing the Administrative Agent’s or the relevant Collateral
Agent’s authority to release its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Loan
Documents pursuant to this Section 9.11.  In each case as specified in this
Section 9.11, the Administrative Agent or the relevant Collateral Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.

 

9.12                           Other Agents; Arrangers and Managers.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “documentation agent,” “joint book manager” or “joint lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 


ARTICLE X
MISCELLANEOUS


 

10.01                     Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such

 

139

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(A)                                  EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT
BEING UNDERSTOOD THAT A WAIVER OF ANY CONDITION PRECEDENT SET FORTH IN
SECTION 4.02 OR THE WAIVER OF ANY EVENT OF DEFAULT, MANDATORY PREPAYMENT OR
MANDATORY REDUCTION OF THE COMMITMENTS SHALL NOT CONSTITUTE AN EXTENSION OR
INCREASE OF ANY COMMITMENT OF ANY LENDER);

 

(B)                                 POSTPONE ANY DATE SCHEDULED FOR ANY PAYMENT
OF PRINCIPAL OR INTEREST UNDER SECTIONS 2.07 OR 2.08 WITHOUT THE WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY, IT BEING UNDERSTOOD THAT THE WAIVER OF
ANY MANDATORY PREPAYMENT OF THE TERM LOANS SHALL NOT CONSTITUTE A POSTPONEMENT
OF ANY DATE SCHEDULED FOR THE PAYMENT OF PRINCIPAL OR INTEREST;

 

(C)                                  REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE
(III) OF THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY, IT BEING UNDERSTOOD THAT ANY CHANGE TO
THE DEFINITION OF TOTAL LEVERAGE RATIO OR IN THE COMPONENT DEFINITIONS THEREOF
SHALL NOT CONSTITUTE A REDUCTION IN THE RATE; PROVIDED, HOWEVER, THAT ONLY THE
CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF
“DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST AT THE
DEFAULT RATE;

 

(D)                                 CHANGE THE ORDER OF APPLICATION OF ANY
REDUCTION IN THE COMMITMENTS OR ANY PREPAYMENT OF LOANS AMONG THE FACILITIES
FROM THE APPLICATION THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF
SECTION 2.06(B) OR 2.05(B), RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND
ADVERSELY AFFECTS THE LENDERS UNDER SUCH FACILITIES WITHOUT THE WRITTEN CONSENT
OF LENDERS HAVING MORE THAN 50% OF THE AGGREGATE CREDIT EXPOSURES THEN IN EFFECT
WITHIN EACH OF THE FOLLOWING CLASSES OF COMMITMENTS, LOANS AND OTHER CREDIT
EXTENSIONS: (I) THE CLASS CONSISTING OF THE REVOLVING CREDIT COMMITMENT COMBINED
ON AN AGGREGATE BASIS AND (II) THE CLASS CONSISTING OF THE TERM COMMITMENT
COMBINED ON AN AGGREGATE BASIS;

 

(E)                                  CHANGE THE PRO RATA SHARING OF ANY
REDUCTION IN THE COMMITMENTS OR ANY PREPAYMENT OF LOANS BETWEEN THE DOLLAR TERM
FACILITY AND THE CANADIAN TERM FACILITY SET FORTH IN SECTION 2.05 AND
SECTION 2.06 WITHOUT THE WRITTEN CONSENT OF LENDERS HAVING MORE THAN 50% OF THE
AGGREGATE CREDIT EXPOSURES THEN IN EFFECT WITHIN EACH OF THE FOLLOWING CLASSES
OF COMMITMENTS, LOANS AND OTHER CREDIT EXTENSIONS: (I) THE CLASS CONSISTING OF
THE DOLLAR TERM COMMITMENT COMBINED ON AN AGGREGATE BASIS AND (II) THE CLASS
CONSISTING OF THE CANADIAN TERM COMMITMENT COMBINED ON AN AGGREGATE BASIS;

 

(F)                                    CHANGE ANY PROVISION OF THIS
SECTION 10.01 OR THE DEFINITION OF “REQUIRED LENDERS” OR SECTION 2.06(C) WITHOUT
THE WRITTEN CONSENT OF EACH LENDER;

 

(G)                                 RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; OR

 

140

--------------------------------------------------------------------------------


 

(H)                                 RELEASE ALL OR SUBSTANTIALLY ALL OF THE
VALUE OF THE GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.08(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

10.02                     Certain Rights of Second Lien Lenders. 
Notwithstanding anything to the contrary in Section 10.01, each party hereto
agrees that:

 

(A)                                  EXCEPT AS SET FORTH IN SECTION 10.02(B),
(C), (D) AND (E) BELOW AND UNTIL THE TERMINATION DATE IN RESPECT OF THE FIRST
LIEN FACILITY HAS OCCURRED, EACH SECOND LIEN LENDER SHALL BE DEEMED TO HAVE
CONSENTED IN WRITING TO ANY AMENDMENT OR WAIVER OF, OR DEPARTURE FROM, ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT REQUIRES THE CONSENT
OF THE REQUIRED LENDERS PURSUANT TO SECTION 10.01 UPON THE CONSENT OF THE
REQUIRED FIRST LIEN LENDERS TO SUCH AMENDMENT OR WAIVER OF, OR DEPARTURE FROM,
ANY SUCH PROVISION.

 

(B)                                 ANY AMENDMENT OR WAIVER OF, OR CONSENT TO
DEPARTURE FROM, THIS SECTION 10.02 SHALL, IN ADDITION TO THE APPROVALS REQUIRED
UNDER SECTION 10.01, REQUIRE THE WRITTEN APPROVAL OF ALL OF THE SECOND LIEN
LENDERS.  FOR THE AVOIDANCE OF DOUBT, ANY AMENDMENT OR WAIVER OF, OR CONSENT TO
DEPARTURE FROM, THE PROVISIONS OF SECTION 10.01(A) THROUGH (H) SHALL REQUIRE THE
CONSENT OF EACH SECOND LIEN LENDER.

 

(C)                                  ONLY THE CONSENT IN WRITING OF THE REQUIRED
SECOND LIEN LENDERS AND THE BORROWER SHALL BE REQUIRED TO:

 

(I)                                     AMEND, MODIFY OR WAIVE ANY APPLICABLE
BASKET AMOUNT OR APPLICABLE RATIO APPLICABLE SOLELY TO THE SECOND LIEN LENDERS;
PROVIDED, THAT THE CONSENT OF THE REQUIRED FIRST LIEN LENDERS SHALL BE REQUIRED
TO CAUSE ANY APPLICABLE BASKET AMOUNT OR APPLICABLE RATIO APPLICABLE EXCLUSIVELY
TO SECOND LIEN LENDERS TO BECOME MORE RESTRICTIVE TO THE BORROWER AND ITS
SUBSIDIARIES; OR

 

141

--------------------------------------------------------------------------------


 

(II)                                  WAIVE ANY SECOND LIEN EVENT OF DEFAULT OR
AMEND, MODIFY OR WAIVE THE PROVISIONS OF SECTION 8.02(A).

 

(D)                                 THE CONSENT IN WRITING OF THE REQUIRED
SECOND LIEN LENDERS SHALL, IN ADDITION TO THE CONSENT IN WRITING OF THE REQUIRED
FIRST LIEN LENDERS AND THE BORROWER, BE REQUIRED TO:

 

(I)                                     AMEND, MODIFY OR WAIVE THE ORDER OF
PRIORITY OF THE SECURITY INTERESTS OF THE FIRST LIEN LENDERS AND THE SECOND LIEN
LENDERS IN THE COLLATERAL;

 

(II)                                  RELEASE COLLATERAL (OTHER THAN IN THE
CONNECTION WITH (A) A SALE THEREOF OR (B) THE EXERCISE OF REMEDIES IN RESPECT OF
THE COLLATERAL BY THE FIRST LIEN COLLATERAL AGENT PURSUANT TO SECTION 3.1 OF THE
INTERCREDITOR AGREEMENT) IN ANY SINGLE TRANSACTION OR RELATED SERIES OF
TRANSACTIONS REPRESENTING IN EXCESS OF 20% OF THE AGGREGATE VALUE OF THE
COLLATERAL;

 

(III)                               AMEND THE DEFINITION OF “CHANGE OF CONTROL”
OR AMEND OR WAIVE SECTION 8.01(L); OR

 

(IV)                              AMEND OR WAIVE, OR CONSENT TO ANY DEPARTURE
FROM, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.

 

(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN SECTION 10.01 OR THIS SECTION 10.02, IT IS UNDERSTOOD AND AGREED
THAT:

 

(I)                                     EXCEPT AS EXPRESSLY PROVIDED IN THE
INTERCREDITOR AGREEMENT, NO SECOND LIEN LENDER SHALL HAVE THE RIGHT TO APPROVE
ANY EXTENSION OF OR INCREASE IN THE COMMITMENT OF ANY FIRST LIEN LENDER;

 

(II)                                  NO SECOND LIEN LENDER SHALL HAVE THE RIGHT
TO APPROVE ANY POSTPONEMENT OF ANY DATE SCHEDULED FOR ANY PAYMENT OF PRINCIPAL
OR INTEREST UNDER SECTIONS 2.07 OR 2.08 TO THE EXTENT THE SAME RELATES TO THE
PAYMENT OF PRINCIPAL OR INTEREST IN RESPECT OF THE FIRST LIEN FACILITY;

 

(III)                               NO SECOND LIEN LENDER SHALL HAVE RIGHT TO
APPROVE ANY REDUCTION OF THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED
HEREIN ON, ANY FIRST LIEN LOAN OR L/C BORROWING OR ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IN EACH CASE IN RESPECT OF
THE FIRST LIEN FACILITY; AND

 

(IV)                              NO SECOND LIEN LENDER SHALL HAVE THE RIGHT TO
APPROVE ANY CHANGE IN THE ORDER OF APPLICATION OF ANY REDUCTION IN THE
COMMITMENTS OR ANY PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION
THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.06(B) OR 2.05(B),
RESPECTIVELY (AND SHALL BE DEEMED TO HAVE CONSENTED IN WRITING TO ANY SUCH
CHANGE OR REDUCTION), UNLESS SUCH CHANGE OR REDUCTION MATERIALLY AND ADVERSELY
AFFECTS THE SECOND LIEN LENDERS UNDER THE SECOND LIEN FACILITY, IN WHICH CASE
SUCH CHANGE OR REDUCTION SHALL BE APPROVED BY THE REQUIRED SECOND LIEN LENDERS.

 

142

--------------------------------------------------------------------------------


 

10.03                     Notices and Other Communications; Facsimile Copies.

 


(A)                                  GENERAL.  UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER OR
ANY OTHER LOAN DOCUMENT SHALL BE IN WRITING (INCLUDING BY FACSIMILE
TRANSMISSION).  ALL SUCH WRITTEN NOTICES SHALL BE MAILED, FAXED OR DELIVERED TO
THE APPLICABLE ADDRESS, FACSIMILE NUMBER OR (SUBJECT TO SECTION 10.03(C))
ELECTRONIC MAIL ADDRESS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE
TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER, THE ADMINISTRATIVE
AGENT, ANY COLLATERAL AGENT, THE L/C ISSUER OR THE SWING LINE LENDER, TO THE
ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED
FOR SUCH PERSON ON SCHEDULE 10.03 OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A NOTICE TO THE OTHER PARTIES; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
SWING LINE LENDER.

 

Notices sent by hand or courier service shall be deemed to have been given when
received; notices sent by mail shall be deemed to have been given four (4)
Business Days after deposit in the mails, postage prepaid; notices sent by
facsimile shall be deemed to have been given when sent and receipt has been
confirmed by telephone (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient).  Notices delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF
SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  EFFECTIVENESS OF FACSIMILE DOCUMENTS AND
SIGNATURES.  LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE.  THE
EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE
LAW, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE
BINDING ON ALL LOAN PARTIES, THE AGENTS AND THE LENDERS.  THE ADMINISTRATIVE
AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A
MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST
OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT
OR SIGNATURE.

 

143

--------------------------------------------------------------------------------


 


(D)                                 RELIANCE BY AGENTS AND LENDERS.  THE AGENTS
AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING
TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE LOAN NOTICES) PURPORTEDLY GIVEN
BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A
MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY
OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD
BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL
INDEMNIFY EACH AGENT-RELATED PERSON AND EACH LENDER FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL TELEPHONIC NOTICES TO THE ADMINISTRATIVE
AGENT MAY BE RECORDED BY SUCH AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 

10.04                     No Waiver; Cumulative Remedies.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.05                     Attorney Costs, Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent for all reasonable costs
and expenses incurred in connection with the development, preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
of Shearman & Sterling LLP, and (b) to pay or reimburse the Administrative
Agent, each Collateral Agent and each Lender for all reasonable costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents applicable to such Lender
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of counsel to the Administrative Agent and each Collateral Agent).  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent or any Collateral
Agent.  All amounts due under this Section 10.05 shall be paid within thirty
(30) Business Days after invoiced or demand therefor.  The agreements in this
Section shall survive the Termination Date. If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, including, without limitation, Attorney Costs and indemnities,
such amount may be paid on behalf of such Loan Party by any Agent or any Lender,
in its sole discretion.

 

10.06                     Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and, in the case of
any funds, trustees and advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,

 

144

--------------------------------------------------------------------------------


 

damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs (which shall be limited to one (1)
counsel to the Administrative Agent and the Lenders, unless (x) the interests of
the Administrative Agent and the Lenders are sufficiently divergent, in which
case one (1) additional counsel may be appointed, and (y) if the interests of
any Lender or group of Lenders (other than all of the Lenders) are distinctly or
disproportionately affected, one (1) additional counsel for such Lender or group
of Lenders)) of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against any such Indemnitee in any way relating to
or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower,
any Subsidiary or any other Loan Party, or any Environmental Liability related
in any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to (a) have resulted from the gross negligence
or willful misconduct of such Indemnitee or breach of any Loan Document by such
Indemnitee or (b) arise from claims of any of the Lenders solely against one or
more other Lenders (and not by one or more Lenders against the Administrative
Agent or one or more of the other Agents) that have not resulted from the
action, inaction, participation or contribution of the Borrower or its
Subsidiaries or other Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or
advisors.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Initial Closing Date).  In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.06 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.06 shall be payable within twenty (20) Business Days after demand
therefor.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender and the Termination Date.

 

145

--------------------------------------------------------------------------------


 

10.07                     Payments Set Aside.  To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

 

10.08                     Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (other than as
provided in Section 7.03(h) and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 10.08(b), (ii) by way of participation
in accordance with the provisions of Section 10.08(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.08(f), or (iv) to an SPC in accordance with the provisions of
Section 10.08(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 


(B)                                 ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.08(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT (I)
EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED
FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR
THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE
COMMITMENT IS NOT THEN IN EFFECT, THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT
AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN $2,500,000, IN THE
CASE OF ANY ASSIGNMENT IN RESPECT OF THE REVOLVING CREDIT FACILITY, OR
$1,000,000 (OR THE DOLLAR EQUIVALENT THEREOF, IF APPLICABLE), IN THE CASE OF ANY
ASSIGNMENT IN RESPECT OF THE TERM FACILITY, UNLESS EACH OF THE ADMINISTRATIVE
AGENT AND, SO LONG AS NO EVENT OF DEFAULT UNDER SECTION 8.01(A) OR 8.01(F) HAS
OCCURRED AND IS CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED); (II) EACH PARTIAL ASSIGNMENT SHALL
BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S

 

146

--------------------------------------------------------------------------------


 


RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE
COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT (X) APPLY TO RIGHTS
IN RESPECT OF SWING LINE LOANS OR (Y) PROHIBIT ANY LENDER FROM ASSIGNING ALL OR
A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE FACILITIES ON A NON-PRO
RATA BASIS; (III) ANY ASSIGNMENT OF A REVOLVING CREDIT COMMITMENT MUST BE
APPROVED BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE LENDER
UNLESS THE PERSON THAT IS THE PROPOSED ASSIGNEE IS ITSELF A REVOLVING CREDIT
LENDER (WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN
ELIGIBLE ASSIGNEE); (IV) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH
A PROCESSING AND RECORDATION FEE OF $3,500; PROVIDED THAT (A) NO SUCH FEE SHALL
BE PAYABLE IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN APPROVED FUND WITH RESPECT TO A LENDER, AND (B) IN THE CASE OF
CONTEMPORANEOUS ASSIGNMENTS BY A LENDER TO ONE OR MORE FUNDS MANAGED BY THE SAME
INVESTMENT ADVISOR (WHICH FUNDS ARE NOT THEN LENDERS HEREUNDER), ONLY A SINGLE
SUCH $3,500 FEE SHALL BE PAYABLE FOR ALL SUCH CONTEMPORANEOUS ASSIGNMENTS; AND
(V) THE ASSIGNING LENDER SHALL DELIVER TO THE ADMINISTRATIVE AGENT OR THE
BORROWER ANY NOTE ISSUED TO IT MARKED “CANCELLED”.  SUBJECT TO ACCEPTANCE AND
RECORDING THEREOF BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.08(C), FROM
AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION, THE
ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A PARTY TO THIS AGREEMENT AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
3.01, 3.04, 3.05, 10.05 AND 10.06 WITH RESPECT TO FACTS AND CIRCUMSTANCES
OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT).  UPON REQUEST, THE
BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND DELIVER A NOTE TO THE ASSIGNEE
LENDER.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SUBSECTION SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 10.08(D).


 


(C)                                  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS (AND RELATED INTEREST AMOUNTS) OF THE
LOANS, L/C OBLIGATIONS (SPECIFYING THE UNREIMBURSED AMOUNT), L/C BORROWINGS AND
AMOUNTS DUE UNDER SECTION 2.03 OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE AGENTS AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  IN
ADDITION, AT ANY TIME THAT A REQUEST FOR A CONSENT FOR A MATERIAL OR OTHER
SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING, ANY LENDER MAY REQUEST AND
RECEIVE FROM THE ADMINISTRATIVE AGENT A COPY OF THE REGISTER.  UPON RECEIPT OF A
DULY COMPLETED AND EXECUTED ASSIGNMENT AND ASSUMPTION AND COMPLIANCE BY THE
ASSIGNING LENDER AND ELIGIBLE ASSIGNEE WITH THE OTHER APPLICABLE PROVISIONS OF
THIS SECTION 10.08, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.

 

147

--------------------------------------------------------------------------------


 


(D)                                 ANY LENDER MAY AT ANY TIME, WITHOUT THE
CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY
OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR
A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.01 THAT DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO
SECTION 10.08(E), THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO
THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
SECTION 10.08(B).  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 10.10 AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS THOUGH IT WERE
A LENDER.


 


(E)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01, 3.04 OR 3.05 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT AND SUCH
PARTICIPANT COMPLIES WITH SECTION 10.16 AS IF SUCH PARTICIPANT WERE A LENDER
UNDER SECTION 10.16.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 10.16 AS THOUGH
IT WERE A LENDER.


 


(F)                                    ANY LENDER MAY AT ANY TIME PLEDGE OR
ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                                 AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the L/C Issuer and the Swing Line Lender, and (iii) (A)
unless an Event of Default under Section 8.01(a) or (f) has occurred and is
continuing or (B) in the case of any assignment to any Person that would result
in an increase in the amounts payable by the Borrower under Section 3.01(a), the
Borrower (each such approval under the foregoing clauses (i),

 

148

--------------------------------------------------------------------------------


 

(ii) and (iii)(A), not to be unreasonably withheld or delayed; it being
understood that if the Administrative Agent does not provide either a negative
or affirmative response to an approval request within 10 days, such approval
shall be deemed to have been given); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.  For the avoidance of
doubt, “Approved Fund” does not include any unaffiliated fund for which a Lender
is acting solely in a fronting capacity.

 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH
LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.12(C)(II).  EACH
PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE
EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.01 OR 3.04), (II) NO SPC
SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER
SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD
HEREUNDER.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY SUCH GRANTING LENDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF
THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING
FEE OF $3,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH
RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA ASSIGNS ALL OF ITS COMMITMENTS
AND LOANS PURSUANT TO SECTION 10.08(B), BANK OF AMERICA MAY, (I) UPON 30 DAYS’
NOTICE TO THE BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30
DAYS’ NOTICE TO THE BORROWER, RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY
SUCH RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE BORROWER SHALL BE
ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE
LENDER HEREUNDER;

 

149

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWER TO APPOINT ANY SUCH SUCCESSOR
SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER OR SWING LINE
LENDER, AS THE CASE MAY BE.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT SHALL
RETAIN ALL THE RIGHTS AND OBLIGATIONS OF THE L/C ISSUER HEREUNDER WITH RESPECT
TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION
AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT
TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN
UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  IF BANK OF AMERICA RESIGNS
AS SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER
PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND
OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN
OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.04(C).


 


(J)                                     WITH RESPECT TO EACH LETTER OF CREDIT,
IF AN L/C ISSUER TRANSFERS ITS RIGHTS WITH RESPECT TO THE BORROWER’S OBLIGATION
TO MAKE PAYMENTS TO SUCH L/C ISSUER WITH RESPECT TO ANY UNREIMBURSED AMOUNTS OR
L/C BORROWINGS, SUCH L/C ISSUER SHALL GIVE NOTICE OF SUCH TRANSFER TO THE
ADMINISTRATIVE AGENT FOR NOTATION IN THE REGISTER AND NO SUCH TRANSFER WILL BE
EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER.


 

10.09                     Confidentiality.  Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it; (c) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process; (d) to any other party to this Agreement; (e)
subject to an agreement containing provisions substantially the same as those of
this Section 10.09, to any Eligible Assignee or pledgee (pursuant to
Section 10.08(f)) of or Participant in, or any prospective Eligible Assignee or
pledgee (pursuant to Section 10.08(f)) of or Participant in, any of its rights
or obligations under this Agreement; (f) with the consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.09; (h) to any state, Federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or (i)
to any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section, “Information” means
all information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.09; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.09
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of

 

150

--------------------------------------------------------------------------------


 

care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.10                     Setoff.  Subject to the Intercreditor Agreement, in
addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default and the making of
the request or the granting of the consent specified by Section 8.02 to
authorize the Administrative Agent to declare the Loans due and payable pursuant
to the provisions of Section 8.02, each Lender is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party) to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender hereunder or under any other Loan Document,
now or hereafter existing, irrespective of whether or not such Agent or such
Lender shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent, such Lender
and their respective Affiliates may have.

 

10.11                     Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.12                     Counterparts.  This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

151

--------------------------------------------------------------------------------


 

10.13                     Integration.  This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter (including the Existing Credit
Agreement).  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

10.14                     Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect until the Termination Date.

 

10.15                     Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

10.16                     Tax Forms.  (a)  (i)  Each Lender and Agent that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code (a “Foreign Lender”) shall deliver to the Borrower and the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document) or such other
evidence reasonably satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States withholding tax, including any exemption pursuant to
Section 881(c) of the Code, and in the case of a Foreign Lender claiming such an
exemption under Section 881(c) of the Code, a certificate that establishes in
writing to the Borrower and the Administrative Agent that such Foreign Lender is
not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
and (iii) a controlled foreign corporation related to the Borrower with the
meaning of Section 864(d) of the Code.  Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the

 

152

--------------------------------------------------------------------------------


 

relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or any
other Loan Party pursuant to this Agreement or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Foreign Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Foreign Lender), shall
deliver to the Borrower and the Administrative Agent on the date when such
Foreign Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of the Borrower and the Administrative Agent (in either case,
in the reasonable exercise of its discretion), (A) two duly signed completed
copies of the forms or statements required to be provided by such Foreign Lender
as set forth above, to establish the portion of any such sums paid or payable
with respect to which such Foreign Lender acts for its own account that is not
subject to United States withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount or any indemnity payment under Section 3.01 to (A) any
Foreign Lender with respect to any Taxes required to be deducted or withheld on
the basis of the information, certificates or statements of exemption such
Lender transmits with an IRS Form W-8IMY pursuant to this Section 10.16(a), (B)
any Foreign Lender if such Foreign Lender shall have failed to satisfy the
foregoing provisions of this Section 10.16(a), or (C) any U.S. Lender if such
U.S. Lender shall have failed to satisfy the provisions of Section 10.16(b);
provided, that if such Lender shall have satisfied the requirement of this
Section 10.16(a) or Section 10.16(b), as the applicable, on the date such Lender
became a Lender or ceased to act for its own account with respect to any payment
under any of the Loan Documents, nothing in this Section 10.16(a) or
Section 10.16(b) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any change in any
applicable Law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

153

--------------------------------------------------------------------------------


 

(iv)                              The Administrative Agent may deduct and
withhold any taxes required by any Laws to be deducted and withheld from any
payment under any of the Loan Documents.

 


(B)                                 EACH LENDER AND AGENT THAT IS A “UNITED
STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (EACH, A
“U.S. LENDER”) SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE BORROWER TWO
DULY SIGNED COMPLETED COPIES OF IRS FORM W-9 ON OR PRIOR TO THE AMENDMENT AND
RESTATEMENT CLOSING DATE (OR ON OR PRIOR TO THE DATE IT BECOMES A PARTY TO THIS
AGREEMENT), CERTIFYING THAT SUCH U.S. LENDER IS ENTITLED TO AN EXEMPTION FROM
UNITED STATES BACKUP WITHHOLDING TAX, OR ANY SUCCESSOR FORM.  IF SUCH U.S.
LENDER FAILS TO DELIVER SUCH FORMS, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD
FROM ANY INTEREST PAYMENT TO SUCH U.S. LENDER AN AMOUNT EQUIVALENT TO THE
APPLICABLE BACK-UP WITHHOLDING TAX IMPOSED BY THE CODE, WITHOUT REDUCTION.


 


(C)                                  IF ANY GOVERNMENTAL AUTHORITY ASSERTS THAT
THE BORROWER OR THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD OR BACKUP
WITHHOLD, AS THE CASE MAY BE, ANY TAX OR OTHER AMOUNT FROM PAYMENTS MADE TO OR
FOR THE ACCOUNT OF ANY FOREIGN LENDER OR U.S. LENDER, SUCH FOREIGN LENDER OR
U.S. LENDER SHALL INDEMNIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREFOR,
INCLUDING ALL PENALTIES AND INTEREST, ANY TAXES IMPOSED BY ANY JURISDICTION ON
THE AMOUNTS PAYABLE TO THE BORROWER AND THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 10.16, AND COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS) OF THE BORROWER
AND THE ADMINISTRATIVE AGENT.  THE OBLIGATION OF THE FOREIGN LENDERS OR U.S.
LENDERS, SEVERALLY, UNDER THIS SECTION 10.16 SHALL SURVIVE THE TERMINATION OF
THE AGGREGATE COMMITMENTS, REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER AND THE
RESIGNATION OF THE ADMINISTRATIVE AGENT.


 

10.17                     Governing Law.  (a)  THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.


 

10.18                     Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO

 

154

--------------------------------------------------------------------------------


 

ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.19                     Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
shall have been notified by each Lender, Swing Line Lender and the L/C Issuer
that each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and permitted assigns,
except that the Borrower shall not have the right (other than pursuant to
Section 7.03(h)) to assign its rights hereunder or any interest herein without
the prior written consent of the Lenders.

 

10.20                     USA PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

10.21                     Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

155

--------------------------------------------------------------------------------


 

10.22                     Consent to Amendment of Certain Loan Documents.  The
Required Lenders hereby consent to the execution and delivery of each of the
Existing Guaranty Supplement, the Existing IPSA Supplement, Existing Mortgage
Supplement and the Existing Security Agreement Supplement, in each case on the
Amendment and Restatement Closing Date.

 

156

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

UNITED INDUSTRIES CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent, First Lien Collateral Agent
and Second Lien Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Documentation
Agent and as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Agreed as of the date first above written:

 

 

 

 

[Please type or print name of Lender]

 

 

By

 

 

Title:

 

--------------------------------------------------------------------------------